Exhibit 10.1

SECOND AMENDMENT AND RESTATEMENT AGREEMENT

This SECOND AMENDMENT AND RESTATEMENT AGREEMENT, dated as of January 31, 2014
(this “Amendment”), to the Amended and Restated Credit Agreement referred to
below, among NTELOS INC., a Virginia corporation (the “Borrower”), certain
subsidiaries of the Borrower party hereto (the “Subsidiary Guarantors”) and the
Lenders (as defined in the Amended and Restated Credit Agreement referred to
below) party hereto.

PRELIMINARY STATEMENTS

WHEREAS, the Borrower, the Subsidiary Guarantors, the Lenders, and JP Morgan
Chase Bank, N.A., as collateral agent and administrative agent, are parties to a
Credit Agreement, dated as of August 7, 2009, as amended and restated pursuant
to that certain AMENDMENT NO. 6 dated as of November 9, 2012 (as further
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Amended and Restated Credit Agreement”);

WHEREAS, as contemplated by Section 9.01 of the Amended and Restated Credit
Agreement, the Borrower desires, and Lenders constituting Required Lenders
(under and as defined in the Amended and Restated Credit Agreement) agree, to
amend and restate the Amended and Restated Credit Agreement (the “Second
Amendment and Restatement”) in the form of the Second Amended and Restated
Credit Agreement attached hereto as Exhibit A (the “Second Amended and Restated
Credit Agreement”); and

WHEREAS, as contemplated by Section 2.19 of the Second Amended and Restated
Credit Agreement, each of the Term A Lenders selecting Option A or Option B on
the Term A Lender signature page hereto have agreed to convert all or a portion
of their respective Term A Advances into Term B Advances (under and as defined
and in the Second Amended and Restated Credit Agreement), on the terms hereof
and subject to the conditions precedent to effectiveness set forth in Section 6
hereof.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Except as otherwise defined in this Amendment, terms
defined in the Amended and Restated Credit Agreement and used herein shall have
the meanings given to them in the Amended and Restated Credit Agreement. As used
herein, “Lead Arranger” means J.P. Morgan Securities LLC and “Joint Bookrunners”
means Deutsche Bank Securities Inc., UBS Securities LLC and Union Bank.

SECTION 2. Second Amendment and Restatement; Upsize of Term B Advances.
(a) Subject to the satisfaction of the conditions set forth in Section 6 of this
Amendment, effective as of the Second Restatement Effective Date, the Amended
and Restated Credit Agreement shall be amended and restated in its entirety in
the form of the Second Amended and Restated Credit Agreement and any term or
provision of the Amended and Restated Credit Agreement which is different from
that set forth in the Second Amended and Restated Credit Agreement shall be
replaced and superseded in all respects by the terms and provisions of the
Second Amended and Restated Credit Agreement. The Administrative Agent is hereby
directed to execute and deliver the Second Amended and Restated Credit Agreement
on behalf of the Lenders party hereto.

(b) Subject to the satisfaction of the conditions set forth in Section 6 of this
Amendment, on the Second Restatement Effective Date, each Lender set forth on
Schedule I hereto severally and not jointly



--------------------------------------------------------------------------------

agrees to extend credit to the Borrower in the form of term loans constituting
Term B Advances (such Term B Advances, the “Additional Term B Advances”) in an
aggregate principal amount not to exceed its Term B Commitment as of the Second
Restatement Effective Date as set forth on such Schedule, which Additional Term
B Advances shall not exceed $40,000,000 in the aggregate, and the parties hereto
hereby agree to such extension of credit and agree that the Additional Term B
Advances shall constitute Term B Advances for purposes of this Agreement and the
Second Amended and Restated Credit Agreement as more fully set forth therein.

SECTION 3. Procedures for Consenting to the Amendment and the Loan Reallocations
(Term A Lenders). Each Term A Lender executing this Amendment shall select one
of the options on the Term A Lender Signature Page hereto and deliver its Term A
Lender Signature Page to the Lead Arranger by 2:00 p.m. (New York City time), on
January 27, 2014. Pursuant to the procedures set forth in Section 4 of this
Amendment:

(a) Each Term A Lender selecting Option A on the Term A Lender Signature Page
hereto consents and agrees to (1) this Amendment, (2) convert into Term B
Advances (under and as defined in the Second Amended and Restated Credit
Agreement) an amount of its Term A Advances equal to (x) the entire aggregate
principal amount of its Term A Advances minus (y) such amount as may be
determined by the Lead Arranger in its sole discretion and in consultation with
the Borrower (such amount referred to in this clause (y) with respect to any
such Term A Lender, a “Decreased Amount” with respect to such Lender) via a
cash-less roll on the Second Restatement Effective Date and (3) sell any such
Decreased Amount via an assignment by it (at 100% of par) on the Second
Restatement Effective Date pursuant to a Master Assignment and Acceptance
Agreement substantially in the form attached hereto as Attachment I (an “Option
A Master Assignment”), which Decreased Amount also shall be converted into Term
B Advances upon such sale.

(b) Each Term A Lender selecting Option B on the Term A Lender Signature Page
hereto consents and agrees to (1) this Amendment and (2) sell the entire
aggregate principal amount of its Term A Advances via an assignment (at 100% of
par) on the Second Restatement Effective Date pursuant to a Master Assignment
and Acceptance Agreement substantially in the form attached hereto as Attachment
II (an “Option B Master Assignment” and, together with any Option A Master
Assignment, a “Master Assignment”), which Term A Advances shall be converted
into Term B Advances upon such sale and (3) as of a date selected by the Lead
Arranger (which date shall not be before the Second Restatement Effective Date
and shall be no later than 45 days after the Second Restatement Effective Date),
purchase via an assignment Term B Advances (under and as defined in the Second
Amended and Restated Credit Agreement) in an aggregate principal amount equal to
(x) the entire aggregate principal amount of its Term A Advances so sold via
assignment pursuant to clause (2) minus (y) the Decreased Amount (if any)
applicable to such Term A Lender. Such assignment shall be made at 100% of par.

(c) Each Term A Lender selecting Option C on the Term A Lender Signature Page
hereto (together with, to the extent set forth in the immediately following
clause (d), each “Non-Extending Lender” referred to in the immediately following
clause (d), each, a “Non-Extending Lender”) consents to this Amendment but does
not consent to the conversion of any of its Term A Advances into Term B Advances
(under and as defined in the Second Amended and Restated Credit Agreement) and
shall execute, or shall be deemed to have executed, a counterpart of the
applicable Master Assignment and shall in accordance therewith sell such portion
of its Term A Advances at 100% of par as specified in the applicable Master
Assignment.

(d) Each Term A Lender failing to execute and return a Term A Lender Signature
Page hereto by 2:00 p.m. (New York City time), on January 27, 2014, shall be
deemed a Non-Extending Lender and, in accordance with Section 2.19 of the Second
Amended and Restated Credit Agreement, shall execute



--------------------------------------------------------------------------------

or be deemed to have executed a counterpart of the applicable Master Assignment
and shall in accordance therewith sell such portion of its Term A Advances at
100% of par as specified in the applicable Master Assignment.

SECTION 4. The Master Assignment Agreement(s). (a) Pursuant to any Master
Assignment entered into or deemed entered into by a Term A Lender in accordance
with Section 3 of this Amendment, each Non-Extending Lender, each Term A Lender
Selecting Option B on the Term A Lender Signature Page hereto and each Term A
Lender selecting Option A on the Term Lender Signature Page hereto which has
been allocated less than the entire aggregate principal amount of its Term A
Advances shall sell and assign the principal amount of its Term A Advances set
forth in Schedule I to such Master Assignment, as such Schedule is completed by
the Lead Arranger on or prior to the Second Restatement Effective Date, to
JPMorgan Chase Bank, N.A., as assignor (in such capacity, the “Replacement
Lender”) under such Master Assignment Agreement. Each Term A Lender’s Term A
Lender Signature Page hereto shall be deemed to be its signature page to the
applicable Master Assignment.

(b) At the election of the Administrative Agent (in its sole discretion), the
Master Assignments (and Schedule I to each Master Assignment) may be completed
and executed as one or more separate agreements, each with a separate Schedule
I, each of which shall be applicable as to one or more Term A Lenders, and, to
the extent the Administrative Agent so deems advisable for administrative
purposes in consummating the intended allocations and assignments to be made
pursuant to clause (a) above, the Administrative Agent may modify and update the
headings of, and the information in, the columns in Schedule I to, and may
complete and update the information required by, one or more of the Master
Assignments.

(c) After giving effect to the transactions contemplated by this Amendment, the
amounts of the “Term A Advances” and “Term B Advances” shall be as determined by
the Administrative Agent and set forth in the Second Amended and Restated Credit
Agreement and each Term A Lender acknowledges and agrees (x) that it may, after
giving effect to any and all Master Assignments that may be executed in
connection herewith retain a portion of its Term A Advances or none of its Term
A Advances and (y) if it is a Non-Extending Lender and no Master Assignments are
executed in connection herewith (other than those that may be executed in
connection with the assignments contemplated by Sections 3(a) and 3(b)), it will
retain all of its Term A Advances. The Administrative Agent’s determination of
such amounts shall be conclusive evidence thereof absent manifest error. For the
avoidance of doubt, the provisions of Article VII and Section 9.04 of the Second
Amended and Restated Credit Agreement shall apply to any such determination made
by the Administrative Agent pursuant hereto.

SECTION 5. Procedures for Consenting to the Amendment (Term B Lenders). Each
Term B Lender wishing to consent to the Second Amendment and Restatement shall
execute and deliver a Term B Lender Signature Page hereto by 2:00 p.m. (New York
city time), on January 27, 2014.

SECTION 6. Effectiveness. The effectiveness of the Second Amendment and
Restatement as set forth in Section 2 of this Amendment and of the agreements of
the Lenders set forth in this Amendment is subject to the satisfaction of the
following conditions precedent (the date of such satisfaction, the “Second
Restatement Effective Date”:

(a) The Borrower, the Subsidiary Guarantors and the Required Lenders shall have
executed and delivered this Amendment, and the Borrower and the Guarantors shall
have executed and delivered the Second Amended and Restated Credit Agreement, in
each case, to the Administrative Agent.



--------------------------------------------------------------------------------

(b) With respect to any Term A Advances that are converted into Term B Advances
(under and as defined in the Second Amended and Restated Credit Agreement), the
Borrower shall have paid all interest and fees accrued pursuant to the Loan
Documents through the Second Restatement Effective Date, whether or not
otherwise due as of such date.

(c) The Borrower shall deliver to the Administrative Agent a certificate of a
Responsible Officer certifying that after giving effect to this Amendment the
representations and warranties contained in Section 10 of this Amendment are
true and correct.

(d) The Borrower shall have satisfied the conditions precedent set forth in
Sections 3.01 and 3.02 of the Second Amended and Restated Credit Agreement.

(e) The Borrower shall have paid to the Lead Arranger and the Joint Bookrunners
all fees and expenses payable to the Lead Arranger and the Joint Bookrunners in
connection with this Amendment.

(f) The Borrower shall have paid to the Administrative Agent for the account of
each Lender that, after giving effect to the provisions of this Amendment and
the assignments contemplated hereby, will hold the Additional Term B Advances
and the Converted Term A Advances (under and as defined in the Second Amended
and Restated Credit Agreement) as of the Second Restatement Effective Date, a
non-refundable cash fee in an amount equal 0.25% of the aggregate principal
amount of such Additional Term B Advances and Converted Term A Advances, which
fee shall not be subject to counterclaim or set-off or be otherwise affected by
any claim or dispute relating to any other matter and shall be fully earned and
due and payable on the Second Restatement Effective Date.

SECTION 7. Costs and Expenses; Interest Periods. (a) Without limiting the
obligations of the Borrower under the Amended and Restated Credit Agreement, the
Borrower agrees to pay to the Administrative Agent all of the Administrative
Agent’s costs, expenses, fees and disbursements paid or payable in connection
with the preparation, negotiation, execution and delivery of this Amendment and
the Second Amended and Restated Credit Agreement and the matters related
thereto, including the fees of counsel to the Administrative Agent in connection
with the foregoing.

(b) The Administrative Agent and each Lender party hereto waives any payment
that may be due pursuant to Section 9.04(c) or Section 9.07(b)(vi) of the
Amended and Restated Credit Agreement in connection with this Amendment
(including any assignments made pursuant to a Master Assignment or any payments
of interest made pursuant to this Amendment) and the Second Amendment and
Restatement.

SECTION 8. Consent and Affirmation of the Loan Parties.

(a) Each Loan Party (prior to and after giving effect to this Amendment) hereby
consents to the Second Amendment and Restatement effected hereby and confirms
and agrees that, notwithstanding the effectiveness of this Amendment, each Loan
Document to which such Loan Party is a party is, and the obligations of such
Loan Party contained in the Amended and Restated Credit Agreement, this
Amendment or in any other Loan Document to which it is a party are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, in each case as amended by this Amendment. For greater
certainty and without limiting the foregoing, each Loan Party hereby confirms
that the existing security interests granted by such Loan Party in favor of the
Secured Parties pursuant to the Loan Documents in the Collateral described
therein shall continue to secure the obligations of the Loan Parties under the
Second Amended and Restated Credit Agreement and the other Loan Documents as and
to the extent provided in the Loan Documents. Each Subsidiary Guarantor
reaffirms and agrees that its



--------------------------------------------------------------------------------

guarantee of the obligations of the Loan Parties under the Amended and Restated
Credit Agreement, the Second Amended and Restated Credit Agreement and the Loan
Documents is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects.

(b) Each Subsidiary Guarantor acknowledges and agrees that (i) notwithstanding
the conditions to effectiveness set forth in this Amendment, each such
Subsidiary Guarantor is not required by the terms of the Amended and Restated
Credit Agreement or any other Loan Document to consent to the amendment and
restatement of the Amended and Restated Credit Agreement effected pursuant to
this Amendment and (ii) nothing in the Amended and Restated Credit Agreement,
this Amendment, the Second Amended and Restated Credit Agreement or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Second Amended and Restated Credit Agreement.

SECTION 9. Representations and Warranties.

(a) Each Loan Party represents and warrants, on and as of the date hereof, that
(i) it has the requisite power to execute and deliver this Amendment and the
Second Amended and Restated Credit Agreement, and all corporate or other action
required to be taken by it for the due and proper authorization, execution,
delivery and performance of this Amendment and the Second Amended and Restated
Credit Agreement and the consummation of the transactions contemplated hereby
has been duly and validly taken; (ii) this Amendment and the Second Amended and
Restated Credit Agreement have been duly authorized, executed and delivered by
it and (iii) no action, consent or approval of, registration or filing with or
any other action by any Governmental Authority is or will be required as a
condition to the execution and delivery of this Amendment or the Second Amended
and Restated Credit Agreement.

(b) Each Loan Party represents and warrants that this Amendment constitutes a
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

SECTION 10. Reference to and Effect on the Amended and Restated Credit
Agreement.

(a) On and after the Second Restatement Effective Date, each reference to the
“Credit Agreement” or the “Amended and Restated Credit Agreement” in any Loan
Document (other than this Amendment and the Second Amended and Restated Credit
Agreement) shall be deemed to be a reference to the Second Amended and Restated
Credit Agreement and each reference to “this Agreement”, “hereunder”, “hereof”
or words of like import referring to the “Credit Agreement” or the “Amended and
Restated Credit Agreement” shall mean and be a reference to, unless the context
requires otherwise, the Second Amended and Restated Credit Agreement.

(b) The Amended and Restated Credit Agreement as specifically amended and
restated by this Amendment is and shall continue to be in full force and effect
and is hereby in all respects ratified and confirmed. This Amendment shall be a
“Loan Document” for purposes of the definition thereof in the Second Amended and
Restated Credit Agreement.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under the Amended and Restated Credit Agreement or the
Second Amended and Restated Credit Agreement.



--------------------------------------------------------------------------------

SECTION 11. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
by telecopier or other electronic means of an executed counterpart of a
signature page to this Amendment shall be effective as delivery of an original
executed counterpart of this Amendment.

SECTION 12. Jurisdiction, Etc. Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan of New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the fullest extent permitted
by law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Amendment to which it is
a party in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 13. Governing Law. This Amendment, including any claim or controversy
arising herefrom whether sounding in contract law, tort law or otherwise, shall
be governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to any conflicts of laws principles thereof that
would result in the application of any law other than the laws of the State of
New York.

SECTION 14. Waiver of Jury Trial. Each of the parties hereto irrevocably waives
all right to trial by jury in any action, proceeding or counterclaim (whether
based on contract, tort or otherwise) arising out of or relating to this
Amendment or the actions of the Administrative Agent or any Lender in the
negotiation, administration, performance or enforcement hereof.

SECTION 15. Headings. Section headings are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

SECTION 16. Severability. In case any provision in or obligation hereunder shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired hereby.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

NTELOS INC., as Borrower By  

/s/ James A. Hyde

Name:   James A. Hyde Title:   Chief Executive Officer and President NTELOS
CABLE INC. NTELOS CABLE OF VIRGINIA INC. NTELOS COMMUNICATIONS INC. NTELOS
LICENSES INC. NTELOS PAYROLL CORP. NTELOS PCS HOLDINGS LLC R&B CABLE, INC. R&B
COMMUNICATIONS LLC RICHMOND 20MHZ, LLC THE BEEPER COMPANY VIRGINIA RSA 6 LLC
VIRGINIA PCS ALLIANCE, L.C. WEST VIRGINIA PCS ALLIANCE, L.C., as Guarantors By  

/s/ James A. Hyde

Name:   James A. Hyde Title:   Chief Executive Officer and President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By  

/s/ John G. Kowalczuk

Name:   John G. Kowalczuk Title:   Executive Director

[ADMINISTRATIVE AGENT SIGNATURE PAGE TO

SECOND AMENDMENT AND RESTATEMENT AGREEMENT]



--------------------------------------------------------------------------------

TERM A LENDER SIGNATURE PAGE TO SECOND AMENDMENT AND RESTATEMENT AGREEMENT

 

[TERM A LENDER]

By     Name:   Title:  

PROCEDURE FOR TERM A LENDERS:

The above-named Term A Lender elects to:

OPTION A – CASHLESS SETTLEMENT OPTION: ¨ Consent and agree to (1) this
Amendment, (2) convert into Term B Advances (under and as defined in the Second
Amended and Restated Credit Agreement) an amount of its Term A Advances equal to
(x) the entire aggregate principal amount of its Term A Advances minus (y) the
Decreased Amount for such Lender (if any) via a cash-less roll on the Second
Restatement Effective Date, and (3) sell any such Decreased Amount via an
assignment by it (at 100% of par) on the Second Restatement Effective Date
pursuant to the applicable Master Assignment.

OPTION B – CASH SETTLEMENT OPTION: ¨ Consent and agree to (1) this Amendment and
(2) sell the entire aggregate principal amount of its Term A Advances via an
assignment (at 100% of par) on the Second Restatement Effective Date pursuant to
a Master Assignment, which Term A Advances shall be converted into Term B
Advances upon such sale and (3) as of a date selected by the Lead Arranger
(which date shall not be before the Second Restatement Effective Date and shall
be no later than 45 days after the Second Restatement Effective Date), purchase
via an assignment Term B Advances (under and as defined in the Second Amended
and Restated Credit Agreement) in an aggregate principal amount equal to (x) the
entire aggregate principal amount of its Term A Advances so sold via assignment
pursuant to clause (2) minus (y) the Decreased Amount (if any) applicable to
such Term A Lender. Such assignment shall be made at 100% of par.

OPTION C – CONSENT ONLY: ¨ Consent to the Amendment but does not consent to the
conversion of any of its Term A Advances into Term B Advances (as defined under
the Second Amended and Restated Credit Agreement).



--------------------------------------------------------------------------------

TERM B LENDER SIGNATURE PAGE TO SECOND AMENDMENT AND RESTATEMENT AGREEMENT

 

[TERM B LENDER]

By     Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE A

 

Lender

   Commitment for Additional Term B
Advances  

JPMorgan Chase Bank, N.A.

   $ 40,000,000   



--------------------------------------------------------------------------------

EXHIBIT A

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of January 31, 2014

among

NTELOS INC.

as Borrower

and

THE SUBSIDIARY GUARANTORS NAMED HEREIN

as Subsidiary Guarantors

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent, as Collateral Agent and as Syndication Agent

and

DEUTSCHE BANK SECURITIES INC., UBS SECURITIES LLC and UNION BANK

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC

as Lead Arranger and as Lead Bookrunner

DEUTSCHE BANK SECURITIES INC., UBS SECURITIES LLC and UNION BANK

as Joint Bookrunners

 

 



--------------------------------------------------------------------------------

T A B L E  O F  C O N T E N T S

 

Section        Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      3  
SECTION 1.01.  

CERTAIN DEFINED TERMS

     3   SECTION 1.02.  

COMPUTATION OF TIME PERIODS; OTHER DEFINITIONAL PROVISIONS

     42   SECTION 1.03.  

ACCOUNTING TERMS

     43   SECTION 1.04.  

CURRENCY EQUIVALENTS GENERALLY

     43   ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES      43   SECTION 2.01.  

THE ADVANCES

     43   SECTION 2.02.  

MAKING THE ADVANCES

     44   SECTION 2.03.  

[RESERVED]

     45   SECTION 2.04.  

REPAYMENT OF ADVANCES

     45   SECTION 2.05.  

[RESERVED]

     47   SECTION 2.06.  

PREPAYMENTS

     47   SECTION 2.07.  

INTEREST

     49   SECTION 2.08.  

FEES

     50   SECTION 2.09.  

CONVERSION OF ADVANCES

     50   SECTION 2.10.  

INCREASED COSTS, ETC.; REPLACEMENT OF LENDERS

     50   SECTION 2.11.  

PAYMENTS AND COMPUTATIONS

     52   SECTION 2.12.  

TAXES

     55   SECTION 2.13.  

SHARING OF PAYMENTS, ETC.

     58   SECTION 2.14.  

USE OF PROCEEDS

     59   SECTION 2.15.  

DEFAULTING LENDERS

     59   SECTION 2.16.  

EVIDENCE OF DEBT

     62   SECTION 2.17.  

ADDITIONAL LOANS

     62   SECTION 2.18.  

REPRICING FEE

     65   SECTION 2.19.  

EXTENSIONS OF ADVANCES

     65   ARTICLE III CONDITIONS OF EFFECTIVENESS AND LENDING      68  
SECTION 3.01.  

CONDITIONS PRECEDENT TO SECOND RESTATEMENT EFFECTIVE DATE

     68   SECTION 3.02.  

ADDITIONAL CONDITIONS PRECEDENT

     70   SECTION 3.03.  

DETERMINATIONS UNDER SECTION 3.01

     71   ARTICLE IV REPRESENTATIONS AND WARRANTIES      71   SECTION 4.01.  

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

     71   ARTICLE V COVENANTS OF THE BORROWER      79   SECTION 5.01.  

AFFIRMATIVE COVENANTS

     79  

 

i



--------------------------------------------------------------------------------

SECTION 5.02.  

NEGATIVE COVENANTS

     84   SECTION 5.03.  

REPORTING REQUIREMENTS

     97   SECTION 5.04.  

FINANCIAL COVENANT

     100   ARTICLE VI EVENTS OF DEFAULT      100   SECTION 6.01.  

EVENTS OF DEFAULT

     100   ARTICLE VII THE AGENTS      104   SECTION 7.01.  

AUTHORIZATION AND ACTION

     104   SECTION 7.02.  

AGENTS’ RELIANCE, ETC.

     105   SECTION 7.03.  

JPM AND AFFILIATES

     105   SECTION 7.04.  

LENDER CREDIT DECISION

     106   SECTION 7.05.  

INDEMNIFICATION

     106   SECTION 7.06.  

SUCCESSOR AGENTS

     107   SECTION 7.07.  

WITHHOLDING TAX

     107   ARTICLE VIII GUARANTY      108   SECTION 8.01.  

GUARANTY; LIMITATION OF LIABILITY

     108   SECTION 8.02.  

GUARANTY ABSOLUTE

     109   SECTION 8.03.  

WAIVERS AND ACKNOWLEDGMENTS

     110   SECTION 8.04.  

SUBROGATION

     111   SECTION 8.05.  

GUARANTY SUPPLEMENTS

     112   SECTION 8.06.  

SUBORDINATION

     112   SECTION 8.07.  

CONTINUING GUARANTY; ASSIGNMENTS

     113   SECTION 8.08.  

KEEPWELL

     113   ARTICLE IX MISCELLANEOUS      114   SECTION 9.01.  

AMENDMENTS, ETC.

     114   SECTION 9.02.  

NOTICES, ETC.

     116   SECTION 9.03.  

NO WAIVER; REMEDIES

     118   SECTION 9.04.  

COSTS AND EXPENSES

     118   SECTION 9.05.  

RIGHT OF SET-OFF

     120   SECTION 9.06.  

BINDING EFFECT

     120   SECTION 9.07.  

ASSIGNMENTS AND PARTICIPATIONS

     120   SECTION 9.08.  

EXECUTION IN COUNTERPARTS

     126   SECTION 9.09.  

CONFIDENTIALITY

     126   SECTION 9.10.  

RELEASE OF COLLATERAL, ETC.

     126   SECTION 9.11.  

SEVERABILITY

     127   SECTION 9.12.  

PATRIOT ACT NOTICE

     127   SECTION 9.13.  

JURISDICTION, ETC.

     127   SECTION 9.14.  

GOVERNING LAW

     128   SECTION 9.15.  

WAIVER OF JURY TRIAL

     128   SECTION 9.16.  

EFFECT OF AMENDMENT AND RESTATEMENT OF THE AMENDED AND RESTATED CREDIT AGREEMENT

     128  

 

ii



--------------------------------------------------------------------------------

SCHEDULES       Schedule I    -    Commitments and Applicable Lending Offices
Schedule II    -    Subsidiary Guarantors Schedule III    -    Immaterial
Subsidiaries Schedule 4.01(b)    -    Subsidiaries Schedule 4.01(d)    -   
Authorizations, Approvals, Actions, Notices and Filings Schedule 4.01(n)(i)    -
   Plans and Multiemployer Plans Schedule 4.01(o)(ii)    -    Environmental
Disclosure Schedule 4.01(o)(iii)    -    Hazardous Materials Discharge or
Disposal Schedule 4.01(p)    -    State and Local Examinations Schedule 4.01(r)
   -    Surviving Debt Schedule 4.01(s)    -    Liens Schedule 4.01(t)(i)    -
   Owned Real Property Schedule 4.01(t)(ii)    -    Leased Real Property
(Lessee) Schedule 4.01(t)(iii)    -    Leased Real Property (Lessor) Schedule
4.01(u)    -    Investments Schedule 4.01(v)    -    Intellectual Property

 

EXHIBITS       Exhibit A-1    -    Form of Term A Note Exhibit A-2    -    Form
of Term B Note Exhibit A-3       Form of New Term Note Exhibit B    -    Form of
Notice of Borrowing Exhibit C-1    -    Form of Assignment and Acceptance
Exhibit C-2    -    Form of Borrower Assignment and Acceptance Exhibit D    -   
Form of Security Agreement Exhibit E    -    Form of Joinder Agreement Exhibit F
   -    Form of Mortgage Exhibit G    -    Form of Guaranty Supplement Exhibit H
   -    Form of Solvency Certificate Exhibit I    -    Form of Opinion of
Troutman Sanders LLP Exhibit J    -    Form of Closing Certificate Exhibit K   
-    Form of Second Lien Intercreditor Agreement Exhibit L    -    Form of Pari
Passu Intercreditor Agreement Exhibit M    -    Form of U.S. Tax Compliance
Certificate

 

iii



--------------------------------------------------------------------------------

EXHIBIT A

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
January 31, 2014, among NTELOS INC., a Virginia corporation (the “Borrower”),
the Subsidiary Guarantors (as hereinafter defined), the Lenders (as hereinafter
defined), DEUTSCHE BANK SECURITIES INC., UBS SECURITIES LLC and UNION BANK, as
co-documentation agents (together, the “Co-Documentation Agents”) and JPMORGAN
CHASE BANK, N.A. (“JPM”), as collateral agent (together with any successor
collateral agent appointed pursuant to Article VII, the “Collateral Agent”) for
the Secured Parties (as hereinafter defined), as administrative agent (together
with any successor administrative agent appointed pursuant to Article VII, the
“Administrative Agent” and, together with the Collateral Agent, the “Agents”)
and as syndication agent (the “Syndication Agent”) for the Lenders (as
hereinafter defined).

PRELIMINARY STATEMENTS:

WHEREAS, capitalized terms used and not defined in these Recitals shall have the
respective meanings set forth for such terms in Section 1.01 hereof;

WHEREAS, the Borrower entered into that certain Credit Agreement dated as of
August 7, 2009, among the Borrower, the several lenders from time to time
parties thereto, JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent, the issuing bank (as defined therein) and the swing line bank
(as defined therein) (as it had been amended, restated, amended and restated,
supplemented or otherwise modified prior to the Restatement Effective Date, the
“Original Credit Agreement”);

WHEREAS, pursuant to the Original Credit Agreement, the lenders thereunder
extended certain credit facilities to the Borrower originally consisting of
$635,000,000 aggregate principal amount of Term B Advances (as defined in the
Original Credit Agreement) and $35,000,000 aggregate principal amount of
Revolving Credit Commitments (as defined in the Original Credit Agreement);

WHEREAS, the aggregate principal amount of loans outstanding under the Original
Credit Agreement was, as of the Restatement Effective Date, $458,021,624.76;

WHEREAS, the Borrower agreed to secure all of its Obligations to the Secured
Parties by granting to the Collateral Agent, for the benefit of the Secured
Parties, a first priority lien on substantially all of its assets, including a
pledge of all of the Equity Interests of each of its domestic Subsidiaries and
66% of all the Voting Interests (and 100% of all the Equity Interests other than
Voting Interests) of each of its first-tier foreign Subsidiaries, in each case,
as more fully described herein and in the Collateral Documents;

WHEREAS, the Guarantors agreed to guarantee the obligations of the Borrower
hereunder and to secure their respective Obligations to the Secured Parties by
granting to the Collateral Agent, for the benefit of the Secured Parties, a
first priority lien on substantially all of their respective assets, including a
pledge of all of the Equity Interests of each of their respective domestic
Subsidiaries and 66% of all the Voting Interests (and 100% of all the Equity
Interests other than Voting Interests) of each of their respective foreign
Subsidiaries, in each case, as more fully described herein and in the Collateral
Documents;



--------------------------------------------------------------------------------

WHEREAS, the “Required Lenders” and other parties to the Sixth Amendment agreed
to amend and restate the Original Credit Agreement in its entirety to read as
set forth in the Amended and Restated Credit Agreement dated as of November 9,
2012, among the Borrower, the Subsidiary Guarantors party thereto, the lenders
from time to time party thereto, the Administrative Agent and the Collateral
Agent (as further amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Amended and Restated Credit
Agreement”) and, in connection therewith, (1) the grants of security interests,
Mortgages and Liens under and pursuant to the Loan Documents continued unaltered
to secure, guarantee, support and otherwise benefit the Obligations of the
Borrower and the other Loan Parties under the Original Credit Agreement and each
other Loan Document and each of the foregoing continued in full force and effect
in accordance with its terms except as expressly amended thereby or by the Sixth
Amendment, and the parties thereto ratified and confirmed the terms thereof as
being in full force and effect and unaltered by the Sixth Amendment and (2) it
was agreed and understood that the Amended and Restated Credit Agreement did not
constitute a novation, satisfaction, payment or reborrowing of any Obligation
under the Original Credit Agreement or any other Loan Document except as
expressly modified by Amended and Restated Credit Agreement, nor did it operate
as a waiver of any right, power or remedy of any Lender under any Loan Document;

WHEREAS, (i) the Revolving Credit Commitments (as defined in the Original Credit
Agreement) were terminated by the Borrower pursuant to the Sixth Amendment and
(ii) the aggregate principal amount of loans outstanding under the Amended and
Restated Credit Agreement, is, as of the Second Restatement Effective Date,
$493,750,000;

WHEREAS, the Required Lenders and other parties to the Second Amendment and
Restatement Agreement have agreed to amend and restate the Amended and Restated
Credit Agreement in its entirety to read as set forth in this Agreement, and it
has been agreed by such parties that the Advances and other “Obligations” under
(and as defined in) the Amended and Restated Credit Agreement (including
indemnification obligations) shall be governed by and deemed to be outstanding
under this Agreement with the intent that the terms of this Agreement shall
supersede the terms of the Amended and Restated Credit Agreement (which shall
hereafter have no further effect upon the parties thereto other than with
respect to any action, event, representation, warranty or covenant occurring,
made or applying prior to the Second Restatement Effective Date), and all
references to the Original Credit Agreement or the Amended and Restated Credit
Agreement in any Loan Document or other document or instrument delivered in
connection therewith shall be deemed to refer to this Agreement and the
provisions hereof; provided that (1) the grants of security interests, Mortgages
and Liens under and pursuant to the Loan Documents shall continue unaltered to
secure, guarantee, support and otherwise benefit the Obligations of the Borrower
and the other Loan Parties under the Original Credit Agreement, the Amended and
Restated Agreement and this Agreement and each other Loan Document and each of
the foregoing shall continue in full force and effect in accordance with its
terms except as expressly amended thereby or hereby or by the Second Amendment
and Restatement Agreement, and the parties hereto hereby ratify and confirm the
terms thereof as being in full force and effect and unaltered by this Agreement
and (2) it is agreed and understood that this Agreement does not constitute a
novation, satisfaction, payment or reborrowing of any Obligation under the
Original Credit

 

2



--------------------------------------------------------------------------------

Agreement, the Amended and Restated Credit Agreement or any other Loan Document
except as expressly modified by this Agreement, nor does it operate as a waiver
of any right, power or remedy of any Lender under any Loan Document; and

WHEREAS, as of the Second Restatement Effective Date, after giving effect to the
provisions hereof and of the Second Amendment and Restatement Agreement, the
aggregate principal amount of Term A Advances is $0 and the aggregate principal
amount of Term B Advances is $533,750,000.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree to amend and restate the Amended and Restated Credit Agreement, and
the Amended and Restated Credit Agreement is hereby amended and restated in its
entirety, as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Additional Secured Debt” means any secured Debt for Borrowed Money incurred by
the Borrower in the form of one or more series of senior secured notes or senior
secured term loans that is secured by the Collateral on a pari passu or second
lien basis with the Obligations under the Loan Documents; provided that (i) such
Debt shall not be secured by any property or assets of the Borrower or any
Subsidiary other than the Collateral (except to the extent the Borrower or such
Subsidiary grants a corresponding lien on or security interest in such property
or assets to the Collateral Agent for the benefit of the Secured Parties in
connection therewith with the priority contemplated by and otherwise subject to
the Pari Passu Intercreditor Agreement or Second Lien Intercreditor Agreement,
as applicable), (ii) the security agreements relating to such Debt and any
guarantee thereof shall be substantially the same as the Collateral Documents
(with such differences as are reasonably satisfactory to the Administrative
Agent), (iii) the Administrative Agent, the Collateral Agent and a
Representative validly acting on behalf of the holders of such Debt shall have
become party to the Pari Passu Intercreditor Agreement or Second Lien
Intercreditor Agreement, as applicable, or, if such intercreditor agreement has
previously been entered into, such Representative shall execute a joinder to the
then existing intercreditor agreement in substantially the form provided in such
intercreditor agreement, and such Representative and the Loan Parties shall take
any other actions required by such intercreditor agreement, (iv) such Debt shall
have a final maturity date equal to or later than the latest maturity date of
the Loans at the time of incurrence of such Debt, and shall have a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of the Loans at the time of incurrence of such Debt, (v) such Debt
shall not contain financial maintenance covenants that are more restrictive than
those contained in the Credit Agreement (unless the Credit Agreement is amended
to add such financial

 

3



--------------------------------------------------------------------------------

maintenance covenants with respect to each of the Facilities) and (vi) if such
Debt is guaranteed, such Debt shall not be guaranteed by any Person other than
the Persons that are guarantors under the Credit Agreement (except to the extent
such Person concurrently is made a guarantor under the Credit Agreement).

“Additional Term B Advance” has the meaning specified in the Second Amendment
and Restatement Agreement.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
specified by the Administrative Agent in writing to the Lenders from time to
time.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means a Term A Advance, a Term B Advance, a New Term Loan Advance of
any Series of New Term Loans or a Replacement Term Loan made pursuant to
Section 9.01 and any amendment hereto associated therewith.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
Agreement, Quadrangle (but not its portfolio companies) shall be deemed an
Affiliate of the Borrower and its Subsidiaries.

“Agent Fee Letter” means the agent fee letter dated November 9, 2012 between the
Borrower and the Administrative Agent, as the same may be amended from time to
time.

“Agents” has the meaning specified in the recital of parties to this Agreement.

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount equal to the mark-to-market value of such Hedge Agreement, which will
be the unrealized loss on such Hedge Agreement to the Loan Party or Subsidiary
of a Loan Party party to such Hedge Agreement determined as the amount, if any,
by which (i) the present value of the future cash flows to be paid by such Loan
Party or Subsidiary exceeds (ii) the present value of the future cash flows to
be received by such Loan Party or Subsidiary pursuant to such Hedge Agreement.

“Amended and Restated Credit Agreement” has the meaning specified in the
recitals to this Agreement.

“Amendment No. 4” means that certain Amendment No. 4 dated as of March 15, 2011
among the Borrower, the Subsidiary Guarantors and the lenders party thereto.

“Amendment No. 4 Effective Date” March 15, 2011.

 

4



--------------------------------------------------------------------------------

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means,(a) in respect of the Term A Facility, 2.50% per annum
for Base Rate Advances and 3.50% per annum for Eurodollar Rate Advances, (b) in
respect of the Term B Facility, 3.75% per annum for Base Rate Advances and
4.75% per annum for Eurodollar Rate Advances and (c) in respect of any New Term
Facility, means the Applicable Margin with respect thereto as set forth in the
Joinder Agreement with respect thereto.

“Applicable Governmental Grant and Security Agreement” means the Wireless RUS
Grant and Security Agreement and/or any Other Governmental Grant and Security
Agreement, as the context may require.

“Appropriate Lender” means, at any time, with respect to the Term A Facility,
the Term B Facility or any New Term Facility or any facility in respect of
Replacement Term Loans, a Lender that has a Commitment or Advances outstanding
with respect to such Facility at such time.

“Approved Fund” means any Fund that is administered, advised or managed by (i) a
Lender, (ii) an Affiliate of a Lender, or (iii) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07 or the definition of “Eligible Assignee”), and accepted
by the Administrative Agent, in accordance with Section 9.07 and in
substantially the form of Exhibit C-1 hereto or any other form approved by the
Administrative Agent.

“Bankruptcy Law” means Title 11 of the United States Code (11 U.S.C.
Section 101), or any similar foreign, federal or state law for the relief of
debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest publicly announced by JPM as its prime rate in effect
at its principal office in New York City;

(b) 0.50% per annum above the Federal Funds Rate;

(c) the Eurodollar Rate (calculated in accordance with clause (a) of the
definition thereof) for an Interest Period of one month, plus 1.00%; and

(d) 2.00% in the case of the Term A Advances and the Term B Advances, and any
amount designated as applying to this clause (d) for purposes of any Series of
New Term Loans pursuant to the Joinder Agreement with respect thereto.

 

5



--------------------------------------------------------------------------------

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrower’s Account” means the account of the Borrower specified by the Borrower
in writing to the Administrative Agent from time to time.

“Borrower Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and the Borrower (with the consent of any party whose consent
is required by Section 9.07) and accepted by the Administrative Agent, in
accordance with Section 9.07 and in substantially the form of Exhibit C-2 hereto
or any other form approved by the Administrative Agent.

“Borrowing” means a Term A Borrowing, a Term B Borrowing, a New Term Borrowing
or a borrowing consisting of simultaneous Replacement Term Loans of the same
type made by the Lenders thereof.

“Business Day” means a day of the year that is not a Saturday, Sunday or other
day on which banks are required or authorized by law to close in New York City
and, if the applicable Business Day relates to any Eurodollar Rate Advances, on
which dealings are carried on in the London interbank market.

“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, (a) all expenditures made, directly or indirectly, by such Person
or any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with GAAP,
reflected as additions to property, plant or equipment on a Consolidated balance
sheet of such Person or have a useful life of more than one year plus (b) the
aggregate principal amount of all Debt (including Obligations under Capitalized
Leases) assumed or incurred in connection with any such expenditures. For
purposes of this definition, the purchase price of equipment that is purchased
simultaneously with the trade in of existing equipment or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount of such purchase price less the credit granted by the seller of
such equipment for the equipment being traded in at such time or the amount of
such insurance proceeds, as the case may be.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens other than Liens
permitted by Section 5.02(a) and having a maturity of not greater than 180 days
from the date of acquisition thereof: (a) readily marketable direct obligations
of the government of the United States or any agency or instrumentality thereof
or obligations unconditionally

 

6



--------------------------------------------------------------------------------

guaranteed by the full faith and credit of the government of the United States,
(b) certificates of deposit of or time deposits with any commercial bank that is
a Lender or a member of the Federal Reserve System, which issues (or the parent
of which issues) commercial paper rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or “A-1” (or the then equivalent grade) by S&P, is
organized under the laws of the United States or any State thereof and has
combined capital and surplus of at least $1 billion or (c) Investments,
classified in accordance with GAAP as Current Assets of the Borrower or any of
its Subsidiaries, in money market investment programs which are administered by
financial institutions that have an investment grade rating from either Moody’s
or S&P.

“Cash Management Counterparty” has the meaning specified in the definition of
Cash Management Obligations.

“Cash Management Obligations” means obligations owed by the Borrower or any
Subsidiary to any Person that is, or was when the documentation evidencing such
obligations was entered into, an Agent, a Co-Documentation Agent, a Lender or
any Affiliate of an Agent, a Co-Documentation Agent or a Lender in respect of
any overdraft and related liabilities arising from treasury, depository and cash
management services, credit or debit card, or any automated clearing house
transfers of funds (each such Person, a “Cash Management Counterparty”).

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means an entity that is classified as a foreign corporation for U.S. tax
purposes and a controlled foreign corporation under Section 957 of the Code.

“Change of Control” means the occurrence of the following: (a) the Parent shall
cease to control, directly or indirectly, at least a majority of the combined
voting power of all Voting Interests of the Borrower; (b) (i) any Person or two
or more Persons acting in concert (other than the Parent) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Interests of the Borrower (or other securities convertible
into such Voting Interests) representing 50% or more of the combined voting
power of all Voting Interests of the Borrower, or (ii) during any period of up
to 24 consecutive months, commencing after the Restatement Effective Date,
Continuing Directors shall cease for any reason to constitute a majority of the
board of directors of the Borrower and, in the case of each of clauses (b)(i)
and (b)(ii), a Ratings Decline shall have occurred within 60 days after such
acquisition or change in Continuing Directors, as applicable; provided that no
Change of Control shall be deemed to have occurred under clause (a) or clause
(b) if any of the foregoing has resulted from an acquisition of the Borrower by
Sprint Nextel Corporation (and its successors) or any of its subsidiaries or
(c) the occurrence of any change of control (as such term, or any similar term,
is defined in any Debt of a Loan Party with an aggregate principal amount in
excess of $20,000,000).

 

7



--------------------------------------------------------------------------------

“Closing Date” means August 7, 2009.

“Co-Documentation Agents” has the meaning specified in the preamble hereto.

“Code” means the Internal Revenue Code of 1986, as amended (unless otherwise
provided herein).

“Collateral” means all “Collateral” and “Mortgaged Property” referred to in the
Collateral Documents and all other property that is subject to any Lien in favor
of the Collateral Agent for the benefit of the Secured Parties.

“Collateral Account” means a cash collateral account with the Administrative
Agent or another depository designated by the Administrative Agent for purposes
of Section 2.06(b)(vi) and other applicable provisions of this Agreement.

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

“Collateral Agent’s Office” means, with respect to the Collateral Agent or any
successor Collateral Agent, the office of such Agent as such Agent may from time
to time specify to the Borrower and the Administrative Agent.

“Collateral Documents” means the Security Agreement, the Mortgages, the
Intellectual Property Security Agreement, each of the collateral documents,
instruments and agreements delivered pursuant to Section 5.01(j), the Pari Passu
Intercreditor Agreement, if executed and delivered, the Second Lien
Intercreditor Agreement, if executed and delivered, and each other agreement
relating to the creation, perfection or enforcement of a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commitment” means a Term A Commitment, a Term B Commitment, a New Term
Commitment, a New Revolving Commitment or a commitment in respect of Replacement
Term Loans.

“Communications” has the meaning specified in Section 9.02.

“Communications Act” shall mean the Communications Act of 1934, and any similar
or successor federal statute, and the rules and regulations of the FCC
thereunder, all as amended and as the same may be in effect from time to time.

“Compliance Certificate” shall mean a certificate delivered pursuant to
Section 5.03(b)(iv) or 5.03(c)(ii).

 

8



--------------------------------------------------------------------------------

“Confidential Information” means financial information and any other information
that any Loan Party furnishes to any Agent or any Lender in a writing designated
as confidential, but does not include any such information that is or becomes
generally available to the public (other than as a result of a breach by such
Agent or any Lender of its obligations hereunder to keep such information
confidential in accordance with the provisions of Section 9.09) or that is or
becomes available to such Agent or such Lender from a source other than the Loan
Parties that is not, to the best of such Agent’s or such Lender’s knowledge,
acting in violation of a confidentiality agreement with a Loan Party.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Total Assets” means, with respect to any Person, at any date of
determination, the total assets of such Person as set forth on the most recent
balance sheet of such Person prepared in accordance with GAAP.

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable pursuant to the
terms of the instrument evidencing such Contingent Obligation) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

“Continuing Directors” means the directors of the Borrower on the Restatement
Effective Date and each other director if, in each case, such other director’s
nomination for election to the board of directors of the Borrower is recommended
by at least a majority of the then Continuing Directors or by the Investors.

 

9



--------------------------------------------------------------------------------

“Contribution Indebtedness” shall mean Debt in an aggregate principal amount at
any one time outstanding not to exceed 100% of the aggregate amount of all Net
Equity Proceeds.

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

“Converted Term A Advance” has the meaning specified in the definition of
“Term B Advances”.

“Convertible Securities” of any Person means securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
other acquisition from such Person of such shares (or such other interests).

“Credit Agreement Refinancing Debt” means Debt incurred which constitutes a
Permitted Refinancing in respect of all or any portion of the Term A Advances,
the Term B Advances, New Term Loans, Replacement Term Loans, or Extended Term
Loans (“Refinanced Debt”); provided that (i) such Debt is (a) Permitted Pari
Passu Refinancing Debt, (b) Permitted Second Lien Refinancing Debt and/or
(c) Permitted Unsecured Refinancing Debt and (ii) such Refinanced Debt shall be
repaid and all accrued and unpaid interest, fees and premiums (if any) in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Debt is issued, incurred or obtained in accordance with the
provisions of Section 2.06.

“Cumulative Additional Restricted Payments Amount” means, on any date of
determination, an amount equal to the sum of the Quarterly Additional Restricted
Payment Amounts for each Fiscal Quarter then ended (commencing with the Fiscal
Quarter ending December 31, 2012) for which financial statements have been
delivered to the Administrative Agent in accordance with the terms of this
Agreement.

“Current Assets” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the same as or similar to that of such Person, after deducting adequate
reserves against such assets in each case in which a reserve is proper in
accordance with GAAP.

“Current Liabilities” of any Person means (a) all Debt of such Person that by
its terms is payable on demand or matures within one year after the date of
determination (excluding any Debt renewable or extendible, at the option of such
Person, to a date more than one year from such date or arising under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date) and (b) all other
items (including Taxes accrued as estimated) that in accordance with GAAP would
be classified as current liabilities of such Person.

“Debt” of any Person means, without duplication, (a) all Debt for Borrowed Money
of such Person, (b) all Obligations of such Person for the deferred purchase
price of property or services (other than trade payables incurred in the
ordinary course of such Person’s business and which are not more than 60 days
past due and not subject to a bona

 

10



--------------------------------------------------------------------------------

fide dispute), (c) all Obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all Obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Obligations of
such Person as lessee under Capitalized Leases, (f) all Obligations of such
Person under bankers’ acceptance, letter of credit or similar facilities,
(g) all Obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such Person or
any other Person or any warrants, rights or options to acquire such Equity
Interests, valued, in the case of Redeemable Preferred Interests, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (h) all Contingent Obligations with respect to Debt of another Person
and, with respect to Section 6.01(e) only, all Obligations of such Person in
respect of Hedge Agreements, valued at the Agreement Value thereof, and all
Obligations in respect of Cash Management Obligations, (i) all Off-Balance Sheet
Obligations of such Person and (j) all indebtedness and other payment
Obligations referred to in clauses (a) through (i) above of another Person
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations. The Debt of any Person shall include
the Debt of any other entity (including any partnership in which such Person is
a general partner) to the extent such Person is liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Debt provide that such Person is not
liable therefor.

“Debt for Borrowed Money” of any Person means, at any date of determination, all
items that, in accordance with GAAP, would be classified as indebtedness on a
Consolidated balance sheet of such Person at such date.

“Declined Proceeds” has the meaning specified in Section 2.06(b)(v).

“Declining Lenders” has the meaning specified in Section 2.06(b)(v).

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the expiration of any applicable cure period or the
requirement that notice be given or both.

“Default Interest” has the meaning specified in Section 2.07(b).

“Defaulted Advance” means, with respect to any Lender at any time, the portion
of any Advance required to be made by such Lender to the Borrower pursuant to
Section 2.01 or 2.02 at or prior to such time that has not been made by such
Lender or by the Administrative Agent for the account of such Lender pursuant to
Section 2.02(d) as of such time. In the event that a portion of a Defaulted
Advance shall be deemed made pursuant to Section 2.15(a), the remaining portion
of such Defaulted Advance shall be considered a Defaulted Advance originally
required to be made pursuant to Section 2.01 on the same date as the Defaulted
Advance so deemed made in part.

 

11



--------------------------------------------------------------------------------

“Defaulted Amount” means, with respect to any Lender at any time, any amount
required to be paid by such Lender to any Agent or any other Lender hereunder or
under any other Loan Document at or prior to such time that has not been so paid
as of such time, including, without limitation, any amount required to be paid
by such Lender to (a) the Administrative Agent pursuant to Section 2.02(d) to
reimburse the Administrative Agent for the amount of any Advance made by the
Administrative Agent for the account of such Lender, (b) any other Lender
pursuant to Section 2.13 to purchase any participation in Advances owing to such
other Lender and (c) any Agent pursuant to Section 7.05 to reimburse such Agent
for such Lender’s ratable share of any amount required to be paid by the Lenders
to such Agent as provided therein. In the event that a portion of a Defaulted
Amount shall be deemed paid pursuant to Section 2.15(b), the remaining portion
of such Defaulted Amount shall be considered a Defaulted Amount originally
required to be paid hereunder or under any other Loan Document on the same date
as the Defaulted Amount so deemed paid in part.

“Defaulting Lender” means, at any time, any Lender (or, in the case of clauses
(c) or (d), any parent company of such Lender), at such time, (a) that owes a
Defaulted Advance or a Defaulted Amount, (b) that has notified the
Administrative Agent or the Borrower in writing that it does not intend to
satisfy any such obligation with respect to any Advance required to be made or
funded by it hereunder, (c) the assets or management of which has been taken
over by any Governmental Authority or (d) that shall take any action or be the
subject of any action or proceeding of a type described in Section 6.01(f).

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
91st day after the Latest Maturity Date at the time of issuance of such Equity
Interest, or (b) is convertible into or exchangeable (unless at the sole option
of the issuer thereof) for (i) debt securities or (ii) any Equity Interest
referred to in clause (a) above, in each case at any time prior to the 91st day
after the Latest Maturity Date at the time of issuance of such Equity Interest.

“Distributable Amount” means $50,000,000, which amount shall increase by
$6,500,000 on the first day of each Fiscal Quarter after the Restatement
Effective Date plus (ii) the then current Cumulative Additional Restricted
Payments Amount minus (iii) the sum of (1) the amount of any Restricted Payments
made on or after the Restatement Effective Date under Section 5.02(g)(ix),
(2) the amount of any Investments made on or after the Restatement Effective
Date under clause (b) of Section 5.02(f)(vii), net of realized cash returns on
such Investments to Borrower or any other Loan Party, (3) the amount of any
Investments made on or after the Restatement Effective Date under clause (b) of
Section 5.02(f)(xii), net of realized cash returns on such Investments to
Borrower or any

 

12



--------------------------------------------------------------------------------

other Loan Party, and (4) the amount of any Debt prepaid, redeemed, purchased or
otherwise satisfied, or paid in violation of any subordination terms applicable
thereto, on or after the Restatement Effective Date, under clause (z) of
Section 5.02(j).

“Dividend Suspension Period” shall refer to the time period beginning on the
date when any financial statement, any certificate from a Responsible Officer,
or any other information shall have been delivered to, or obtained by, the
Administrative Agent pursuant to the terms hereof, which, in any such case,
shall demonstrate that the Leverage Ratio as of such date (taking into account
for such purposes EBITDA as of the four Fiscal Quarter period most recently then
ended for which financial statements have been delivered pursuant to
Section 5.03(b)(iii) or (c)(ii) and Consolidated Debt for Borrowed Money as of
the date of such financial statement, certificate or information) exceeds 4.25
to 1.00, and ending on the date on which the Borrower shall have delivered,
pursuant to the terms hereof, financial statements and a certificate with
supporting calculations from a Responsible Officer demonstrating that the
Leverage Ratio is less than or equal to 4.25 to 1.00 as of such date (taking
into account for such purposes EBITDA as of the four Fiscal Quarter period most
recently then ended for which financial statements have been delivered pursuant
to Section 5.03(b)(iii) or (c)(ii) and Consolidated Debt for Borrowed Money as
of the date of the applicable Restricted Payment).

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance or Joinder Agreement
pursuant to which it became a Lender, as the case may be, or such other office
of such Lender as such Lender may from time to time specify to the Borrower and
the Administrative Agent.

“EBITDA” means, at any date of determination, determined on a Consolidated basis
for the Borrower and its Subsidiaries, (a) the sum, without duplication, of
(i) net income (or net loss), (ii) interest expense, (iii) income tax expense
(including, without duplication, Restricted Payments made under
Section 5.02(g)(x)), (iv) depreciation expense, (v) amortization and accretion
expense, (vi) any other non-cash expenses, charges or losses or infrequent,
unusual or extraordinary items reducing net income (excluding any such expense,
charge, loss or item that constitutes an accrual of or a reserve for cash
charges for any future period), (vii) losses from the disposal or impairment of
property and equipment and other long-term assets, including goodwill,
intangibles and Spectrum, (viii) fees and other expenses of the Lenders and the
Agents and their advisors in connection with this Agreement and the Facilities,
(ix) fees and expenses directly relating to the Sixth Amendment and fees and
expenses directly relating to the Second Amendment and Restatement Agreement,
(x) the cumulative effect of changes in accounting principles to the extent
reducing net income, (xi) unrealized losses arising under Hedge Agreements,
including those resulting from the application of the Financial Accounting
Standards Board Accounting Standards Codification (ASC) 815, (xii) unusual
expenses associated with supplemental executive retirement plans, employment
contracts and director retention plans, (xiii) the amount of any Restructuring
Charges, provided that no more than $5,000,000 of Restructuring Charges may be
included in this clause (xiii) in any Measurement Period and (xiv) reasonable
expenses or charges related to any proposed or consummated equity offering,
Investment, acquisition, recapitalization or incurrence of

 

13



--------------------------------------------------------------------------------

Debt for Borrowed Money permitted to be incurred under this Agreement; provided
however that the items specified above in clauses (a)(ii) through (a)(xiv) shall
only be included to the extent such items reduce net income of the Borrower and
its Subsidiaries; less (b) (i) all non-cash items increasing net income
(excluding any such item that constitutes an accrual of revenues or recording of
receivables or other accrual for cash income for any future period and any item
that represents the reversal of any accrual of, or cash reserve for, anticipated
cash charges that are described in the parenthetical in clause (a)(vi) above),
(ii) gains from the disposal of property and equipment and other long-term
assets, including goodwill, intangibles and Spectrum, (iii) unrealized gains
arising under Hedge Agreements including those resulting from the application of
the Financial Accounting Standards Board Accounting Standards Codification (ASC)
815 and (iv) the cumulative effect of changes in accounting principles to the
extent increasing net income, in each case of the Borrower and its Subsidiaries,
determined in accordance with GAAP for the most recently completed Measurement
Period; provided, that for the avoidance of doubt, regardless of whether any
purchase of Term Loans pursuant to Section 9.07(m) is deemed to result in a
non-cash gain, no such gain shall increase EBITDA. For any period, (A) the
EBITDA of any Person or line of business acquired by the Borrower or any of its
wholly-owned Subsidiaries since the first day of the applicable Measurement
Period for an aggregate consideration equal to or in excess of $10,000,000 shall
be included on a pro forma basis for such period (assuming the consummation of
such acquisition and the incurrence or assumption of any Debt in connection
therewith, as the case may be, occurred on the first day of such period) and
(B) the EBITDA of any Person or line of business disposed of by the Borrower or
any of its Subsidiaries since the first day of the applicable Measurement Period
for an aggregate consideration equal to or in excess of $10,000,000 shall be
excluded on a pro forma basis for such period (assuming the consummation of each
transaction and the repayment of any Debt in connection therewith, as the case
may be, occurred on the first day of such period.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than an individual) approved by
(x) the Administrative Agent (which approval shall not be unreasonably
withheld), and (y) unless an Event of Default has occurred and is continuing,
the Borrower (which approval shall not be unreasonably withheld); provided, that
the Borrower shall be deemed to have consented to such Person unless it shall
object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received written notice of an assignment to such
Person; provided, further, that neither any Loan Party nor any Affiliate of a
Loan Party shall qualify as an Eligible Assignee under this definition; provided
further that the requirement for the Borrower’s approval described in clause
(d)(y) shall not apply in connection with the primary syndication of the
Converted Term A Advances or the Additional Term B Advances, as applicable
(including, without limitation, in connection with this Agreement, the Second
Amendment and Restatement Agreement, any Master Assignment and any arrangements
among the Lead Arranger or its Affiliates in connection with or to facilitate
the same).

“Employee Benefit Plan” means any employee welfare benefit plan as defined in
Section 3(1) of ERISA which is or was, at any relevant time within the six years
immediately preceding the Restatement Effective Date, sponsored, maintained or

 

14



--------------------------------------------------------------------------------

contributed to by, or required to be contributed to by, any Loan Party to
provide welfare benefits to current or former employees beyond their retirement
or other termination of service (other than coverage mandated by Section 4980B
of the Code, Part 6 of Subtitle B of Title I of ERISA or similar law, the cost
of which is fully paid by the current or former employee or his or her
dependents), any Plan or Multiemployer Plan.

“Engagement Letter” means the arranging letter dated as of January 14, 2014,
among the Borrower, the Parent and J.P. Morgan Securities LLC.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) for enforcement, cleanup,
removal, response, remedial or other actions or damages and (b) for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of, or exposure to, hazardous
wastes, substances or materials, or the National Environmental Policy Act.

“Environmental Permit” means any permit, approval, identification number,
license or other Governmental Authorization required under or issued pursuant to
any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, and
other ownership or profit interests in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are authorized or otherwise existing on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with any Loan Party would (at any relevant time within the
immediately preceding six years) be deemed to be a “single employer” within the
meaning of section 4001(b)(1) of ERISA or subsections (b), (c), (m) or (o) of
section 414 of the Code.

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice

 

15



--------------------------------------------------------------------------------

requirement with respect to such event has been waived by the PBGC or (ii) the
requirements of subsection (1) of Section 4043(b) of ERISA are met with respect
to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a
Plan, and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days; (b) the application for a minimum funding
waiver with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan, pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of any Loan Party or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by any
Loan Party or any ERISA Affiliate from a Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in Section 4001(a)(2)
of ERISA; (f) the conditions for imposition of a lien under Section 430(k) of
the Code or Section 303(k) of ERISA shall have been met with respect to any Plan
or any Plan shall be in violation of Section 436 of the Code; (g) the adoption
of an amendment to a Plan requiring the provision of security to such Plan
pursuant to Section 436(f) of the Code; (h) the imposition on any Loan Party or,
solely with respect to any Plan subject to Title IV of ERISA, any ERISA
Affiliate of fines, penalties, taxes or related charges under Chapter 43 of the
Code or under Section 409, Section 502(c) (i) or (l), or Section 4071 of ERISA;
(i) receipt by any Loan Party with respect to any Plan or, solely with respect
to any Plan subject to Title IV of ERISA, any ERISA Affiliate from the U.S.
Internal Revenue Service of notice of the failure of any such Plan intended to
be qualified under Section 401(a) of the Code to qualify under Section 401(a) of
the Code, or the failure of any trust forming part of any such Plan to qualify
for exemption from taxation under Section 501(a) of the Code; (j) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that could reasonably be expected to constitute grounds
for the termination of, or the appointment of a trustee to administer, such
Plan; (k) the failure of any Plan to meet the minimum funding standard of
Section 412 or 430 of the Code or Section 302 or 303 of ERISA, whether or not
waived; (l) a determination by the administrator of any Plan that such Plan is,
or is reasonably expected to be, in “at risk” status (as defined in Section 430
of the Code or Section 303 of ERISA) or (m) notification from the sponsor of any
Multiemployer Plan that such Multiemployer Plan is, or is reasonably expected to
be, in “critical” or “endangered” status under Section 432 of the Code or
Section 305 of ERISA.

“Escrow Bank” has the meaning specified in Section 2.15(c).

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance or Joinder Agreement
pursuant to which it became a Lender (or, if no such office is specified, its
Domestic Lending Office), or such other office of such Lender as such Lender may
from time to time specify to the Borrower and the Administrative Agent.

 

16



--------------------------------------------------------------------------------

“Eurodollar Rate” means the greater of (a) the product of (i) for any Interest
Period for all Eurodollar Rate Advances comprising part of the same Borrowing,
an interest rate per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) appearing on Reuters Screen LIBOR01 page (or any successor page) as the
London interbank offered rate for deposits in U.S. dollars at 11:00 A.M. (London
time) three Business Days before the first day of such Interest Period for a
period equal to such Interest Period (provided that, if for any reason such rate
is not available, the “Eurodollar Rate” shall be determined by reference to such
other comparable publicly available service for displaying eurodollar rates as
may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered Dollar deposits at or about 11:00 A.M., New York City time, three
Business Days prior to the beginning of such Interest Period in the interbank
eurodollar market where its eurodollar and foreign currency and exchange
operations are then being conducted for delivery on the first day of such
Interest Period for the number of days comprised therein), and (ii) the
Eurodollar Rate Reserve Percentage, and (b) 1.00% in the case of the Term A
Advances and the Term B Advances, and any amount designated as applying to this
clause (b) for purposes of any Series of New Term Loans pursuant to the Joinder
Agreement with respect thereto.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excess Cash Flow” means, for any period,

(a) the sum (without duplication) of:

(i) Consolidated net income (or loss) of the Borrower and its Subsidiaries for
such period plus

(ii) the aggregate amount of all non-cash charges deducted in arriving at such
Consolidated net income (or loss) (excluding any charges that constitute an
accrual of or a reserve for cash charges for any future period) plus

(iii) if there was a net increase in Consolidated Current Liabilities (other
than in respect of Debt) of the Borrower and its Subsidiaries during such
period, the amount of such net increase plus

 

17



--------------------------------------------------------------------------------

(iv) if there was a net decrease in Consolidated Current Assets (excluding cash
and Cash Equivalents) of the Borrower and its Subsidiaries during such period,
the amount of such net decrease plus

(v) if there were any deferred tax expenses of the Borrower and its Subsidiaries
during such period, the amount of such expenses; less

(b) the sum (without duplication) of:

(i) the aggregate amount of all non-cash credits included in arriving at such
Consolidated net income (or loss) (excluding any item that represents the
reversal of any accrual of, or cash reserve for, anticipated cash charges that
are described in the parenthetical in clause (a)(ii) above) plus

(ii) if there was a net decrease in Consolidated Current Liabilities (other than
in respect of Debt) of the Borrower and its Subsidiaries during such period, the
amount of such net decrease plus

(iii) if there was a net increase in Consolidated Current Assets (excluding cash
and Cash Equivalents) of the Borrower and its Subsidiaries during such period,
the amount of such net increase plus

(iv) the aggregate amount of Capital Expenditures of the Borrower and its
Subsidiaries paid in cash (to the extent not directly funded with the proceeds
of Debt or equity of the Borrower or any of its Subsidiaries) during such period
plus

(v) the aggregate amount of (A) all regularly scheduled principal payments of
Debt for Borrowed Money of the Borrower and its Subsidiaries (including the
Advances) and (B) all optional prepayments of such Debt for Borrowed Money
(other than optional prepayments of, (1) Debt for Borrowed Money that is
revolving in nature and which is not accompanied by a permanent reduction of the
applicable revolving facility, (2) the Advances, (3) Debt incurred pursuant to
Section 5.02(b)(vii) or (viii) and (4) Credit Agreement Refinancing Debt and any
Permitted Refinancing in respect thereof), made by the Borrower and its
Subsidiaries in cash during such period (to the extent not directly funded with
proceeds of Debt or equity of the Borrower or any of its Subsidiaries) plus

(vi) the aggregate principal amount of all mandatory prepayments of the Term A
Facility or the Term B Facility made during such period pursuant to
Section 2.06(b)(ii) in respect of Net Cash Proceeds of the type described in
clause (a) or (d) of the definition thereof to the extent that the applicable
Net Cash Proceeds were taken into account in calculating such Consolidated net
income (or loss) for such period plus

(vii) the aggregate amount of Investments made by the Borrower and its
Subsidiaries in cash (to the extent not directly funded with the proceeds of
Debt or equity of the Borrower or any of its Subsidiaries) during such period
solely to the extent permitted by Section 5.02(f)(ii), (vi), (vii), (xii) and
(xiii) plus

 

18



--------------------------------------------------------------------------------

(viii) the aggregate amount of Investments made by the Borrower and its
Subsidiaries in cash (to the extent not directly funded with the proceeds of
Debt or equity of the Borrower or any of its Subsidiaries) in Spectrum during
such period solely to the extent permitted by Section 5.02(f) plus

(ix) the aggregate amount of expenses paid by the Borrower during such period
solely to the extent permitted by Section 5.02(g)(iii) and not expensed for such
period plus

(x) the aggregate amount of purchases, repurchases, redemptions, retirements and
other acquisitions for value of shares of, or options to purchase shares of,
common stock of the Borrower or any of its Subsidiaries, as permitted by
Section 5.02(g)(iv), made by the Borrower and its Subsidiaries in cash (to the
extent not directly funded with the proceeds of Debt or equity of the Borrower
or any of its Subsidiaries) during such period plus

(xi) the aggregate amount of all prepaid cash items that were not otherwise
included in calculating net income for such period (unless and to the extent
such prepaid cash items increased Consolidated Current Assets during such
period), plus

(xii) the aggregate amount of all cash payments made with respect to non-cash
charges incurred in a prior period plus

(xiii) if there were any deferred tax credits in favor of the Borrower and its
Subsidiaries during such period, the amount of such credits.

“Excluded Subsidiaries” means any CFC (to the extent that the guaranty by such
CFC of the Obligations of the Borrower under the Loan Documents could reasonably
be expected to result in adverse tax consequences under Sections 956 and 951 of
the Code), any direct or indirect Subsidiary of a CFC (to the extent that the
guaranty by such entity of the Obligations of the Borrower under the Loan
Documents would result in adverse tax consequences under Sections 956 and 951 of
the Code), any Immaterial Subsidiary (other than any Immaterial Subsidiary that
has elected to become a Guarantor), any non-wholly owned Subsidiary as of the
Restatement Effective Date, or any Person acquired after the Restatement
Effective Date in accordance with the terms hereof that is a non-wholly owned
Subsidiary as of the date of such acquisition and which is not permitted,
pursuant to the term of any agreement to which it may be a party, from becoming
a Subsidiary Guarantor.

“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the

 

19



--------------------------------------------------------------------------------

Guarantee of such Guarantor becomes effective with respect to such Swap
Obligation or (y) as it relates to all or a portion of the grant by such
Guarantor of a security interest, any Swap Obligation if, and to the extent
that, such Swap Obligation (or such security interest in respect thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
security interest of such Guarantor becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means, with respect to each Lender and each Agent or any other
recipient of any payments to be made by or on account of any obligation of
Borrower hereunder, (a) net income or net profits, franchise and similar taxes
that are imposed on such recipient by the United States, by the jurisdiction or
any political subdivision thereof under the laws of which such recipient is
organized or has its principal office and, in the case of each Lender, by the
jurisdiction or any political subdivision thereof of such Lender’s Applicable
Lending Office, (b) any branch profits tax imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Lender is located,
(c) net income tax imposed solely as a result of a connection between the
recipient Lender or Agent or any Affiliate thereof and the jurisdiction imposing
such tax (other than any such connection arising from activities pursuant to or
in respect of this Agreement, the Notes or any other Loan Documents, or the
enforcement thereof), and (d) any United States federal withholding taxes
imposed under FATCA, and all interest, penalties or similar liabilities with
respect to amounts described in clauses (a), (b), (c) and (d) above.

“Existing Class” has the meaning specified in Section 2.19(a).

“Existing Debt” means all Debt for Borrowed Money of the Borrower and its
Subsidiaries outstanding immediately before the occurrence of the Restatement
Effective Date.

“Existing Term Loans” means, for any Extended Term Loan, the Term Loans in the
Existing Class of which such Extended Term Loan was a part immediately prior to
the most recent Extension thereof.

“Extended Maturity Date” has the meaning specified in Section 2.19(a).

“Extended Term Loans” has the meaning specified in Section 2.19(c)(ii).

“Extension” has the meaning specified in Section 2.19(a).

“Extension Amendments” has the meaning specified in Section 2.19(e).

“Extension Offer” has the meaning specified in Section 2.19(a).

 

20



--------------------------------------------------------------------------------

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person from the proceeds of insurance (excluding proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), and condemnation awards (and payments in lieu thereof);
provided, however, that an Extraordinary Receipt shall not include cash receipts
received from proceeds of insurance or condemnation awards (or payments in lieu
thereof) to the extent that such proceeds, awards or payments are received by
any Person in respect of any third party claim against such Person and applied
to pay (or to reimburse such Person for its prior payment of) such claim,
applied to the repair, restoration or replacement of the property subject to
such claim or applied to the costs and expenses of such Person with respect to
the foregoing.

“Facility” means the Term A Facility, the Term B Facility, any New Term
Facility, any New Revolving Facility or any facility in respect of Replacement
Term Loans.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FCC” means the Federal Communications Commission, or any other similar or
successor agency of the federal government administering the Communications Act.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fiscal Quarter” means either (a) a fiscal quarter of the Parent and its
Consolidated Subsidiaries ending on March 31, June 30, September 30 and
December 31 of any calendar year or (b) a fiscal quarter of the Borrower ending
on March 31, June 30, September 30 and December 31 of any calendar year, as the
context may require.

“Fiscal Year” means either (a) a fiscal year of the Parent and its Consolidated
Subsidiaries ending on December 31 in any calendar year or (b) a fiscal year of
the Borrower ending on December 31 in any calendar year, as the context may
require.

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of

 

21



--------------------------------------------------------------------------------

the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession in the United
States, that are applicable to the circumstances as of the date of
determination, consistently applied.

“Government Deposit Account” means any deposit account that is to be subject to
a perfected security interest in favor of a Government Grant Authority as
contemplated by an Applicable Governmental Grant and Security Agreement for so
long as (i) such account is used as contemplated by the Applicable Governmental
Grant and Security Agreement and such account and any amounts deposited therein
secure performance obligations of the Borrower or any Subsidiary to the
applicable Government Grant Authority under such Applicable Governmental Grant
and Security Agreement, (ii) the aggregate amount on deposit therein does not
exceed the amount received from the relevant Government Grant Authority pursuant
to the applicable Government Grant Program (plus (x) any return on any
investment of such funds required by such Applicable Governmental Grant and
Security Agreement to remain in such account and (y) any matching funds required
by such Government Grant Program to be deposited by the Borrower or any
Subsidiary in such account (such funds referred to in this clause (y), the
“Matching Funds”)) and (iii) no amounts shall be deposited in such account other
than the proceeds of the applicable grant and any Matching Funds (which Matching
Funds, when taken together with the fair value of all assets acquired or
constructed by the Borrower or any Subsidiary in connection with all Government
Grant Programs that are not paid for with the proceeds of grants received by the
Borrower or any Subsidiary under any such program, shall not exceed $25,000,000
in the aggregate).

“Government Grant Authority” means the United States of America or any State
thereof, or any department, agency or instrumentality or political subdivision
thereof.

“Government Grant Program” means a government-sponsored stimulus program for the
expansion of broadband or other communications services in unserved or
underserved rural markets.

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

“Granting Lender” has the meaning specified in Section 9.07.

“Guaranteed Obligations” has the meaning specified in Section 8.01.

“Guaranties” means the guaranty of the Guarantors set forth in Article VIII
together with each other guaranty and guaranty supplement delivered pursuant to
Section 5.01(j), in each case as amended, amended and restated, modified or
otherwise supplemented.

 

22



--------------------------------------------------------------------------------

“Guarantors” means the Borrower and the Subsidiary Guarantors.

“Guaranty Supplement” has the meaning specified in Section 8.05.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, wastes,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements, but excluding long term
agreements for the purchase of goods and services entered into in the ordinary
course of business.

“Hedge Bank” means any Lender, Agent or Co-Documentation Agent or any Affiliate
of a Lender, Agent or Co-Documentation Agent in its capacity as a party to a
Hedge Agreement and any counterparty to a Hedge Agreement that was a Lender,
Agent or Co-Documentation Agent or an Affiliate of a Lender, Agent or
Co-Documentation Agent at the time such Hedge Agreement was entered into.

“Hedge Termination Payment” means any lump-sum amount payable by the Borrower to
a Hedge Bank under a Secured Hedge Agreement in connection with an “Event of
Default” or a “Termination Event” under and as defined in such Secured Hedge
Agreement.

“Immaterial Subsidiaries” means each Subsidiary of the Borrower set forth on
Schedule III as of the Restatement Effective Date, in each case, that (a) does
not conduct any business operations, (b) has assets with a book value not in
excess of $1,000,000 and annual revenues not in excess of $500,000 and (c) does
not have any Debt outstanding; provided that if the aggregate book value of the
assets of all Immaterial Subsidiaries exceeds $5,000,000 at any time or if the
aggregate annual revenues of all Immaterial Subsidiaries exceeds $2,000,000 at
any time, certain of such Subsidiaries as shall be selected by the Borrower
shall no longer be deemed Immaterial Subsidiaries (such that the aggregate book
value of the assets no longer exceeds $5,000,000 and the annual revenues of all
Immaterial Subsidiaries no longer exceeds $2,000,000) and the Borrower shall
comply with the provisions of Section 5.01(j) with respect to such Subsidiaries
that are so selected by it.

“Increased Amount Date” has the meaning specified in Section 2.17.

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Indemnified Taxes” means Taxes other than Excluded Taxes and includes Other
Taxes.

 

23



--------------------------------------------------------------------------------

“Information Memorandum” means the information memorandum dated October 11,
2012.

“Initial Pledged Equity” has the meaning specified in the Security Agreement.

“Insufficiency” means, with respect to any defined benefit plan (as defined in
Section 3(35) of ERISA) subject to Title IV of ERISA, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“Intellectual Property” has the meaning specified in Section 4.01(v).

“Intellectual Property Security Agreement” has the meaning specified in the
Security Agreement.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months (or (x) with the approval of the relevant Lenders, nine
or twelve months, or (y) one week, as specified in clause (a) or (f) below or as
otherwise approved by the relevant Lenders), as the Borrower may, upon notice
received by the Administrative Agent not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:

(a) the initial interest period with respect to the Borrowing of Additional Term
B Advances on the Second Restatement Effective Date will be a period commencing
on the Second Restatement Effective Date and ending on April 30, 2014;

(b) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility that ends after any principal repayment
installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of
Eurodollar Rate Advances having Interest Periods that end on or prior to such
principal repayment installment date for such Facility shall be at least equal
to the aggregate principal amount of Advances under such Facility due and
payable on or prior to such date;

(c) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day;

 

24



--------------------------------------------------------------------------------

(e) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month; and

(f) for the period commencing with the delivery of the first Refinancing Notice
(as defined below) and ending 30 days thereafter, the Borrower may select an
Interest Period of one week; provided that prior to such selection, the Borrower
shall have delivered written notice (the “Refinancing Notice”) to the
Administrative Agent of its intention to repay all Advances in full and
terminate all Commitments (which may be contingent upon the closing of such
refinancing).

“Inventory” means all Inventory referred to in Section 1(b) of the Security
Agreement.

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation and any arrangement pursuant to
which the investor incurs Debt of the types referred to in clause (h), (i) or
(j) of the definition of “Debt” in respect of such Person.

“Investors” means Quadrangle and its Affiliates and co-investors.

“Joinder Agreement” means an agreement substantially in the form of Exhibit E.

“JPM” has the meaning specified in the preamble to this Agreement.

“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Advance or Commitment hereunder at
such time, any New Term Loan, any Replacement Term Loan or any Extended Term
Loan, in each case as extended in accordance with this Agreement from time to
time.

“Lead Arranger” means J.P. Morgan Securities LLC, in its capacity as lead
arranger and lead bookrunner.

“Lenders” means the Term A Lenders, the Term B Lenders, the New Term Lenders and
New Revolving Lenders (if any), any Lenders of Replacement Term Loans and each
Person that shall become a Lender hereunder pursuant to Section 9.07 for so long
as such Lender or Person, as the case may be, shall be a party to this
Agreement.

“Leverage Ratio” means, at any date of determination, the ratio of Consolidated
Debt for Borrowed Money of the Borrower and its Subsidiaries at such date to
Consolidated EBITDA of the Borrower and its Subsidiaries for the most recently
completed Measurement Period.

 

25



--------------------------------------------------------------------------------

“Lien” means any lien, mortgage, deed of trust, security interest, pledge,
hypothecation or other charge or encumbrance of any kind, or any other type of
preferential arrangement, including, without limitation, the lien or retained
security title of a conditional vendor and any easement, right of way or other
encumbrance on title to real property.

“Loan Documents” means (i) this Agreement, (ii) the Notes, (iii) the Guaranties,
(iv) the Collateral Documents, (v) the Engagement Letter, (vi) the Agent Fee
Letter, (vii) each Joinder Agreement (and any other documents delivered in
connection with the establishment of any New Term Facility), (viii) the Second
Amendment and Restatement Agreement, (ix) each Secured Hedge Agreement, and
(x) each agreement governing Cash Management Obligations, in each case as the
same may be amended, restated or otherwise modified from time to time in
accordance with the terms hereof or, in the case of clauses (v), (vi), (ix) and
(x), with the terms thereof, as applicable.

“Loan Parties” means the Borrower and the Guarantors.

“Margin Stock” has the meaning specified in Regulation U.

“Master Assignment” has the meaning specified in the Second Amendment and
Restatement Agreement.

“Matching Funds” has the meaning specified in the definition “Government Deposit
Account”.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries, taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries, taken as a whole, (b) the rights and remedies of
any Agent or any Lender under any Loan Document or (c) the ability of the Loan
Parties, collectively, to perform their Obligations under any Loan Document to
which they are or are to be a party.

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive Fiscal Quarters of the Borrower ending on or prior to
such date.

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgaged Properties” has the meaning specified in Section 4.01(t).

“Mortgages” means the deeds of trust, assignments of leases and rents, mortgages
and other documentation creating a Lien in any real property.

 

26



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within the
immediately preceding six years made or accrued an obligation to make
contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, regardless of whether such plan is subject to
Title IV of ERISA, that (a) is maintained for employees or former employees of
any Loan Party or any ERISA Affiliate and at least one Person other than the
Loan Parties and the ERISA Affiliates, (b) was so maintained within the
immediately preceding six years, or (c) in respect of which any Loan Party or
any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in
the event such plan has been within the immediately preceding six years or were
to be terminated.

“Net Cash Proceeds” means,

(a) with respect to any sale, lease, transfer or other disposition of any asset
of the Borrower or any of its Subsidiaries not otherwise covered by clause
(c) below (other than any sale, lease, transfer or other disposition of assets
pursuant to clause (i), (ii), (iii) or (v) of Section 5.02(e)), the excess, if
any, of (i) the sum of cash and Cash Equivalents received in connection with
such sale, lease, transfer or other disposition (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) the principal amount of any Debt (other than Debt under the
Loan Documents) that is secured by such asset and that is required to be repaid
in connection with such sale, lease, transfer or other disposition thereof,
(B) the reasonable and customary out-of-pocket costs, fees, commissions,
premiums and expenses incurred by the Borrower or its Subsidiaries in connection
with such sale, lease, transfer or other disposition, (C) federal, state,
provincial, foreign and local taxes reasonably estimated (on a Consolidated
basis) to be actually payable within the current or the immediately succeeding
tax year as a result of any gain recognized in connection therewith and (D) any
reserve for adjustment in respect of any liabilities associated with such asset
and retained by the Borrower or any of its Subsidiaries after such sale, lease,
transfer or other disposition thereof, including, without limitation, pension
and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnifications obligations associated
with such transaction (provided that, to the extent and at the time any such
amounts are released from such reserve, such amounts shall constitute Net Cash
Proceeds);

(b) with respect to the incurrence or issuance of any Debt by the Borrower or
any of its Subsidiaries (other than Debt incurred or issued pursuant to
Section 5.02(b), except any Permitted Pari Passu Refinancing Debt, Permitted
Second Lien Refinancing Debt and Permitted Unsecured Refinancing Debt), the
excess of (i) the sum of the cash and Cash Equivalents received in connection
with such incurrence or issuance over (ii) the underwriting discounts and
commissions or other similar payments, and other out-of-pocket costs, fees,
commissions, premiums and expenses incurred by the Borrower or any of its
Subsidiaries in connection with such incurrence or issuance to the extent such
amounts were not deducted in determining the amount referred to in clause (i);

 

27



--------------------------------------------------------------------------------

(c) with respect to the sale or issuance of Equity Interest of any Subsidiary to
any Person other than the Borrower or its Subsidiaries, the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such sale or
issuance over (ii) the underwriting discounts and commissions or similar
payments, and other out-of-pocket costs, fees, commissions, premiums and
expenses, incurred by the Borrower or any of its Subsidiaries in connection with
such sale or issuance to the extent such amounts were not deducted in
determining the amount referred to in clause (i); and

(d) with respect to any Extraordinary Receipt that is not otherwise included in
clause (a) above, the sum of the cash and Cash Equivalents received in
connection therewith;

provided, however, that Net Cash Proceeds shall not include (i) any amounts
described in clause (a) or (d) above to the extent such amounts are reinvested
in assets to be used in the business of the Borrower and its Subsidiaries within
12 months after the date of receipt thereof and (ii)) capital contributions by
the minority owners of any Subsidiary.

“Net Equity Proceeds” shall mean the net cash proceeds (including Cash
Equivalents) received by the Borrower after the Restatement Effective Date as a
contribution to its common equity capital or from the issuance or sale of Equity
Interests (other than Disqualified Stock) of the Borrower.

“New Revolving Commitments” has the meaning specified in Section 2.17.

“New Revolving Facility” has the meaning specified in Section 2.17.

“New Revolving Lender” has the meaning specified in Section 2.17.

“New Term Borrowing” means a borrowing consisting of simultaneous New Term Loan
Advances of the same Type made by the New Term Lenders.

“New Term Commitments” has the meaning specified in Section 2.17.

“New Term Facility” means, at any time, the aggregate amount of each Series of
New Term Lenders’ New Term Commitments at such time and any New Term Loans
associated therewith.

“New Term Lender” has the meaning specified in Section 2.17.

“New Term Loan” has the meaning specified in Section 2.17 and includes any
Extensions in respect thereof.

“New Term Loan Advance” means a New Term Loan of any Series made by a New Term
Lender pursuant to Section 2.17.

 

28



--------------------------------------------------------------------------------

“New Term Note” means a promissory note of the Borrower payable to any New Term
Lender, in substantially the form of Exhibit A-3 hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from the New Term Loan
Advance made by such Lender, as amended.

“Non-Consenting Lender” has the meaning specified in Section 9.01.

“Note” means a Term A Note, Term B Note or a New Term Note.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“NPL” means the National Priorities List under CERCLA.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by such Loan Party under any Loan Document
and (b) the obligation of such Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion (after demand has
been made upon the Borrower), may elect to pay or advance on behalf of such Loan
Party.

“OECD” means the Organization for Economic Cooperation and Development.

“Off-Balance Sheet Obligation” means, with respect to any Person, without
duplication of any clause within the definition of “Debt”, all (a) Obligations
of such Person under any lease which is treated as an operating lease for
financial accounting purposes and a financing lease for tax purposes (i.e., a
“synthetic lease”), (b) Obligations of such Person in respect of transactions
entered into by such Person that have become effective by the terms thereof, the
proceeds from which would be reflected on the financial statements of such
Person in accordance with GAAP as cash flows from financings at the time such
transaction was entered into (other than as a result of either (i) the issuance
of Equity Interests or (ii) the occurrence of a net increase to the
shareholders’ equity (or such other owners’ equity account) of such Person) and
(c) Obligations of such Person in respect of other transactions entered into by
such Person that are not otherwise addressed in the definition of “Debt” or in
clause (a) or (b) above that are intended to function primarily as a borrowing
of funds (including, without limitation, any minority interest transactions that
function primarily as a borrowing) and that have become effective by the terms
thereof.

“Open Year” means a taxable year of any Loan Party or any of its Subsidiaries
for which Federal income tax returns have been filed and for which the
expiration of the applicable statute of limitations for assessment or collection
has not occurred by reason of extension or otherwise.

 

29



--------------------------------------------------------------------------------

“Original Credit Agreement” has the meaning specified in the recitals to this
Agreement.

“Other Governmental Grant and Security Agreement” means any wireless broadband
initiatives program grant and security agreement between the Borrower and/or any
of its Subsidiaries, on the one hand, and a Government Grant Authority, on the
other hand, as such agreement may be amended, waived or otherwise modified to
the extent permitted by Section 5.02(n) of this Agreement; provided, that any
such Other Governmental Grant and Security Agreement shall be in substantially
the same form and on substantially the same terms as the Wireless RUS Grant and
Security Agreement or in such other form and with such other terms as shall not
be materially disadvantageous to the interests of the Borrower and its
Subsidiaries or the Lenders (as compared to the Wireless RUS Grant and Security
Agreement) taken as a whole as reasonably determined by the Borrower and the
Administrative Agent.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Parent” means NTELOS Holdings Corp., a Delaware corporation.

“Pari Passu Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit L hereto.

“Participant Register” has the meaning specified in Section 9.07(h).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted CoBank Investment” means (a) Investments in an amount not to exceed
$10,000,000 in common stock of CoBank, ACB acquired by the Borrower as required
by the bylaws and capital plan of CoBank, ACB in connection with the loans from
CoBank, ACB to the Borrower under the Original Credit Agreement, and
(b) non-cash reinvestments of the Borrower’s return on the Investments described
in the preceding clause (a).

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for Taxes to the extent not yet delinquent or required to be paid
under Section 5.01(b); (b) Liens incurred in the ordinary course of business and
not securing Debt, including landlord’s, warehousemen’s, materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens
securing obligations that (i) are

 

30



--------------------------------------------------------------------------------

not overdue for a period of more than 60 days or are being contested diligently
and in good faith and (ii) individually or together with all other Permitted
Liens outstanding on any date of determination do not materially adversely
affect the use of the property to which they relate; (c) pledges or deposits in
the ordinary course of business to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; (d) deposits to secure the performance of bids, trade contracts and
leases (other than Debt), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business; (e) Liens securing
judgments for the payment of money not constituting a Default under
Section 6.01(g) or securing appeal or other surety bonds related to such
judgments and notices of lis pendens and associated rights related to litigation
being contested in good faith by appropriate proceedings and for which adequate
reserves have been made; (f) Permitted Encumbrances; (g) leases, licenses,
subleases or sublicenses granted to other Persons in the ordinary course of
business which do not interfere in any material respect with the business of the
Borrower or any of its Subsidiaries; (h) Liens arising from precautionary UCC
financing statement filings regarding leases entered into by the Borrower or any
of its Subsidiaries in the ordinary course of business; (i) any subordination,
non-disturbance and attornment agreement entered into in the ordinary course of
business in respect of any lease under which the Borrower or any of its
Subsidiaries is a lessee which do not interfere in any material respect with the
business of the Borrower and its Subsidiaries; (j) bankers’ Liens, rights of
setoff and other Liens existing with respect to cash, Cash Equivalents or
investment property on deposit in one or more accounts maintained by any Loan
Party or any Subsidiary, in each case granted in the ordinary course of business
in favor of the bank or banks with which such accounts are maintained, securing
amounts owing to such bank solely with respect to cash management, operating
account arrangements, letters of credit or brokerage or commodities accounts,
including those involving pooled accounts and netting arrangements;
(k) non-exclusive licenses of Intellectual Property granted by any Loan Party in
the ordinary course of business and not interfering in any material respect with
the ordinary conduct of business of the Borrower or any of its Subsidiaries;
(l) Liens in favor of customs and revenue authorities or brokers arising as a
matter of law or otherwise to secure payment of customs duties in connection
with the importation of goods; (m) Liens on property of a Person existing at the
time such Person is acquired or merged with or into or consolidated with a Loan
Party to the extent permitted hereunder (and not created in anticipation or
contemplation thereof); provided that such Liens do not extend to property not
subject to such Liens at the time of acquisition (other than improvements
thereon); (n) Liens on property existing at the time of acquisition thereof by
Borrower or any Subsidiary of the Borrower, provided that such Liens were in
existence prior to the contemplation of such acquisition and do not extend to
any property other than the property so acquired by the Borrower or the
Subsidiary; (o) purchase money Liens on (i) Spectrum owned by any Loan Party or
(ii) other property owned by any Loan Party purchased in connection with a
Government Grant Program, in the case of each of clauses (i) and (ii), in favor
of a Government Grant Authority, to secure partial, progress, advance or other
payments owing to the United States of America, such State or such department,
agency or instrumentality or political subdivision thereof; (p) any interest or
title of a lessor, sublessor, licensor or sublicensor under any lease or license
entered into by a Borrower or any Subsidiary in the

 

31



--------------------------------------------------------------------------------

ordinary course of its business and covering only the property so leased or
licensed; (q) Liens on property of Borrower or any Subsidiary in favor of any
Loan Party so long as such liens are expressly subordinated to the Liens
securing the Obligations in a manner reasonably satisfactory to the
Administrative Agent; (r) Liens consisting of (i) agreements to sell or dispose
any property permitted under Section 5.02(e) and (ii) earnest money deposits
made by the Borrower or any of its Subsidiaries in connection with any letter of
intent or purchase agreement entered into in connection with an acquisition or
other action permitted by Section 5.02(d) or Investments permitted by
Section 5.02(f); (s) Liens that are contractual rights of set-off under
agreements entered into with customers of any Borrower or any of their
respective Subsidiaries in the ordinary course of business; (t) Liens
encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes; (u) Liens upon specific items of inventory or other goods and proceeds
thereof of any Person securing such Person’s obligations in respect of bankers’
acceptances or trade letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods; and (v) Liens encumbering deposits made to secure obligations
arising from statutory or regulatory requirements (other than in connection with
a grant program of a Government Grant Authority).

“Permitted Pari Passu Refinancing Debt” means any secured Debt incurred by the
Borrower in the form of one or more series of senior secured notes or senior
secured term loans; provided, that (i) such Debt and any guarantee thereof is
secured by all or any portion of the Collateral on a pari passu basis with the
Obligations under the Loan Documents and is not secured by any property or
assets of the Borrower or any Subsidiary other than the Collateral (except to
the extent the Borrower or such Subsidiary grants a corresponding lien on or
security interest in such property or assets to the Collateral Agent for the
benefit of the Secured Parties in connection therewith with the priority
contemplated by and otherwise subject to the Pari Passu Intercreditor
Agreement), (ii) such Debt constitutes Credit Agreement Refinancing Debt,
(iii) the security agreements relating to such Debt and any guarantee thereof
are substantially the same as the Collateral Documents (with such differences as
are reasonably satisfactory to the Administrative Agent), and (iv) the
Administrative Agent, the Collateral Agent and a Representative validly acting
on behalf of the holders of such Debt shall have become party to the Pari Passu
Intercreditor Agreement or, if the Pari Passu Intercreditor Agreement has
previously been entered into, such Representative shall execute a joinder to the
then existing Pari Passu Intercreditor Agreement in substantially the form
provided in the Pari Passu Intercreditor Agreement, and such Representative and
the Loan Parties shall take any other actions required by the Pari Passu
Intercreditor Agreement.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Debt of such Person;
provided, that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Debt so modified, refinanced, refunded, renewed or extended except by an
amount equal to accrued and unpaid interest, fees and premiums (if any) thereon,
reasonable fees and expenses, in connection with such modification, refinancing,
refunding, renewal or extension and any original issue discount

 

32



--------------------------------------------------------------------------------

applicable to such refinancing, (b) such modification, refinancing, refunding,
renewal or extension has a final maturity date equal to or later than the
maturity date of the Debt being modified, refinanced, refunded, renewed or
extended, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of the Debt being modified, refinanced,
refunded, renewed or extended, (c) if the Debt being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations hereunder, such modification, refinancing, refunding, renewal or
extension is subordinated in right of payment to the Obligations hereunder on
terms not materially less favorable to the Lenders as those contained in the
documentation governing the Debt being modified, refinanced, refunded, renewed
or extended, taken as a whole, (d) if such Debt being modified, refinanced,
refunded, renewed or extended is secured, the Liens on any collateral securing
any such modified, refinanced, refunded, renewed or extended Debt shall have the
same (or lesser) priority relative to the Liens on the collateral securing the
(x) Obligations under the Loan Documents and (y) the obligations in respect of
the Debt that it is modifying, refinancing, refunding, renewing or extending,
(e) any such modified, refinanced, refunded, renewed or extended Debt shall not
contain financial maintenance covenants that are more restrictive than those
contained in the Credit Agreement, (f) if such Debt being modified, refinanced,
refunded, renewed or extended is guaranteed, such modified, refinanced,
refunded, renewed or extended Debt shall not be guaranteed by any Person other
than the Persons that are guarantors under the Credit Agreement (except to the
extent such Person concurrently is made a guarantor under the Credit Agreement
in connection with such Permitted Refinancing), (g) such modification,
refinancing, refunding, renewal or extension is incurred by the Person who is
the primary obligor of the Debt being modified, refinanced, refunded, renewed or
extended and (h) no Default or Event of Default shall have occurred or be
continuing at the time of such modification, refinancing, refunding, renewal or
extension or would result therefrom.

“Permitted Second Lien Refinancing Debt” means secured Debt incurred by the
Borrower in the form of one or more series of second lien secured notes or
second lien secured term loans; provided, that (i) such Debt and any guarantee
thereof is secured by all or any portion of the Collateral on a second lien,
subordinated basis to the Obligations under the Loan Documents and the
obligations in respect of any Permitted Pari Passu Refinancing Debt and is not
secured by any property or assets of the Borrower or any Subsidiary of the
Borrower other than the Collateral (except to the extent the Borrower or such
Subsidiary grants a corresponding lien on or security interest in such property
or assets to the Collateral Agent in connection therewith for the benefit of the
Secured Parties with the priority contemplated by and otherwise subject to the
Second Lien Intercreditor Agreement), (ii) such Debt constitutes Credit
Agreement Refinancing Debt, (iii) the security agreements relating to such Debt
and any guarantee thereof are substantially the same as the Collateral Documents
(with such differences as are reasonably satisfactory to the Administrative
Agent), and (iv) the Administrative Agent, the Collateral Agent and a
Representative validly acting on behalf of the holders of such Debt shall have
become party to the Second Lien Intercreditor Agreement or, if the Second Lien
Intercreditor Agreement has previously been entered into, such Representative
shall execute a joinder to the then existing Second Lien Intercreditor Agreement
in substantially the form provided in the Second Lien Intercreditor Agreement,
and such Representative and the Loan Parties shall take any other actions
required by the Second Lien Intercreditor Agreement.

 

33



--------------------------------------------------------------------------------

“Permitted Unblocked Account” means (a) an account established solely for the
purpose of funding payroll, payroll taxes and other compensation and benefits to
employees or other similar items and any other account in which a security
interest would be unlawful under applicable law or in violation of any Employee
Benefit Plan or employee benefit agreement, (b) each account listed on Part B of
Schedule II of the Security Agreement; provided that the aggregate average daily
balance (based on the most recent monthly or similar periodic bank statements
with respect to the Permitted Unblocked Accounts) of all Permitted Unblocked
Accounts under this clause (b) shall not exceed $1,000,000 at any time, (c) each
Government Deposit Account, and (d) each cash account established and pledged to
secure a letter of credit permitted under Section 5.02(b)(xii) or (xiv).

“Permitted Unsecured Refinancing Debt” means unsecured Debt securities issued by
the Borrower in the form of one or more series of senior or subordinated
unsecured notes; provided that (i) such Debt constitutes Credit Agreement
Refinancing Debt, (ii) such Debt is not guaranteed by any Subsidiaries other
than the Subsidiary Guarantors and (iii) such Debt is not secured by any Lien on
any property or assets of the Borrower or any Subsidiary.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 9.02.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Post-Petition Interest” has the meaning specified in Section 8.06.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property or assets, whether by dividend or upon liquidation.

“Quadrangle” means Quadrangle Capital Partners LP and its related funds.

“Quarterly Additional Restricted Payments Amount” means, for any given Fiscal
Quarter for which financial statements have been delivered to the Administrative
Agent in accordance with the terms of this Agreement, an amount equal to
(a) (i) if the Leverage Ratio as of the end of such Fiscal Quarter exceeds 2.75
to 1.00, 50% of the positive amount, if any, by which Excess Cash Flow for such
Fiscal Quarter exceeds $10,000,000, or (ii) if the Leverage Ratio as of the end
of such Fiscal Quarter is equal to or less than 2.75 to 1.00, 75% of the
positive amount, if any, by which Excess Cash Flow for such Fiscal Quarter
exceeds $10,000,000 plus (b) the amount of Retained Declined Proceeds for such
Fiscal Quarter.

 

34



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Ratings Decline” means a decrease by either Moody’s or S&P of the corporate
family rating or the corporate credit rating, respectively, of the Borrower to a
credit rating level that is two or more levels below the applicable credit
rating of the Borrower immediately prior to the public announcement of any of
the events described in clause (b) of the definition of Change of Control.

“Real Property Documents” means the Mortgages and

(A) evidence that counterparts of such Mortgages have been either (x) duly
recorded or (y) duly executed, acknowledged and delivered in form suitable for
filing or recording, in all filing or recording offices that the Administrative
Agent may deem necessary or desirable in order to create a valid first and
subsisting Lien on the property described therein in favor of the Collateral
Agent for the benefit of the Secured Parties, and that all filing and recording
taxes and fees have been paid,

(B) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”) in form and substance, with
endorsements and in amounts reasonably acceptable to the Administrative Agent,
issued, coinsured and reinsured by title insurers acceptable to the
Administrative Agent, insuring the Mortgages to be valid first and subsisting
Liens on the property described therein, free and clear of all defects
(including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Encumbrances, and providing for such
other affirmative insurance (including endorsements for future advances under
the Loan Documents and for mechanics’ and materialmen’s Liens) and such
coinsurance and direct access reinsurance as the Administrative Agent may deem
necessary or desirable,

(C) survey affidavits in the title insurer’s customary form, certifying that
there have been no physical changes to the Mortgaged Properties since the date
of the most recent surveys (copies of which have been delivered to the
Administrative Agent), and sufficient to permit the title insurer to delete any
general or pre-printed survey exceptions from the Mortgage Policies,

 

35



--------------------------------------------------------------------------------

(D) evidence of the insurance required by the terms of the Mortgages,

(E) flood certifications with respect to all Mortgaged Properties and evidence
of flood insurance with respect to each Flood Hazard Property that is located in
a community that participates in the National Flood Insurance Program, in each
case in compliance in all material respects with any applicable regulations of
the Board of Governors, in form and substance reasonably satisfactory to
Administrative Agent, and

(F) such other consents, agreements and confirmations of lessors and third
parties as the Administrative Agent may deem necessary or desirable and evidence
that all other actions that the Administrative Agent may deem necessary or
desirable in order to create valid first and subsisting Liens on the property
described in the Mortgages has been taken.

“Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer has undertaken to redeem at a fixed or determinable
date or dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

“Refinanced Term Loans” has the meaning specified in Section 9.01.

“Register” has the meaning specified in Section 9.07(e).

“Representative” means, with respect to any series of Permitted Pari Passu
Refinancing Debt or Permitted Second Lien Refinancing Debt, the trustee,
security agent or similar agent under the indenture or other agreement pursuant
to which such Debt is issued, incurred or otherwise obtained, as the case may
be, and each of their successors in such capacities.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Rejection Notice” has the meaning specified in Section 2.06(b)(v).

“Related Business” means any business related to, or complementary to, the
ownership, development, operation or acquisition of communications systems or
the provision of communication services, including, without limitation, voice,
video and data services, in each case as determined by the board of directors
(or the equivalent body) of the Borrower and/or any of its Subsidiaries.

“Replacement Term Loans” has the meaning specified in Section 9.01 and includes
any Extensions in respect thereof.

“Repricing Fee” has the meaning specified in Section 2.18.

 

36



--------------------------------------------------------------------------------

“Required Covenant Lenders” means, at any time, Lenders owed or holding at least
a majority in interest of the aggregate principal amount of the Term A Advances
and, if Section 5.04 is then applicable to the New Revolving Facility, the New
Revolving Commitments, in each case, outstanding at such time.

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the aggregate principal amount of the Advances
outstanding at such time.

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party. With respect to any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party, the
Lenders and the Agents shall be entitled to conclusively presume that such
document has been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

“Restatement Effective Date” means the date that all conditions precedent set
forth in (x) Section 3.01 of the Amended and Restated Credit Agreement were
satisfied or waived in accordance with the terms thereof and (y) the Sixth
Amendment were satisfied or waived in accordance with the terms thereof, which
date was November 9, 2012.

“Restatement Effective Date Mortgaged Property” has the meaning specified in
Section 4.01(t).

“Restricted Payments” has the meaning specified in Section 5.02(g).

“Restructuring Charges” shall mean all charges and expenses caused by or
attributable to any restructuring, severance, relocation, consolidation and
closing, integration, business optimization or transition, signing, retention or
completion bonuses, or curtailments or modifications to pension and
post-retirement employee benefit plans.

“Retained Declined Proceeds” has the meaning specified in Section 2.06(b)(v).

“RUS” means the United States of America, acting through the Administrator of
the Rural Utilities Service.

“Second Amendment and Restatement Agreement” means the Second Amendment and
Restatement Agreement, dated as of January 31, 2014, among the Borrower, the
Administrative Agent, the Subsidiary Guarantors and the lenders party thereto.

“Second Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit K hereto.

“Second Restatement Effective Date” means the date on which all conditions
precedent set forth in Section 6 of the Second Amendment and Restatement
Agreement have been satisfied or waived in in accordance with the terms thereof.

 

37



--------------------------------------------------------------------------------

“Secured Debt for Borrowed Money” of any Person means, at any date of
determination, the Debt for Borrowed Money of such Person which is secured by a
Lien on any assets of such Person.

“Secured Hedge Agreement” means any Hedge Agreement required or permitted under
Article V that is entered into by and between the Borrower and any Hedge Bank.

“Secured Leverage Ratio” means, at any date of determination, the ratio of
Consolidated Secured Debt for Borrowed Money of the Borrower and its
Subsidiaries at such date to Consolidated EBITDA of the Borrower and its
Subsidiaries for the most recently completed Measurement Period.

“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.

“Secured Parties” means the Agents, the Lenders, the Hedge Banks, and the Cash
Management Counterparties.

“Security Agreement” means the Amended and Restated Security Agreement dated as
of August 7, 2009, as amended and restated as of November 9, 2012, among the
Borrower, the Grantors party thereto and the Collateral Agent.

“Series” has the meaning specified in Section 2.17.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, regardless of whether such plan is subject to
Title IV of ERISA that (a) is maintained for employees or former employees of
any Loan Party or any ERISA Affiliate and no Person other than the Loan Parties
and the ERISA Affiliates, (b) was so maintained within the immediately preceding
six years, or (c) in respect of which any Loan Party or any ERISA Affiliate
could have liability under Section 4069 of ERISA in the event such plan has been
within the immediately preceding six years or were to be terminated.

“Sixth Amendment” means that certain Amendment No. 6 dated as of November 9,
2012 among the Borrower, the Subsidiary Guarantors, the Administrative Agent and
the lenders party thereto.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person (other than any intercompany
Debt existing on such date), (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts (other than any intercompany Debt
existing on such date) as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital. The amount of

 

38



--------------------------------------------------------------------------------

contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
In determining the Solvency of any Loan Party, (i) the contribution rights that
such Loan Party will have against the other Loan Parties and the subrogation
rights that each Guarantor will have against the Borrower and (ii) the ability
of each Guarantor to receive financing on customary terms from the Borrower or
other third party lenders (without taking into account any restrictions
contained hereunder) after the Restatement Effective Date, shall be taken into
account.

“S&P” means Standard & Poor’s Financial Services LLC, a division of The
McGraw-Hill Companies, Inc.

“SPC” has the meaning specified in Section 9.07.

“Spectrum” means any license granted by the FCC or other Governmental Authority
that grants the licensee the exclusive right to operate within an assigned radio
frequency, regardless of the use for which such frequency is allocated.

“Subordinated Obligations” has the meaning specified in Section 8.06.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries. Unless otherwise specified, any
reference to “Subsidiary” herein shall be a reference to a Subsidiary of the
Borrower.

“Subsidiary Guarantors” means each of the Subsidiaries of the Borrower as of the
Restatement Effective Date (other than any Excluded Subsidiary), as listed on
Schedule II hereto, and each other Subsidiary of the Borrower that is required
to execute and deliver a guaranty pursuant to Section 5.01(j).

“Supplemental Collateral Agent” has the meaning specified in Section 7.01(c).

“Surviving Debt” means all Existing Debt of each Loan Party and its Subsidiaries
outstanding immediately before and to remain in place after the Restatement
Effective Date.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Syndication Agent” has the meaning specified in the preamble hereto.

 

39



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term A Advance” means each “Term A Advance” under (and as defined in) the
Amended and Restated Credit Agreement immediately before the effectiveness of
the amendment and restatement of the Amended and Restated Credit Agreement in
the form hereof (other than the Converted Term A Advances). The aggregate
principal amount of the Term A Advances (after giving effect to the conversion
of the Converted Term A Advances into Term B Advances) on the Second Restatement
Effective Date is $0.

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Advances
of the same Type made by the Term A Lenders.

“Term A Commitment” means, with respect to each Lender, the aggregate principal
amount of Term A Advances allocated to such Lender and set forth on Schedule A
to the Sixth Amendment or Schedule I to the “Master Assignment” referred to
therein on the Restatement Effective Date. As of the Restatement Effective Date,
the aggregate Term A Commitments of all Lenders was $150,000,000. As of the
Second Restatement Effective Date, the aggregate Term A Commitments of all
Lenders is $0.

“Term A Facility” means, at any time, the aggregate amount of the Term A
Lenders’ Term A Advances at such time.

“Term A Lender” means each Lender with a Term A Advance.

“Term A Note” means a promissory note of the Borrower payable to any Term A
Lender, in substantially the form of Exhibit A-1 hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from the Term A Advance
made by such Lender, as amended.

“Term B Advance” means (a) each “Term B Advance” under (and as defined in) the
Amended and Restated Credit Agreement immediately before the effectiveness of
the amendment and restatement of the Amended and Restated Credit Agreement in
the form hereof and (b) each “Term A Advance” under (and as defined in) the
Amended and Restated Credit Agreement immediately before the effectiveness of
the amendment and restatement of the Amended and Restated Credit Agreement in
the form hereof which is converted into a “Term B Advance” pursuant to the
Second Amendment and Restatement Agreement on the Second Restatement Effective
Date (each, a “Converted Term A Advance”). As of the Second Restatement
Effective Date, the aggregate principal amount of (x) the Converted Term A
Advances is $148,150,000, (y) the Additional Term B Advances is $40,000,000 and
(z) the Term B Advances (after giving effect to the conversion of the Converted
Term A Advances into Term B Advances and the extension of the Additional Term B
Advances hereunder on the Second Restatement Effective Date) is $533,750,000.

 

40



--------------------------------------------------------------------------------

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Advances
of the same Type made by the Term B Lenders.

“Term B Commitment” means, (a) with respect to each Lender, the aggregate
principal amount of Term B Advances allocated to such Lender as determined by
the Lead Arranger and set forth on Schedule A to the Sixth Amendment or Schedule
I to the “Master Assignment” referred to therein on the Restatement Effective
Date (which, as of the Restatement Effective Date, were $350,000,000 for all
such Lenders in the aggregate) and (b) as of the Second Restatement Effective
Date, with respect to each Lender providing a commitment to advance Additional
Term B Advances on the Second Restatement Effective Date pursuant to the Second
Amendment and Restatement Agreement, the aggregate principal amount of
“Commitments for Additional Term B Advances” allocated to such Lender as
determined by the Lead Arranger and set forth on Schedule A to the Second
Amendment and Restatement Agreement opposite such Lender’s (which, as of the
Second Restatement Effective Date, are $40,000,000 for all such Lenders in
aggregate).

“Term B Facility” means, at any time, the aggregate amount of the Term B
Lenders’ Term B Advances at such time.

“Term B Lender” means each Lender with a Term B Advance.

“Term B Note” means a promissory note of the Borrower payable to any Term B
Lender, in substantially the form of Exhibit A-2 hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from the Term B Advance
made by such Lender, as amended.

“Term Loan” means a Term A Advance, a Term B Advance, an Additional Term B
Advance, a Converted Term A Advance, a New Term Loan Advance of any Series of
New Term Loans, a Replacement Term Loan or an Extended Term Loan.

“Termination Date” means the earlier of (a) the date of termination in whole of
the Term A Commitments, the Term B Commitments and the New Term Commitments of
each Series, if any, pursuant to Section 6.01 and (b) (i) for purposes of any
Series of New Term Loans, the date specified in the applicable Joinder
Agreement, (ii) for purposes of any Extended Term Loans, the date specified in
the applicable Extension Amendment in respect thereof, (iii) for purposes of the
Term A Facility, August 7, 2015 and (iv) for purposes of the Term B Facility and
for all other purposes, November 9, 2019.

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“U.S. Tax Compliance Certificate” means a certificate substantially in the form
of Exhibit M.

“Virginia PCS Payments” means dividends or distributions to the holders of the
Equity Interests of Virginia PCS Alliance, L.C. that are not Loan Parties.

“Voidable Transfer” has the meaning specified in Section 8.07.

 

41



--------------------------------------------------------------------------------

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Weighted Average Life to Maturity” means, when applied to any Debt at any date,
the number of years obtained by dividing: (a) the sum of the products obtained
by multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment; by (b) the then outstanding principal amount of such Debt.

“Wireless RUS Grant and Security Agreement” means the Broadband Initiatives
Program Grant and Security Agreement, dated as of August 24, 2010, between West
Virginia PCS Alliance, L.C. and NTELOS Licenses Inc., on the one hand, and RUS,
on the other hand, as such agreement shall be amended, waived or otherwise
modified to the extent permitted by Section 5.02(n) of this Agreement.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“Yield Differential” has the meaning specified in Section 2.17.

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

42



--------------------------------------------------------------------------------

SECTION 1.03. Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the financial
statements referred to in Section 4.01(g), except as otherwise specifically
prescribed herein; provided that obligations relating to a lease that were (or
would be) accounted for by a Person as an operating lease under GAAP as in
effect on the Restatement Effective Date shall be accounted for as obligations
relating to an operating lease and not as a capitalized lease.

(a) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

SECTION 1.04. Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, VII and IX) or any of the other Loan
Documents to be in U.S. dollars shall also include the equivalent of such amount
in any currency other than U.S. dollars, such equivalent amount to be determined
at the rate of exchange quoted by the Administrative Agent in New York, New York
at the close of business on the Business Day immediately preceding any date of
determination thereof, to prime banks in New York, New York for the spot
purchase in the New York foreign exchange market of such amount in U.S. dollars
with such other currency.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Advances. (a) The parties hereto acknowledge that on the
Restatement Effective Date, (i) each “Term A Lender” under (and as defined in)
the Amended and Restated Credit Agreement as of the Restatement Effective Date
extended credit to the Borrower in the form of term loans in an aggregate
principal amount not exceeding its Term A Commitment on the Restatement
Effective Date pursuant to the terms and conditions set forth in the Amended and
Restated Credit Agreement and (ii) each “Term B Lender” under (and as defined
in) the Amended and Restated Credit Agreement as of the Restatement Effective
Date extended credit to the Borrower in the form of term loans in an aggregate
principal amount not exceeding its Term B Commitment on the Restatement
Effective Date pursuant to the terms and conditions set forth in the Amended and
Restated Credit Agreement. The parties hereto further acknowledge that on the
Second Restatement Effective Date, the Converted Term A Advances ceased to
constitute Term A Advances and became Term B Advances for all purposes of this
Agreement.

(a) Subject to the terms and conditions set forth herein and in the Second
Amendment and Restatement Agreement, each Lender with a Term B Commitment as of
the Second Restatement Effective Date has severally agreed to extend Additional
Term B Advances to the Borrower on the Second Restatement Effective Date in an
amount equal to such Lender’s Term B Commitment.

 

43



--------------------------------------------------------------------------------

(b) The Administrative Agent may, in consultation with the Borrower, take any
and all action as may be reasonably necessary to ensure that, upon the
effectiveness of the conversion of the Converted Term A Advances pursuant to the
Second Amendment and Restatement Agreement and the borrowing of the Additional
Term B Advances pursuant to this Agreement and the Second Amendment and
Restatement Agreement, all such Converted Term A Advances and Additional Term B
Advances, as applicable, are added, on a pro rata basis, to each Borrowing of
outstanding “Term B Advances” under (and as defined in) the Amended and Restated
Credit Agreement upon the effectiveness of the amendment and restatement of the
Amended and Restated Credit Agreement in the form hereof.

(c) Amounts paid or prepaid in respect of Advances may not be reborrowed.

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.03, each Borrowing shall be made on notice, given not later than
11:00 A.M. (New York City time) on the third (or, in the case of the Borrowing
of the Additional Term B Advances on the Closing Date, second) Business Day
prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances, or the first Business Day prior to the
date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Administrative Agent, which shall give to
each Appropriate Lender prompt notice thereof by telex, telecopier or other
electronic transmission. Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be by telephone, confirmed immediately in writing, or telex,
telecopier or other electronic transmission at 12012443629@tls.ldsprod.com, in
substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Borrowing, (ii) Facility under which such Borrowing is to be
made, (iii) Type of Advances comprising such Borrowing, (iv) aggregate amount of
such Borrowing and (v) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance. Each such telephonic
Notice of Borrowing shall be irrevocable and shall be confirmed promptly by hand
delivery, facsimile, or electronic transmission of a “pdf” or similar copy to
the Administrative Agent of an executed written Notice of Borrowing. Each
Appropriate Lender shall, before 2:00 P.M. (New York City time) on the date of
such Borrowing, make available for the account of its Applicable Lending Office
to the Administrative Agent at the Administrative Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing in accordance with the
respective Commitments under the applicable Facility of such Lender and the
other Appropriate Lenders. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account.

(a) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $1,000,000 or if the obligation
of the Appropriate Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.09 or 2.10 and (ii) the Term A Advances and the
Term B Advances that are Eurodollar Rate Advances may not be outstanding as part
of more than ten separate Borrowings.

 

44



--------------------------------------------------------------------------------

(b) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Appropriate Lender against any loss, cost or expense incurred by such Lender as
a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

(c) Unless the Administrative Agent shall have received notice from an
Appropriate Lender prior to the date of any Borrowing under a Facility under
which such Lender has a Commitment that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes.

(d) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03. [Reserved].

SECTION 2.04. Repayment of Advances.

(a) The Borrower shall repay to the Administrative Agent for the ratable account
of the Term A Lenders the aggregate outstanding principal amount of the Term A
Advances on the following dates in the amounts indicated (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.06):

 

Date

   Amount  

March 31, 2014

   $ 0   

June 30, 2014

   $ 0   

September 30, 2014

   $ 0   

December 31, 2014

   $ 0   

March 31, 2015

   $ 0   

June 30, 2015

   $ 0   

Termination Date

   $ 0   

 

45



--------------------------------------------------------------------------------

(b) The Borrower shall repay to the Administrative Agent for the ratable account
of the Term B Lenders the aggregate outstanding principal amount of the Term B
Advances on the following dates in the amounts indicated (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.06):

 

Date

   Amount  

March 31, 2014

   $ 1,351,265.82   

June 30, 2014

   $ 1,351,265.82   

September 30, 2014

   $ 1,351,265.82   

December 31, 2014

   $ 1,351,265.82   

March 31, 2015

   $ 1,351,265.82   

June 30, 2015

   $ 1,351,265.82   

September 30, 2015

   $ 1,351,265.82   

December 31, 2015

   $ 1,351,265.82   

March 31, 2016

   $ 1,351,265.82   

June 30, 2016

   $ 1,351,265.82   

September 30, 2016

   $ 1,351,265.82   

December 31, 2016

   $ 1,351,265.82   

March 31, 2017

   $ 1,351,265.82   

June 30, 2017

   $ 1,351,265.82   

September 30, 2017

   $ 1,351,265.82   

December 31, 2017

   $ 1,351,265.82   

March 31, 2018

   $ 1,351,265.82   

June 30, 2018

   $ 1,351,265.82   

September 30, 2018

   $ 1,351,265.82   

December 31, 2018

   $ 1,351,265.82   

March 31, 2019

   $ 1,351,265.82   

June 30, 2019

   $ 1,351,265.82   

September 30, 2019

   $ 1,351,265.82   

Termination Date

   $ 502,670,886.08   

provided, however, that in the case of each of clauses (a) and (b), the final
principal installment of the applicable Facility shall be repaid on the
Termination Date in respect of such Facility and in any event shall be in an
amount equal to the aggregate principal amount of the Term A Advances or the
Term B Advances, as applicable, outstanding on such date. In the event any New
Term Loans are made, unless otherwise specified in the applicable Joinder
Agreement, such New Term Loan Advances shall be repaid on each installment date
occurring on or after the applicable Increased Amount Date in an amount equal to
(i) the aggregate principal amount of New Term Loan Advances of the applicable
Series of New Term Loans, times (ii) the ratio (expressed as a

 

46



--------------------------------------------------------------------------------

percentage) of (y) the amount of all Term A Advances and Term B Advances being
repaid on such Installment Date and (z) the total aggregate principal amount of
all Term A Advances and Term B Advances outstanding on such Increased Amount
Date.

SECTION 2.05. [Reserved].

SECTION 2.06. Prepayments. (a) Optional. The Borrower may, upon at least one
Business Day’s notice in the case of Base Rate Advances and three Business Days’
notice in the case of Eurodollar Rate Advances, in each case to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Borrower shall, prepay, without
premium or penalty (other than the Repricing Fee, if applicable), the
outstanding aggregate principal amount of the Advances comprising part of the
same Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the aggregate principal amount prepaid; provided
that the Borrower may prepay in whole or in part, but ratably within the same
class, the Term Loans of any class with a maturity date earlier or later than
the Term Loans of any other class without prepaying the Term Loans of such
earlier or later maturing class of Term Loans; provided further that (x) each
partial prepayment shall be in an aggregate principal amount of $2,000,000 or an
integral multiple of $1,000,000 in excess thereof and (y) if any prepayment of a
Eurodollar Rate Advance is made on a date other than the last day of an Interest
Period for such Advance, the Borrower shall also pay any amounts owing pursuant
to Section 9.04(c). Each such prepayment of any Advance pursuant to this
Section 2.06(a) shall be applied as directed by the Borrower.

(a) Mandatory. (i) The Borrower shall, (i) if it has delivered the notice
specified by the first sentence of Section 2.06(b)(v) as set forth therein, on
or before the second Business Day following the delivery of notice by the
Administrative Agent to the Lenders pursuant to the third sentence of such
Section and (ii) if it has not delivered the notice specified by the first
sentence of Section 2.06(b)(v) as set forth therein, on or before the second
Business Day following the 90th day following the end of each Fiscal Year,
commencing with the Fiscal Year ending December 31, 2013, prepay in accordance
with Section 2.06(b)(iii), an aggregate principal amount of the Advances in an
amount equal to (A) if the Leverage Ratio as of the end of such Fiscal Year
shall be greater than 4.50 to 1.00, 50% of Excess Cash Flow for such Fiscal Year
or (B) if the Leverage Ratio as of the end of such Fiscal Year shall be equal to
or less than 4.50 to 1.00 but greater than 3.75 to 1.00, 25% of Excess Cash Flow
for such Fiscal Year, in the case of each of clauses (A) and (B), less the
principal amount of voluntary prepayments made by the Borrower in accordance
with the terms of Section 2.06(a) on the Advances under the Term A Facility, the
Term B Facility and/or any Series of New Term Loans during such Fiscal Year and
(C) if the Leverage Ratio as of the end of such Fiscal Year shall be equal to or
less than 3.75 to 1.00, 0% of Excess Cash Flow for such Fiscal Year.

(ii) The Borrower shall:

(A) (i) if it has delivered the notice specified by the first sentence of
Section 2.06(b)(v) as set forth therein, on the second Business Day following
the delivery of notice by the Administrative Agent to the Lenders pursuant to
the third sentence of such Section and (ii) if it has not delivered the notice
specified by the first sentence of Section 2.06(b)(v) as set forth therein, on
the date that is five Business Days after the receipt by the Borrower

 

47



--------------------------------------------------------------------------------

or any of its Subsidiaries of any Net Cash Proceeds described in clause (a) or
(d) of the definition of “Net Cash Proceeds”, prepay an aggregate principal
amount of the Advances in an amount equal to the amount of such Net Cash
Proceeds in accordance with Section 2.06(b)(iii);

(B) on the date of receipt by the Borrower or any of its Subsidiaries of any Net
Cash Proceeds described in clause (b) of the definition of “Net Cash Proceeds”,
prepay an aggregate principal amount of the Advances in an amount equal to the
amount of such Net Cash Proceeds in accordance with Section 2.06(b)(iii);

(C) (i) if it has delivered the notice specified by the first sentence of
Section 2.06(b)(v) as set forth therein, on or before the second Business Day
following the delivery of notice by the Administrative Agent to the Lenders
pursuant to the third sentence of such Section and (ii) if it has not delivered
the notice specified by the first sentence of Section 2.06(b)(v) as set forth
therein, on or before the second Business Day following the date of receipt of
any Net Cash Proceeds by the Borrower or any of its Subsidiaries described in
clause (c) of the definition of “Net Cash Proceeds”, prepay an aggregate
principal amount of the Advances in an amount equal to the amount of such Net
Cash Proceeds in accordance with Section 2.06(b)(iii);

provided that in the case of each of clauses (A), (B) and (C) above, if any Net
Cash Proceeds are received by a direct or indirect non-wholly owned Subsidiary
of the Borrower, the amount of any such Net Cash Proceeds required to be prepaid
pursuant to clause (A), (B) or (C), as applicable, shall be equal to the amount
of such Net Cash Proceeds multiplied by the Borrower’s percentage ownership of
the outstanding Equity Interests of the non-wholly owned Subsidiary receiving
such Net Cash Proceeds.

(iii) Each such prepayment pursuant to Section 2.06(b)(i) or (ii), shall be
applied first to the next eight scheduled amortization installments of the Term
Loans and ratably among the different classes of Term Loans and thereafter
ratably to the remaining scheduled amortization installments of the Term Loans
and ratably among the different classes of Term Loans.

(iv) All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid,
together with any amounts owing pursuant to Section 9.04(c). If any payment of
Eurodollar Rate Advances otherwise required to be made under this
Section 2.06(b) would be made on a day other than the last day of the applicable
Interest Period therefor, the Borrower may direct the Administrative Agent to
(and if so directed, the Administrative Agent shall) deposit such payment in the
Collateral Account until the last day of the applicable Interest Period at which
time the Administrative Agent shall apply the amount of such payment to the
prepayment of such Advances; provided, however, that such Advances shall
continue to bear interest as set forth in Section 2.07 until the last day of the
applicable Interest Period therefor.

(v) The Borrower shall notify the Administrative Agent of the amount of any
payment to be made pursuant to (x) Section 2.06(b)(i) not later than the 90th
day following the end of each Fiscal Year and (y) Section 2.06(b)(ii)(A) and
(C) not later than the Business Day following the date of receipt by the
Borrower or any of its Subsidiaries of any of the proceeds

 

48



--------------------------------------------------------------------------------

referred to in such Sections. If the Borrower fails to deliver any such notice
as provided in the previous sentence, the following provisions of this
Section 2.06(b)(v) shall not apply. If the Borrower does deliver any such notice
as so provided, the Administrative Agent shall promptly provide such notice to
the Lenders. Each Lender may reject all or a portion of its pro rata share of
any mandatory prepayment other than a mandatory prepayment pursuant to
Section 2.06(b)(ii)(B) (such declined amounts, the “Declined Proceeds” and such
rejecting Lenders, the “Declining Lenders”) of Term Loans required to be made
pursuant to Section 2.06(b)(i) or (ii) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m. (New York time) one Business Day after the date of such Lender’s
receipt of notice from the Administrative Agent regarding such prepayment. Each
Rejection Notice from a given Lender shall specify the principal amount of the
mandatory repayment of Term Loans to be rejected by such Lender. If a Lender
fails to deliver a Rejection Notice to the Administrative Agent within the time
frame specified above or such Rejection Notice fails to specify the principal
amount of the Term Loans to be rejected, any such failure will be deemed an
acceptance of the total amount of such mandatory prepayment of Term Loans. Any
Declined Proceeds remaining thereafter shall be retained by the Borrower
(“Retained Declined Proceeds”).

SECTION 2.07. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin, payable in arrears
quarterly on the last day of each March, June, September and December during
such periods and on the date such Base Rate Advance shall be Converted or paid
in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurodollar Rate Advance shall be Converted or paid in full.

(b) Default Interest. If all or a portion of any interest payable on any Advance
or any fee or other amount payable hereunder shall not be paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum equal to the rate then applicable to Base Rate
Loans under the relevant Facility plus 2% (or, in the case of any such amounts
that do not relate to a particular Facility, the rate then applicable to Base
Rate Loans under the Term B Facility plus 2%), until such non-paid amount is
paid in full (after as well as before judgment).

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest

 

49



--------------------------------------------------------------------------------

Period”, the Administrative Agent shall give notice to the Borrower and each
Appropriate Lender of the applicable Interest Period and the applicable interest
rate determined by the Administrative Agent for purposes of clause (a)(i) or
(a)(ii) above.

SECTION 2.08. Fees. The Borrower shall pay to each Agent for its own account
such fees as may from time to time be agreed in writing between the Borrower and
such Agent, whether pursuant to the Agent Fee Letter or otherwise.

SECTION 2.09. Conversion of Advances. (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Section 2.10, Convert
all or any portion of the Advances of one Type comprising the same Borrowing
into Advances of the other Type; provided, however, that any Conversion of
Eurodollar Rate Advances into Base Rate Advances shall be made only on the last
day of an Interest Period for such Eurodollar Rate Advances, any Conversion of
Base Rate Advances into Eurodollar Rate Advances shall be in an amount not less
than the minimum amount specified in Section 2.02(b), no Conversion of any
Advances shall result in more separate Borrowings than permitted under
Section 2.02(b) and each Conversion of Advances comprising part of the same
Borrowing under any Facility shall be made ratably among the Appropriate Lenders
in accordance with their Commitments under such Facility. Each such notice of
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

(b) Mandatory. (i) If the Borrower shall fail to select the duration of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Appropriate
Lenders, whereupon each such Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance.

(ii) Upon the occurrence and during the continuance of any Default, (x) each
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance and (y) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

SECTION 2.10. Increased Costs, Etc.; Replacement of Lenders. (a) If, due to
either (i) the introduction of or any change in or in the interpretation of any
law or regulation or (ii) the compliance with any guideline or request from any
central bank or other governmental authority (whether or not having the force of
law), (A) there shall be any increase in the cost to any Lender of agreeing to
make or of making, funding or maintaining Eurodollar Rate Advances (excluding,
for purposes of this Section 2.10, any such increased costs resulting from
(x) Indemnified Taxes (as to which Section 2.12 shall govern) and (y) changes in
the basis of taxation of overall net income or overall gross income (or any
portion of overall net income or overall gross income taxable in or by the
relevant jurisdiction) by the United States or by the foreign jurisdiction or
state under the laws of which such Lender is organized or has its Applicable
Lending Office or any political

 

50



--------------------------------------------------------------------------------

subdivision thereof), (B) there shall be imposed or held applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender (other than any such reserve or other
requirements with respect to Eurodollar Rate Advances that are reflected in the
definition of Eurodollar Rate); or (C) there shall be imposed any other
condition (other than with respect to a Tax matter) on or affecting such Lender
(or its applicable lending office) or its obligations hereunder or the London
interbank market, then, in any such case, the Borrower shall from time to time,
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost;
provided, however, that the Borrower shall not be responsible for costs under
this Section 2.10(a) arising more than 180 days prior to receipt by the Borrower
of the demand from the affected Lender pursuant to this Section 2.10(a) (except
that, if the change in law or regulation giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof); provided further
that a Lender claiming additional amounts under this Section 2.10(a) agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would avoid the need for, or reduce the amount
of, such increased cost that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost, submitted to the Borrower
by such Lender, shall be conclusive and binding for all purposes, absent
manifest error. For the avoidance of doubt, all requests, rules, guidelines or
directives concerning liquidity and capital adequacy under or in connection with
the implementation of (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and (ii) the recommendations of the Bank for International
Settlements or the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority), regardless of the date
adopted, issued, promulgated or implemented, shall be deemed a change in law or
regulation for purposes of this Agreement.

(a) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any company
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend hereunder and other
commitments of such type (or similar contingent obligations), then, upon demand
by such Lender or such company (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to the Administrative Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender in the light of such circumstances, to the
extent that such Lender reasonably determines such increase in capital to be
allocable to the existence of such Lender’s commitment to lend hereunder;
provided further that the Borrower shall not be responsible for costs under this
Section 2.10(b) arising more than 180 days prior to receipt by the Borrower of
the demand from the affected Lender pursuant to this Section 2.10(b) (except
that, if any change in law or regulation giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof). A certificate as
to such amounts submitted to the Borrower by such Lender shall be conclusive and
binding for all purposes, absent manifest error.

 

51



--------------------------------------------------------------------------------

(b) If, with respect to any Eurodollar Rate Advances under any Facility, Lenders
owed more than 50% of the then aggregate unpaid principal amount thereof notify
the Administrative Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Lenders of making,
funding or maintaining their Eurodollar Rate Advances for such Interest Period,
the Administrative Agent shall forthwith so notify the Borrower and the
Appropriate Lenders, whereupon (i) each such Eurodollar Rate Advance under such
Facility will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Appropriate Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lenders have determined that the circumstances causing such
suspension no longer exist.

(c) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation shall make
it unlawful, or any central bank or other governmental authority shall assert
that it is unlawful, for any Lender or its Eurodollar Lending Office to perform
its obligations hereunder to make Eurodollar Rate Advances or to continue to
fund or maintain Eurodollar Rate Advances hereunder, then, on notice thereof and
demand therefor by such Lender to the Borrower through the Administrative Agent,
(i) each Eurodollar Rate Advance under each Facility under which such Lender has
a Commitment will automatically, upon such demand, Convert into a Base Rate
Advance and (ii) the obligation of the Appropriate Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lender has determined
that the circumstances causing such suspension no longer exist; provided,
however, that, before making any such demand, such Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

(d) In the event that any Lender demands payment of costs or additional amounts
pursuant to Section 2.10 or Section 2.12 or asserts, pursuant to
Section 2.10(d), that it is unlawful for such Lender to make Eurodollar Rate
Advances or becomes a Defaulting Lender then (subject to such Lender’s right to
rescind such demand or assertion within 10 days after the notice from the
Borrower referred to below) the Borrower may, upon 20 days’ prior written notice
to such Lender and the Administrative Agent, at its sole cost and expense, elect
to cause such Lender to assign its Advances and Commitments in full to one or
more Persons selected by the Borrower so long as (a) each such Person satisfies
the criteria of an Eligible Assignee and is reasonably satisfactory to the
Administrative Agent, (b) such Lender receives payment in full in cash of the
outstanding principal amount of all Advances made by it and all accrued and
unpaid interest thereon and all other amounts due and payable to such Lender as
of the date of such assignment (including, without limitation, amounts owing
pursuant to Sections 2.10, 2.12, 2.15 and 9.04) and (c) each such Lender
assignee agrees to accept such assignment and to assume all obligations of such
Lender hereunder in accordance with Section 9.07.

SECTION 2.11. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the other Loan Documents (other than under any
Secured Hedge

 

52



--------------------------------------------------------------------------------

Agreement or any agreement governing Cash Management Obligations), irrespective
of any right of counterclaim or set-off (except as otherwise provided in
Section 2.15), not later than 11:00 A.M. (New York City time) on the day when
due in U.S. dollars to the Administrative Agent at the Administrative Agent’s
Account in same day funds, with payments being received by the Administrative
Agent after such time being deemed to have been received on the next succeeding
Business Day. The Administrative Agent will promptly thereafter cause like funds
to be distributed (i) if such payment by the Borrower is in respect of
principal, interest, commitment fees or any other Obligation then payable
hereunder and under the other Loan Documents to more than one Lender, to such
Lenders for the account of their respective Applicable Lending Offices ratably
in accordance with the amounts of such respective Obligations then payable to
such Lenders and (ii) if such payment by the Borrower is in respect of any
Obligation then payable hereunder to one Lender, to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon its acceptance of an Assignment and Acceptance
and recording of the information contained therein in the Register pursuant to
Section 9.07(e), from and after the effective date of such Assignment and
Acceptance, the Administrative Agent shall make all payments hereunder and under
the other Loan Documents in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

(a) The Borrower hereby authorizes each Lender and each of its Affiliates, if
and to the extent payment owed to such Lender is not made when due hereunder or
under the other Loan Documents, to charge from time to time, to the fullest
extent permitted by law, against any or all of the Borrower’s accounts with such
Lender or such Affiliate any amount so due.

(b) All computations of interest and of fees shall be made by the Administrative
Agent on the basis of a year of 360 days (or, in the case of any Base Rate Loan
with interest determined based on clause (a) of the definition of “Base Rate”,
365/366 days), in each case for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
or fees are payable. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(c) Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or fees, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each such Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent the Borrower shall

 

53



--------------------------------------------------------------------------------

not have so made such payment in full to the Administrative Agent, each such
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Rate.

(e) Whenever any payment (including, without limitation, any Collateral or
proceeds thereof) received by the Administrative Agent under this Agreement or
any of the other Loan Documents is insufficient to pay in full all amounts due
and payable to the Agents and the Lenders (and, as applicable, the Hedge Banks
and the Cash Management Counterparties) under or in respect of this Agreement
and the other Loan Documents on any date, such payment shall be distributed by
the Administrative Agent and applied by the Agents and the Lenders (and, as
applicable, the Hedge Banks and the Cash Management Counterparties) in the
following order of priority:

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Agents (solely in their respective
capacities as Agents) under or in respect of this Agreement and the other Loan
Documents on such date, ratably based upon the respective aggregate amounts of
all such fees, indemnification payments, costs and expenses owing to the Agents
on such date;

(ii) second, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Sections 9.04 hereof,
Section 22 of the Security Agreement and any similar section of any of the other
Loan Documents on such date, ratably based upon the respective aggregate amounts
of all such indemnification payments, costs and expenses owing to the Lenders on
such date;

(iii) third, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lenders under Sections 2.10 and 2.12 hereof on
such date, ratably based upon the respective aggregate amounts thereof owing to
the Administrative Agent and the Lenders on such date;

(iv) fourth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lenders under
Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lenders
on such date;

(v) fifth, ratably to (A) the payment of all of the accrued and unpaid interest
on the Advances that is due and payable to the Administrative Agent and the
Lenders under Section 2.07(a) on such date, ratably based upon the respective
aggregate amounts of all such interest owing to the Administrative Agent and the
Lenders on such date, (B) the payment of all amounts, other than Hedge
Termination Payments, that are due and payable to the Hedge Banks under the
Secured Hedge Agreements on such date, ratably based upon the respective
aggregate amounts of such amounts owing to the Hedge Banks on such date, and
(C) the payment of all amounts that are due and payable to the Cash Management
Counterparties in respect of Cash Management Obligations on such date, ratably
based upon the respective aggregate amounts of such amounts owing to the
applicable Lenders or Agents (or Affiliates thereof) on such date;

 

54



--------------------------------------------------------------------------------

(vi) sixth, ratably to (A) the payment of the principal amount of all of the
outstanding Advances that is due and payable to the Administrative Agent and the
Lenders on such date, ratably based upon the respective aggregate amounts of all
such principal owing to the Administrative Agent and the Lenders on such date,
and (B) the payment of all Hedge Termination Payments payable under Secured
Hedge Agreements on such date, ratably based upon the respective aggregate
amounts of all such amounts owing to the Hedge Banks on such date; and

(vii) seventh, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date.

If the Administrative Agent receives funds for application to the Obligations of
the Loan Parties under or in respect of the Loan Documents under circumstances
for which the Loan Documents do not specify the Advances or the Facility to
which, or the manner in which, such funds are to be applied, unless an Event of
Default shall have occurred and be continuing, the Administrative Agent may, but
shall not be obligated to, elect to distribute such funds to each of the Lenders
in accordance with such Lender’s pro rata share of the aggregate principal
amount of all Advances outstanding at such time, in repayment or prepayment of
such of the outstanding Advances or other Obligations then owing to such Lender,
and, in the case of the Term A Facility or the Term B Facility, for application
to such principal repayment installments thereof, as the Administrative Agent
shall direct.

SECTION 2.12. Taxes. (a) Any and all payments by or on behalf of any Loan Party
to or for the account of any Lender or any Agent hereunder or under the Notes or
any other Loan Document shall be made, in accordance with Section 2.11 or the
applicable provisions of such Loan Document, if any, free and clear of and
without deduction for any and all present or future Indemnified Taxes. If any
Indemnified Taxes shall be required by law to be deducted from or in respect of
such payment, then the sum payable by the applicable Loan Party shall be
increased as may be necessary so that after all required deductions (including
deductions applicable to additional sums payable under this Section 2.12) such
Lender or such Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made. If any Loan Party shall be
required by law to deduct any Taxes (including Indemnified Taxes) from or in
respect of any sum payable hereunder or under any Note or any other Loan
Document to any Lender or any Agent, then such Loan Party shall make all such
deductions and timely pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

(a) Without limiting the provisions of subsection (a) above, each Loan Party
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

 

55



--------------------------------------------------------------------------------

(b) The Loan Parties shall indemnify each Lender and each Agent for and hold
them harmless against the full amount of Indemnified Taxes, and for the full
amount of Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 2.12, imposed on or paid by such Lender or such Agent (as the case
may be) and any liability (including penalties, additions to tax, interest and
expenses, but excluding any amount resulting from the gross negligence or
willful misconduct of such Lender or such Agent) arising therefrom or with
respect thereto. This indemnification shall be made within 30 days from the date
such Lender or such Agent (as the case may be) makes written demand therefor. A
certificate as to the amount claimed delivered to a Loan Party by a Lender or an
Agent shall be conclusive absent manifest error of the Lender or the Agent. Each
Agent and each Lender claiming indemnification pursuant to this Section 2.12(c)
shall make written demand therefor no later than 180 days after the later of the
date on which such Agent or Lender makes payment to the relevant Governmental
Authority or files a final tax return in respect thereof; provided, however,
that the failure to make such demand within such time period shall not
compromise the right of any Agent or Lender to be indemnified pursuant to this
Agreement, except to the extent any Loan Party is materially prejudiced thereby.
If a Loan Party determines in good faith that a reasonable basis exists for
contesting Taxes for which indemnity has been demanded hereunder, the relevant
Lender or Agent shall cooperate (at the Borrower’s expense) with the Loan Party
in challenging such Taxes if so requested by the Borrower if (i) the relevant
Lender or Agent agrees that a reasonable basis exists for contesting such Taxes
and (ii) such a challenge could not, in the reasonable judgment of the relevant
Lender or Agent, adversely affect such Lender or Agent.

(c) Within 30 days after the date of any payment of Taxes (including Indemnified
Taxes) or Other Taxes, the appropriate Loan Party shall furnish to the
Administrative Agent, at its address referred to in Section 9.02, the original
or a certified copy of a receipt evidencing such payment, to the extent such a
receipt has been issued therefor, or other written proof of payment thereof that
is reasonably satisfactory to the Administrative Agent.

(d) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall, to the extent it is lawfully able to do
so, on or prior to the date of its execution and delivery of this Agreement or
on the date of the Assignment and Acceptance or Joinder Agreement pursuant to
which it becomes a Lender, as applicable, and from time to time thereafter as
reasonably requested in writing by the Administrative Agent or Borrower (but
only so long thereafter as such Lender remains lawfully able to do so), provide
each of the Administrative Agent and the Borrower with either (i) two properly
completed, original Internal Revenue Service Forms W-8ECI, W-8EXP, W-8BEN
(claiming treaty benefits) or W-8IMY (together with the necessary attachments
contemplated in the relevant forms) (or any successor or other form prescribed
by the Internal Revenue Service), certifying that such Lender is exempt from or
entitled to a reduced rate of United States federal withholding tax on payments
pursuant to this Agreement or under the Notes or the other Loan Documents (by
reason of such payments being effectively connected with the conduct of a United
States trade or business by such Lender, or by reason of such Lender being
eligible for the benefits of a United States income tax treaty with respect to
such payments or otherwise), or (ii) in the case of a Lender that claims the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, a U.S. Tax Compliance Certificate certifying that it is not (i) a “bank”
as defined in Section 881(c)(3)(A) of the Code, (ii) a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of the Borrower or
(iii) a controlled foreign corporation related to the Borrower (within the
meaning of Section 864(d)(4) of

 

56



--------------------------------------------------------------------------------

the Code) and two properly completed, original Internal Revenue Service Forms
W-8BEN (or any successor or other form prescribed by the Internal Revenue
Service), certifying that such Lender is a foreign corporation, partnership,
estate or trust, as appropriate. If the forms provided by a Lender at the time
such Lender first becomes a party to this Agreement indicate a United States
interest withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from Indemnified Taxes unless and until such Lender
provides the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from
Indemnified Taxes for periods governed by such forms; provided, however, that
if, at the effective date of the Assignment and Acceptance or Joinder Agreement
pursuant to which a Lender becomes a party to this Agreement, the Lender
assignor was entitled to payments under subsection (a) of this Section 2.12 in
respect of United States withholding tax with respect to interest paid at such
date, then, to such extent, the term Indemnified Taxes shall include (in
addition to withholding taxes that may be imposed in the future or other amounts
otherwise includable in Indemnified Taxes) United States withholding tax, if
any, applicable with respect to the Lender assignee on such date. If any form or
document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN,
W-8ECI, W-8EXP or W-8IMY or the related U.S. Tax Compliance Certificate
described above, that the applicable Lender reasonably considers to be
confidential, such Lender shall give notice thereof to the Borrower and the
Administrative Agent and shall not be obligated to include in such form or
document such confidential information. Each Lender that is a United States
person (as defined in Section 7701(a)(30) of the Code) shall on or prior to the
date of its execution and delivery of this Agreement or the date of the
Assignment and Acceptance or Joinder Agreement pursuant to which it becomes a
Lender, as applicable, and from time to time thereafter as reasonably requested
in writing by the Borrower or the Administrative Agent (but only so long
thereafter as such Lender remains lawfully able to do so), deliver to the
Administrative Agent and the Borrower two properly completed original Internal
Revenue Service Forms W-9 (or any successor or other form prescribed by the
Internal Revenue Service). Each Lender agrees that if any form or certification
it previously delivered pursuant to this Section 2.12(e) expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

(e) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form, certificate or other document described in
subsection (e) above (other than if such failure is due to a change in law, or
in the interpretation or application thereof, occurring after the date on which
a form, certificate or other document originally was required to be provided or
if such form, certificate or other document otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification
under subsection (a) or (c) of this Section 2.12 with respect to Indemnified
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender become subject to Indemnified Taxes because of its failure
to deliver a form, certificate or other document required hereunder, the Loan
Parties shall take (solely at such Lender’s expense) such steps as such Lender
shall reasonably request to assist such Lender to recover such Indemnified
Taxes.

(f) Any Lender claiming additional amounts under this Section 2.12 agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to

 

57



--------------------------------------------------------------------------------

provide appropriate certificates or other documentation (except to the extent
(i) such Lender considers any required information confidential or (ii) such
certificates or documentation are materially more burdensome than Internal
Revenue Service Form W-8BEN) and/or designate a different Applicable Lending
Office, if the providing of such certificates or documentation or the making of
such a designation would avoid the need for, or reduce the amount of, such
additional amounts that may thereafter accrue and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender.

(g) If any Lender or any Agent files a claim for refund and such Lender or such
Agent determines in its sole discretion that such claim for refund is in respect
of Indemnified Taxes as to which it has been indemnified by the Borrower or any
other Loan Party, or with respect to which the Borrower or any other Loan Party
has paid additional amounts, pursuant to this Section 2.12, such Lender or such
Agent shall promptly notify the Borrower in writing of such refund claim. If a
Lender or an Agent receives a refund from a Governmental Authority and
determines in its sole discretion that such refund is in respect of any such
Indemnified Taxes, such Lender or such Agent shall within 45 days from the date
of such receipt pay over the amount of such refund to the Borrower (but only to
the extent of indemnity payments or additional amounts paid by the Borrower or
other Loan Party pursuant to this Section 2.12 with respect to such Indemnified
Taxes), net of all out-of-pocket expenses of such Lender or such Agent
(including any Indemnified Taxes imposed with respect to such refund) as
determined by such Lender or such Agent in its sole discretion, and without
interest (other than interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower or such other Loan Party
agrees to repay, within 45 days after the request of such Lender or such Agent,
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to such Lender or such
Agent in the event such Lender or such Agent is required to repay such refund to
such Governmental Authority. This paragraph shall not be construed to require
any Lender or any Agent to make available any of its tax returns or any other
information that it deems confidential.

(h) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.12(i), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

SECTION 2.13. Sharing of Payments, Etc.. If any Lender shall obtain at any time
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise, other than as a result of an assignment pursuant to
Section 9.07) (a) on account of Obligations due and payable to such Lender
hereunder and under the Notes and the other Loan

 

58



--------------------------------------------------------------------------------

Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the Notes and the other Loan Documents at such
time) of payments on account of the Obligations due and payable to all Lenders
hereunder and under the Notes and the other Loan Documents at such time obtained
by all the Lenders at such time or (b) on account of Obligations owing (but not
due and payable) to such Lender hereunder and under the Notes and the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing (but not due and payable)
to such Lender at such time to (ii) the aggregate amount of the Obligations
owing (but not due and payable) to all Lenders hereunder and under the Notes and
the other Loan Documents at such time) of payments on account of the Obligations
owing (but not due and payable) to all Lenders hereunder and under the Notes and
the other Loan Documents at such time obtained by all of the Lenders at such
time, such Lender shall forthwith purchase from the other Lenders such interests
or participating interests in the Obligations due and payable or owing to them,
as the case may be, as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each other Lender shall be rescinded and
such other Lender shall repay to the purchasing Lender the purchase price to the
extent of such Lender’s ratable share (according to the proportion of (i) the
purchase price paid to such Lender to (ii) the aggregate purchase price paid to
all Lenders) of such recovery together with an amount equal to such Lender’s
ratable share (according to the proportion of (i) the amount of such other
Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered; provided further
that, so long as the Obligations under the Loan Documents shall not have been
accelerated, any excess payment received by any Appropriate Lender shall be
shared on a pro rata basis only with other Appropriate Lenders. The Borrower
agrees that any Lender so purchasing an interest or participating interest from
another Lender pursuant to this Section 2.13 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such interest or participating interest, as the case
may be, as fully as if such Lender were the direct creditor of the Borrower in
the amount of such interest or participating interest, as the case may be.
Notwithstanding anything to the contrary in this section, the provisions of
this section shall not be construed to apply to (x) any payment made by Borrower
pursuant to and in accordance with the express terms of this Agreement or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Advances or Commitments to any assignee or
participant in accordance with the terms of this Agreement.

SECTION 2.14. Use of Proceeds. The proceeds of New Term Loan Advances may be
used for permitted acquisitions and other general corporate purposes (other than
Restricted Payments or prepayments of any Debt that is subordinated to the
Advances, unsecured or subject to any Lien that is junior to the Liens securing
the Advances). The proceeds of the Additional Term B Advances shall be used by
the Borrower for general corporate purposes, including Capital Expenditures.

SECTION 2.15. Defaulting Lenders. (a) In the event that, at any time, (i) any
Lender shall be a Defaulting Lender, (ii) such Defaulting Lender shall owe a
Defaulted Advance to the Borrower and (iii) the Borrower shall be required to
make any payment hereunder or under any

 

59



--------------------------------------------------------------------------------

other Loan Document to or for the account of such Defaulting Lender, then the
Borrower may, so long as no Default shall occur or be continuing at such time
and to the fullest extent permitted by applicable law, set off and otherwise
apply the Obligation of the Borrower to make such payment to or for the account
of such Defaulting Lender against the obligation of such Defaulting Lender to
make such Defaulted Advance. In the event that, on any date, the Borrower shall
so set off and otherwise apply its obligation to make any such payment against
the obligation of such Defaulting Lender to make any such Defaulted Advance on
or prior to such date, the amount so set off and otherwise applied by the
Borrower shall constitute for all purposes of this Agreement and the other Loan
Documents an Advance by such Defaulting Lender made on the date of such setoff
under the Facility pursuant to which such Defaulted Advance was originally
required to have been made pursuant to Section 2.01. Such Advance shall be
considered, for all purposes of this Agreement, to comprise part of the
Borrowing in connection with which such Defaulted Advance was originally
required to have been made pursuant to Section 2.01, even if the other Advances
comprising such Borrowing shall be Eurodollar Rate Advances on the date such
Advance is deemed to be made pursuant to this subsection (a). The Borrower shall
notify the Administrative Agent at any time the Borrower exercises its right of
set-off pursuant to this subsection (a) and shall set forth in such notice
(A) the name of the Defaulting Lender and the Defaulted Advance required to be
made by such Defaulting Lender and (B) the amount set off and otherwise applied
in respect of such Defaulted Advance pursuant to this subsection (a). Any
portion of such payment otherwise required to be made by the Borrower to or for
the account of such Defaulting Lender which is paid by the Borrower, after
giving effect to the amount set off and otherwise applied by the Borrower
pursuant to this subsection (a), shall be applied by the Administrative Agent as
specified in subsection (b) or (c) of this Section 2.15.

(a) In the event that, at any time, (i) any Lender shall be a Defaulting Lender,
(ii) such Defaulting Lender shall owe a Defaulted Amount to any Agent or any of
the other Lenders and (iii) the Borrower shall make any payment hereunder or
under any other Loan Document to the Administrative Agent for the account of
such Defaulting Lender, then the Administrative Agent may, on its behalf or on
behalf of such other Agents or such other Lenders and to the fullest extent
permitted by applicable law, apply at such time the amount so paid by the
Borrower to or for the account of such Defaulting Lender to the payment of each
such Defaulted Amount to the extent required to pay such Defaulted Amount. In
the event that the Administrative Agent shall so apply any such amount to the
payment of any such Defaulted Amount on any date, the amount so applied by the
Administrative Agent shall constitute for all purposes of this Agreement and the
other Loan Documents payment, to such extent, of such Defaulted Amount on such
date. Any such amount so applied by the Administrative Agent shall be retained
by the Administrative Agent or distributed by the Administrative Agent to such
other Agents or such other Lenders, ratably in accordance with the respective
portions of such Defaulted Amounts payable at such time to the Administrative
Agent, such other Agents and such other Lenders and, if the amount of such
payment made by the Borrower shall at such time be insufficient to pay all
Defaulted Amounts owing at such time to the Administrative Agent, such other
Agents and such other Lenders, in the following order of priority:

(i) first, to the Agents for any Defaulted Amounts then owing to them, in their
capacities as such, ratably in accordance with such respective Defaulted Amounts
then owing to the Agents; and

(ii) second, to any other Lenders for any Defaulted Amounts then owing to such
other Lenders, ratably in accordance with such respective Defaulted Amounts then
owing to such other Lenders.

 

60



--------------------------------------------------------------------------------

Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.

(b) In the event that, at any time, (i) any Lender shall be a Defaulting Lender,
(ii) such Defaulting Lender shall not owe a Defaulted Advance or a Defaulted
Amount and (iii) the Borrower, any Agent or any other Lender shall be required
to pay or distribute any amount hereunder or under any other Loan Document to or
for the account of such Defaulting Lender, then the Borrower or such Agent or
such other Lender shall pay such amount to the Administrative Agent to be held
by the Administrative Agent, to the fullest extent permitted by applicable law,
in escrow or the Administrative Agent shall, to the fullest extent permitted by
applicable law, hold in escrow such amount otherwise held by it. Any funds held
by the Administrative Agent in escrow under this subsection (c) shall be
deposited by the Administrative Agent in an account with a bank (the “Escrow
Bank”) selected by the Administrative Agent, in the name and under the control
of the Administrative Agent, but subject to the provisions of this
subsection (c). The terms applicable to such account, including the rate of
interest payable with respect to the credit balance of such account from time to
time, shall be the Escrow Bank’s standard terms applicable to escrow accounts
maintained with it. Any interest credited to such account from time to time
shall be held by the Administrative Agent in escrow under, and applied by the
Administrative Agent from time to time in accordance with the provisions of,
this subsection (c). The Administrative Agent shall, to the fullest extent
permitted by applicable law, apply all funds so held in escrow from time to time
to the extent necessary to make any Advances required to be made by such
Defaulting Lender and to pay any amount payable by such Defaulting Lender
hereunder and under the other Loan Documents to the Administrative Agent or any
other Lender, as and when such Advances or amounts are required to be made or
paid and, if the amount so held in escrow shall at any time be insufficient to
make and pay all such Advances and amounts required to be made or paid at such
time, in the following order of priority:

(i) first, to the Agents for any amounts then due and payable by such Defaulting
Lender to them hereunder, in their capacities as such, ratably in accordance
with such respective amounts then due and payable to the Agents;

(ii) second, to any other Lenders for any amount then due and payable by such
Defaulting Lender to such other Lenders hereunder, ratably in accordance with
such respective amounts then due and payable to such other Lenders; and

(iii) third, to the Borrower for any Advance then required to be made by such
Defaulting Lender pursuant to a Commitment of such Defaulting Lender.

In the event that any Lender that is a Defaulting Lender shall, at any time,
cease to be a Defaulting Lender, any funds held by the Administrative Agent in
escrow at such time with respect to such Lender shall be distributed by the
Administrative Agent to such Lender and applied by such

 

61



--------------------------------------------------------------------------------

Lender to the Obligations owing to such Lender at such time under this Agreement
and the other Loan Documents ratably in accordance with the respective amounts
of such Obligations outstanding at such time.

(c) The rights and remedies against a Defaulting Lender under this Section 2.15
are in addition to other rights and remedies that the Borrower may have against
such Defaulting Lender with respect to any Defaulted Advance and that any Agent
or any Lender may have against such Defaulting Lender with respect to any
Defaulted Amount.

SECTION 2.16. Evidence of Debt. (a) Each Lender, for this purpose as agent for
the Borrower, shall maintain in accordance with its usual practice an account or
accounts evidencing the Debt of the Borrower to such Lender resulting from each
Advance owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Administrative Agent) to the effect that a
promissory note or other evidence of indebtedness is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Advances owing to, or to be made by, such Lender, the Borrower
shall promptly execute and deliver to such Lender, with a copy to the
Administrative Agent, a Term A Note, a Term B Note or a New Term Note, in
substantially the form of Exhibit A-1, A-2 or A-3 hereto, respectively, or a
comparable note in respect of Replacement Term Loans, payable to such Lender in
a principal amount equal to the applicable Term Loans of such Lender. All
references to Notes in the Loan Documents shall mean Notes, if any, to the
extent issued hereunder.

(a) The Register maintained by the Administrative Agent pursuant to
Section 9.07(e) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto,
(ii) the terms of each Assignment and Acceptance or Borrower Assignment and
Acceptance and/or Joinder Agreement delivered to and accepted by it, (iii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder, and (iv) the amount of any sum
received by the Administrative Agent from the Borrower hereunder and each
Lender’s share thereof.

(b) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement; provided, further, that in the event of a
conflict between the Register and the accounts of any Lender, the Register shall
control.

SECTION 2.17. Additional Loans. The Borrower may, by written notice to the
Administrative Agent, elect to request the establishment of one or more new term
loan

 

62



--------------------------------------------------------------------------------

commitments (the “New Term Commitments”) and/or a revolving credit facility (the
“New Revolving Facility” and the commitments of lenders thereunder, the “New
Revolving Commitments”), in an amount not in excess of, collectively,
$125,000,000 in the aggregate and not less than $25,000,000 individually (or
such lesser amount which shall be approved by the Administrative Agent), and
integral multiples of $1,000,000 in excess thereof; provided that the New
Revolving Commitments shall not exceed $35,000,000 in the aggregate. Each such
notice shall specify (A) the date (each an “Increased Amount Date”) on which the
Borrower proposes that the New Term Commitments and/or New Revolving
Commitments, as applicable, shall be effective, which shall be a date not less
than 10 Business Days after the date on which such notice is delivered to the
Administrative Agent and (B) the identity of each Lender or other Person that is
an Eligible Assignee (each, a “New Term Lender” or “New Revolving Lender”, as
applicable) to whom the Borrower proposes any portion of such New Term
Commitments and/or New Revolving Commitments, as applicable, be allocated and
the amounts of such allocations; provided that the Administrative Agent may
elect or decline to arrange such New Term Commitments and/or New Revolving
Commitments, as applicable, in its sole discretion and any Lender approached to
provide all or a portion of the New Term Commitments and/or New Revolving
Commitments, as applicable, may elect or decline, in its sole discretion, to
provide a New Term Commitment and/or a New Revolving Commitment, as applicable.
Such New Term Commitments and/or New Revolving Commitments, as applicable, shall
become effective as of such Increased Amount Date; provided that, (1) no Default
or Event of Default shall exist on such Increased Amount Date before or after
giving effect to such New Term Commitments or New Revolving Commitments, as
applicable; (2) both before and after giving effect to the making of any New
Term Loans or establishment of New Revolving Commitments, each of the conditions
set forth in Section 3.02 shall be satisfied; (3) the pro forma Leverage Ratio
shall not exceed 4.50 to 1.00, calculated by taking into account (x) EBITDA for
the four Fiscal Quarter period most recently then ended for which financial
statements have been delivered pursuant to Section 5.03(b)(iii) or (c)(ii) and
giving pro forma effect to any acquisition consummated with the proceeds of any
New Term Commitments and/or New Revolving Commitments established on the
Increased Amount Date as though such acquisition had been consummated as of the
first day of the fiscal period covered by such financial statements and
(y) Consolidated Debt for Borrowed Money of the Borrower and its Subsidiaries as
of the Increased Amount Date after giving effect to a Borrowing of the full
amount of the New Term Commitments of the applicable Series on such date and the
use of the proceeds thereof and assuming, in the case of New Revolving
Commitments, that the entire aggregate amount of such New Revolving Facility had
been funded on such date; (4) the New Term Commitments and/or New Revolving
Commitments, as applicable, shall be effected pursuant to one or more Joinder
Agreements dated as of the applicable Increased Amount Date and executed and
delivered by the Borrower, each New Term Lender or New Revolving Lender, as
applicable, and the Administrative Agent, each of which shall be recorded in the
Register, or pursuant to an amendment and restatement of this Agreement and each
New Term Lender or New Revolving Lender shall be subject to the requirements set
forth in Section 2.12(e); and (5) the Borrower shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by the
Administrative Agent in connection with any such transaction. Any New Term Loans
made on an Increased Amount Date may be designated a separate series (a
“Series”) of New Term Loans for all purposes of this Agreement or, if such New
Term Loans have the same terms as those of another existing class of loans
hereunder, may become party of such other class of loans. Not more than four
(4) Series of New Term Loans and one (1) New Revolving Facility may be
established hereunder.

 

63



--------------------------------------------------------------------------------

Subject to the satisfaction of the foregoing terms and conditions on any
Increased Amount Date, (i) in respect of New Term Commitments, each New Term
Lender shall make a Loan to the Borrower (a “New Term Loan”) in an amount equal
to its New Term Commitment of such Series, (ii) in respect of New Term
Commitments, each New Term Lender shall become a Lender hereunder with respect
to the New Term Commitment of such Series and the New Term Loans of such Series
made pursuant thereto and (iii) in respect of New Revolving Commitments, each
New Revolving Lender shall become a Lender hereunder with respect to its New
Revolving Commitment. The Administrative Agent shall notify Lenders promptly
upon receipt of the Borrower’s notice of each Increased Amount Date and, in
respect thereof, the proposed New Term Commitments and/or New Revolving
Commitments, as applicable.

The terms and provisions of the New Term Loans shall be identical to the terms
and provisions of the Term Loans, except as specifically set forth in the
applicable Joinder Agreement. In any event (i) the weighted average life to
maturity of all New Term Loans of any Series shall be no shorter than the
weighted average life to maturity of the Term A Advances or the Term B Advances
(whichever is longest), (ii) the applicable Termination Date of each Series
shall be no earlier than the final maturity of the Term A Advances or the Term B
Advances (whichever is the latest), (iii) the Applicable Margin applicable to
the New Term Loans of each Series shall be determined by the Borrower and the
applicable new Lenders and shall be set forth in each applicable Joinder
Agreement; provided that in the event that the “yield” applicable to any New
Term Loans exceeds the “yield” of the Term B Advances by more than 50 basis
points (the amount of such excess above 50 basis points being referred to as the
“Yield Differential”), then the Applicable Margin for the Term B Advances shall
be increased by the Yield Differential (it being understood that for purposes of
this clause (iii) “yield” shall be reasonably determined by the Administrative
Agent (w) to include the Applicable Margin, (x) to exclude customary
arrangement, structuring or underwriting fees, (y) to include original issue
discount and upfront fees paid to the Lenders thereunder (with original issue
discount being equated to interest based on an assumed four-year life to
maturity or, if shorter, the actual Weighted Average Life to Maturity), and
(z) to include, if the New Term Loans include an interest rate floor greater
than the applicable interest rate floor under the existing Term B Advances, such
differential between interest rate floors equated to the applicable interest
rate margin for purposes of determining whether an increase to the Applicable
Margin under the existing Term B Advances shall be required, and in such case
the interest rate floor (but not the Applicable Margin) applicable to the
existing Term B Advances shall be increased to the extent of such differential
between interest rate floors); provided further that the first proviso of this
clause (iii) shall not apply in the case of New Term Loans that have a maturity
date that is more than 18 months after the then latest Termination Date of any
Term Loans hereunder.

This Agreement may be amended and restated (a) to provide for terms and
conditions with respect to the New Revolving Facility that are different than
those applicable to the Term Loans, including, without limitation, with respect
to borrowing and prepayment conditions and mechanics and covenants and events of
default that would apply only to the New Revolving Facility and not to any other
Facility hereunder (which may include among other things financial maintenance
covenants), (b) so as to modify Section 2.11(f), Section 9.01 and any other
provision

 

64



--------------------------------------------------------------------------------

that might otherwise require the vote of the Required Lenders (or another group
of Lenders or all of the Lenders) hereunder in order to include provisions
applicable to the New Revolving Facility that are substantially consistent with
the provisions of the Original Credit Agreement with respect to such matters and
(c) to otherwise incorporate the terms applicable to the New Revolving Facility
herein (such as the pricing, maturity, fees, any letter of credit subfacilities
and any swingline subfacilities and other provisions applicable thereto).

Each Joinder Agreement or amendment and restatement of this Agreement
contemplated by this Section 2.17 may, without the consent of any other Lenders
(other than the New Term Lenders and/or New Revolving Lenders, as applicable),
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provision of this Section 2.17 (including the limitations set forth
above and any amendments necessary to treat the applicable New Term Loans and/or
New Term Commitments as part of the same class of loans as an existing class of
loans hereunder or a different Series of loans, as applicable) and shall be
agreed to by the Loan Parties, the Administrative Agent, the New Term Lenders or
New Revolving Lenders, as applicable, and any issuing lender or swingline lender
if their interests are affected thereby.

SECTION 2.18. Repricing Fee. If on or before the date that is six months after
the Second Restatement Effective Date in respect of the Term B Advances, any
(i) amendment, amendment and restatement or other modification of this Agreement
is consummated or (ii) any voluntary prepayment or mandatory prepayment pursuant
to Section 2.06(b)(ii)(B) of some or all of the Term B Advances with the
proceeds of a substantially concurrent issuance or incurrence of new bank term
loans, whether New Term Loans or otherwise (which voluntary prepayment shall be
deemed to have occurred even if a portion of the Term B Advances are replaced,
converted or re-evidenced with, into or by such new loans so long as some or all
of the Term B Advances are so prepaid) is consummated, the effect of which, in
the case of either clause (i) or clause (ii), is to decrease the Applicable
Margin or any interest rate “floor” with respect to some or all of the Term B
Advances (any such transaction or event described in (i) or (ii) above, a “Price
Reduction”), then, simultaneously with the consummation of such Price Reduction,
the Borrower shall pay to the Term B Lenders (which shall include any
Non-Consenting Lender that is required to assign its Loan in connection with any
such Price Reduction but which shall not include the assignee of any such
Non-Consenting Lender) a fee (the “Repricing Fee”) in an amount equal to 1.00%
of the aggregate principal amount of the Term B Advances so repriced or
refinanced in such Price Reduction (such Repricing Fee to be allocated among the
Term B Lenders pro rata in accordance with the aggregate amount of Term B
Advances of each such Lender so repriced or refinanced); provided, that no such
Repricing Fee shall be payable if such Price Reduction is undertaken in
connection with a Change of Control.

SECTION 2.19. Extensions of Advances.

(a) The Borrower may from time to time, pursuant to the provisions of this
Section 2.19, agree with one or more Lenders holding Term Loans sharing the same
Termination Date in accordance with clause (b) of the definition thereof (each
such class, an “Existing Class”) to extend the Termination Date applicable to
such class and to provide for other terms consistent with this Section 2.19
(each such modification, an “Extension”) pursuant to one or more written offers
(each an “Extension Offer”) made from time to time by the Borrower to all
Lenders under

 

65



--------------------------------------------------------------------------------

any Existing Class that is proposed to be extended under this Section 2.19, in
each case on the same terms to each such Lender. In connection with each
Extension, the Borrower will provide notification to the Administrative Agent
(for distribution to the Lenders of the applicable class), no later than 30 days
prior to the maturity of the applicable class or classes to be extended of the
requested new maturity date for the extended loans or commitments of such class
(each an “Extended Maturity Date”) and the due date for Lender responses. In
connection with any Extension, each Lender of the applicable class wishing to
participate in such Extension shall, prior to such due date, provide the
Administrative Agent with a written notice thereof in a form reasonably
satisfactory to the Administrative Agent. Any Lender that does not respond to an
Extension Offer by the applicable due date shall be deemed to have rejected such
Extension. In connection with any Extension, the Borrower shall agree to such
procedures, if any, as may be reasonably established by, or acceptable to, the
Administrative Agent to accomplish the purposes of this Section 2.19.

(b) After giving effect to any Extension, the Term Loans so extended shall cease
to be a part of the class that they were a part of immediately prior to the
Extension and shall thereafter be a new class hereunder or, if they shall have
the same terms as that of another class of loans hereunder, may be converted
into such other class of loans existing hereunder; provided that at no time
shall there be more than five different classes of Term Loans.

(c) The consummation and effectiveness of each Extension shall be subject to the
following:

(i) no Default or Event of Default shall have occurred and be continuing at the
time any Extension Offer is delivered to the Lenders or at the time of such
Extension;

(ii) the Term Loans of any Lender extended pursuant to any Extension (as
applicable, “Extended Term Loans”) shall have the same terms as the applicable
Existing Term Loans, except: (A) the final maturity date of any Extended Term
Loans giving effect to an Extension shall be later than the Termination Date of
the applicable Existing Term Loans and the weighted average life to maturity of
any Extended Term Loans giving effect to an Extension shall be no shorter than
the weighted average life to maturity of the applicable Existing Term Loans;
(B) the all-in pricing (including, without limitation, margins, fees and
premiums) with respect to the Extended Term Loans giving effect to the Extension
may be higher or lower than the all-in pricing (including, without limitation,
margins, fees and premiums) for the Existing Term Loans; and (C) the other terms
and conditions applicable to Extended Term Loans may be terms different than
those with respect to the Existing Term Loans so long as such terms and
conditions only apply after the Latest Maturity Date (determined without giving
effect to such Extension) or, if such Extended Term Loans are being converted
into another class of loans existing hereunder, such other terms and conditions
are the same as those which apply to such other class of loans; provided
further, each Extension Amendment may, without the consent of any Lender other
than the applicable extending Lenders, effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the opinion
of the Administrative Agent and Borrower, to give effect to the provisions of
this Section 2.19, including any amendments necessary to treat the applicable
Term Loans and/or Commitments of the extending Lenders as a new class of loans
and/or commitments hereunder or as part of the same class of loans as an
existing class of loans hereunder; provided however, no Extension Amendment may
provide for any Extended Term Loans to be secured by any assets of any Loan
Party that do not also secure the Existing Term Loans;

 

66



--------------------------------------------------------------------------------

(iii) all documentation in respect of such Extension shall be consistent with
the foregoing, and all written communications by the Borrower generally directed
to the applicable Lenders under the applicable class in connection therewith
shall be in form and substance consistent with the foregoing and otherwise
reasonably satisfactory to the Administrative Agent;

(iv) [Reserved]; and

(v) no Extension shall become effective unless, on the proposed effective date
of such Extension, the conditions set forth in Section 3.02 shall be satisfied,
and the Administrative Agent shall have received a certificate to that effect
dated the applicable date of such Extension and executed by an authorized
officer of the Borrower.

(d) For the avoidance of doubt, it is understood and agreed that the provisions
of Section 2.13 will not apply to Extensions of Term Loans pursuant to Extension
Offers made pursuant to and in accordance with the provisions of this
Section 2.19, including to any payment of interest or fees in respect of any
Extended Term Loans that have been extended pursuant to an Extension at a rate
or rates different from those paid or payable in respect of Term Loans of any
other class, in each case as is set forth in the relevant Extension Offer.

(e) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments (collectively, “Extension Amendments”) to this Agreement and the
other Loan Documents as may be necessary in order to establish new classes of
Term Loans created pursuant to an Extension, in each case on terms consistent
with this Section 2.19. In connection with any Extension, (i) the appropriate
Loan Parties shall (at their expense) amend or modify (and the Administrative
Agent is hereby directed to amend or modify) any Mortgage (or any other Loan
Document that the Administrative Agent or the Collateral Agent reasonably
requests to be amended to reflect an Extension) that has a maturity date prior
to the latest Extended Maturity Date to reflect that such maturity date
hereunder has been extended to the then latest Extended Maturity Date (or such
other modifications as may be advised by local counsel to the Administrative
Agent) and make such filings and take such actions as may be reasonably
requested by the Administrative Agent in connection therewith and (ii) the
Borrower shall deliver board resolutions, secretary’s certificates, officer’s
certificates and other documents as shall reasonably be requested by the
Administrative Agent in connection therewith and a legal opinion of counsel
reasonably acceptable to the Administrative Agent.

(f) If, in connection with any proposed Extension Offer, the consent of any
Lender of the applicable Existing Class is not obtained in connection with such
Extension Offer (any such Lender whose consent is not obtained being referred to
as a “Non-Extending Lender”), then the Borrower may, upon 5 Business Days’ prior
written notice to such Non-Extending Lender and the Administrative Agent, at the
Borrower’s sole cost and expense, elect to cause such Non-Extending Lender (and
such Lender shall be obligated) to assign all or a portion of its Term Loans
that were subject to such Extension Request to one or more Persons selected by
the Borrower; provided that (a) each such potential assignee satisfies the
criteria of an Eligible Assignee and is reasonably satisfactory to the
Administrative Agent, (b) such Non-Extending

 

67



--------------------------------------------------------------------------------

Lender receives payment in full at par and in cash of the outstanding principal
amount of the Advances made by it that are selected by the Borrower to be
assigned under this Section 2.19(f) and all accrued and unpaid interest thereon
and all other amounts due and payable to such Non-Extending Lender with respect
to such assigned Advances as of the date of such assignment (including, without
limitation, amounts owing pursuant to Sections 2.10, 2.12, 2.15 and 9.04),
(c) each such potential assignee agrees to accept such assignment and to assume
all obligations of such Non-Extending Lender hereunder in accordance with
Section 9.07 and on the terms set forth in such Extension Amendment (such that
the assigned Term Loans shall thereafter be subject to the Extension that was
not consented to by the Non-Extending Lender) and (d) if in connection with any
proposed Extension Offer, there is more than one Non-Extending Lender, any
purchases made pursuant to this Section 2.19(f) shall be on a pro rata basis
among all Non-Extending Lenders; provided further that neither the Non-Extending
Lender nor the Administrative Agent has any obligation to the Borrower to obtain
a replacement Lender. In connection with any such replacement under this
Section 2.19, if the Non-Extending Lender does not execute and deliver to the
Administrative Agent a duly completed Assignment and Acceptance and/or any other
documentation necessary to reflect such replacement by the later of (a) the date
on which the replacement Lender executes and delivers such Assignment and
Acceptance and/or such other documentation, (b) the date as of which all
obligations of the Borrower owing to the Non-Extending Lender relating to the
Advances so assigned shall be paid in full in cash by the assignee Lender to
such Non-Extending Lender and (c) 5 Business Days after notice is given by the
Borrower as set forth in the first sentence of this paragraph (f), then such
Non-Extending Lender shall be deemed to have executed and delivered such
Assignment and Acceptance and/or such other documentation as of such date and
the Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Acceptance and/or such other documentation on behalf of such
Non-Extending Lender.

ARTICLE III

CONDITIONS OF EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Second Restatement Effective Date. The
amendment and restatement of the Amended and Restated Credit Agreement in the
form hereof, the conversion of the Converted Term A Advances into Term B
Advances and the obligation of each Lender to make its Additional Term B
Advances (if any) shall be subject to the satisfaction or waiver of the
following conditions precedent and any other conditions precedent set forth in
Section 3.02 or in the Second Amendment and Restatement Agreement:

(a) The Administrative Agent shall have received on or before the Second
Restatement Effective Date the following, each dated such day (unless otherwise
specified), in form and substance reasonably satisfactory to the Administrative
Agent (unless otherwise specified) and (except for the Notes) in sufficient
copies for each Lender party hereto on the Second Restatement Effective Date:

(i) Counterparts of this Agreement, duly executed and delivered on behalf of
each of (A) the Borrower, (B) the Guarantors, (C) the Administrative Agent and
(D) each Lender party hereto on the Second Restatement Effective Date (or as to
any of the foregoing parties, the Administrative Agent shall have received
evidence satisfactory to the Administrative Agent that any such foregoing party
has executed a counterpart of this Agreement);

 

68



--------------------------------------------------------------------------------

(ii) The Notes payable to the Lenders to the extent requested by the Lenders
pursuant to the terms of Section 2.16;

(iii) A Notice of Borrowing relating to the Additional Term B Advances;

(iv) A Closing Certificate of each Loan Party, signed on behalf of such Loan
Party by its President or a Vice President and its Secretary or an Assistant
Secretary, dated the Second Restatement Effective Date (the statements made in
which certificate shall be true on and as of the Second Restatement Effective
Date), substantially in the form of Exhibit J hereto,

(A) with appropriate insertions and attachments including: (1) certified copies
of the resolutions of the board of directors or similar governing body of such
Loan Party approving the Second Amendment and Restatement Agreement and each
Loan Document to which it is or is to be a party, and of all documents
evidencing other necessary corporate action and governmental and other third
party approvals and consents, if any, with respect to the Second Amendment and
Restatement Agreement and each Loan Document to which it is or is to be a party,
and (2) a certificate of the Secretary of State of the jurisdiction of
incorporation or formation, as applicable, of such Loan Party, dated reasonably
near the Second Restatement Effective Date, certifying (x) as to a true and
correct copy of the charter of such Loan Party and each amendment thereto on
file in such Secretary’s office and (y) that such Loan Party is duly
incorporated and in good standing or presently subsisting and in good standing
under the laws of the State of the jurisdiction of its incorporation or
formation, as applicable; and

(B) certifying as to: (1) the absence of any amendments to the charter of such
Loan Party since the date of the Secretary of State’s certificate attached
thereto, (2) a true, correct and complete copy of the bylaws or similar
governing document of such Loan Party as in effect on the date on which the
resolutions attached thereto were adopted and on the Second Restatement
Effective Date, (3) the due incorporation or formation, as applicable, and good
standing or valid existence of such Loan Party as a corporation, limited
liability company, partnership or other organization, as the case may be,
organized under the laws of the jurisdiction of its incorporation or formation,
as applicable, and the absence of any proceeding for the dissolution or
liquidation of such Loan Party, (4) the names and true signatures of the
officers of such Loan Party authorized to sign each Loan Document to which it is
or is to be a party and the other documents to be delivered hereunder and
thereunder, (5) in the case of the Borrower, the truth of the representations
and warranties contained in the Loan Documents as though made on and as of the
Second Restatement

 

69



--------------------------------------------------------------------------------

Effective Date and (6) in the case of the Borrower, the absence of any event
occurring and continuing, or resulting from the Second Restatement Effective
Date, that constitutes a Default;

(v) A Solvency Certificate in substantially the form of Exhibit H hereto from
the chief financial officer of the Borrower, attesting to the solvency of the
Borrower and its Subsidiaries, taken as a whole, before and after giving effect
to the transactions to occur on the Second Restatement Effective Date, including
the funding of the Additional Term B Advances and the application of the
proceeds thereof; and

(vi) A favorable opinion of Troutman Sanders LLP, counsel for the Loan Parties,
in substantially the form of Exhibit I hereto.

(b) There shall have occurred no Material Adverse Change since December 31,
2012.

(c) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any Governmental Authority that (i) could reasonably be expected to have a
Material Adverse Effect or (ii) purports to materially adversely affect the
legality, validity or enforceability of any Loan Document.

(d) All Governmental Authorizations and third party consents and approvals
necessary in connection with the Second Amendment and Restatement Agreement
shall have been obtained (without the imposition of any conditions that are not
reasonably acceptable to the Lenders) and shall remain in effect; and no law or
regulation shall be applicable in the judgment of the Lenders that restrains,
prevents or imposes materially adverse conditions upon the transactions
contemplated by the Second Amendment and Restatement Agreement or the rights of
the Loan Parties or their Subsidiaries freely to transfer or otherwise dispose
of, or to create any Lien on, any properties now owned or hereafter acquired by
any of them.

(e) The Borrower shall have paid or shall be paying concurrently with the Second
Restatement Effective Date all accrued fees of the Agents, the Lead Arranger and
the Lenders and all accrued expenses of the Agents (including the accrued fees
and expenses of counsel to the Administrative Agent) pursuant to the Engagement
Letter or otherwise which have been invoiced to Borrower one Business Day prior
to the Second Restatement Effective Date.

SECTION 3.02. Additional Conditions Precedent. The (a) amendment and restatement
of the Amended and Restated Credit Agreement in the form hereof and the
conversion of the Converted Term A Advances into Term B Advances and
(b) obligation of each Appropriate Lender to make an Advance (including the
Additional Term B Advances) shall be subject to the further conditions precedent
that on the date thereof the following statements shall be true (and execution
and delivery by the Borrower of the Second Amendment and Restatement Agreement
and the giving of the applicable Notice of Borrowing, as applicable, and the
acceptance by the

 

70



--------------------------------------------------------------------------------

Borrower of the proceeds of such Borrowing, if applicable, shall constitute a
representation and warranty by the Borrower that both on the date of such
execution and delivery or notice and on the date of such Borrowing, as
applicable, such statements are true):

(i) the representations and warranties contained in each Loan Document are
correct in all material respects on and as of such date, before and after giving
effect to such effectiveness or Borrowing and to the application of the proceeds
therefrom, as applicable, as though made on and as of such date, other than any
such representations or warranties that, by their terms, refer to a specific
date other than the date of such Borrowing or issuance or renewal, in which case
as of such specific date; and

(ii) no Default has occurred and is continuing, or would result from such
effectiveness or Borrowing or from the application of the proceeds therefrom, as
applicable.

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to it upon its execution and delivery of the
Second Amendment and Restatement Agreement and/or any Master Assignment.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) Due Organization; Corporate Power. Each Loan Party and each of its
Subsidiaries (i) is a corporation, limited liability company or partnership duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation, (ii) is duly qualified and in good standing as a
foreign corporation or company in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed except where the failure to so qualify or be licensed
could not be reasonably expected to have a Material Adverse Effect and (iii) has
all requisite corporate, limited liability company or partnership (as
applicable) power and authority (including, without limitation, all Governmental
Authorizations) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted, except for such
Governmental Authorizations the failure of which to have or obtain would not be
reasonably expected to have a Material Adverse Effect.

(b) Subsidiaries. Set forth on Schedule 4.01(b) hereto is a complete and
accurate list of all Subsidiaries of each Loan Party as of the Restatement
Effective Date, showing (as to each such Subsidiary) the jurisdiction of its
formation, the number of shares, membership interests or partnership interests
(as applicable) of each class of its Equity Interests authorized, and the number
outstanding, and the percentage of each such

 

71



--------------------------------------------------------------------------------

class of its Equity Interests owned (directly or indirectly) by such Loan Party
and the number of shares covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights, in each case as of the Restatement
Effective Date. All of the outstanding Equity Interests (other than the Equity
Interests in Virginia PCS Alliance, L.C., and NH Licenses LLC that are not owned
by any Loan Party or any of its Subsidiaries) have been validly issued, are
fully paid and non-assessable and are owned by such Loan Party or one or more of
its Subsidiaries free and clear of all Liens, except those created under the
Collateral Documents and those of the type described in clauses (a) and (e) of
the definition of Permitted Liens and Liens permitted by Section 5.02(a)(ix) and
(xiv).

(c) No Conflict; Compliance with Law. The execution, delivery and performance by
each Loan Party of each Loan Document to which it is or is to be a party are
within such Loan Party’s corporate, limited liability company or limited
partnership (as applicable) powers, have been duly authorized by all necessary
corporate, limited liability company or limited partnership (as applicable)
action, and do not (i) contravene such Loan Party’s charter, bylaws, limited
liability company agreement, partnership agreement or other constituent
documents, (ii) violate any law, rule, regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination or award,
(iii) conflict with or result in the breach of, or constitute a default or
require any payment to be made under, any contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument binding on or affecting any
Loan Party, any of its Subsidiaries or any of their properties, the breach or
violations, for purposes of this clause (iii) only, of which would reasonably be
expected to have a Material Adverse Effect or (iv) except for the Liens created
under the Loan Documents, result in or require the creation or imposition of any
Lien upon or with respect to any of the properties of any Loan Party or any of
its Subsidiaries. No Loan Party or any of its Subsidiaries is in violation of
any such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which could be reasonably expected to have a Material Adverse Effect.

(d) Authorization. No Governmental Authorization, and no notice to or filing
with, any Governmental Authority or any other third party is required as a
condition to (i) the due execution, delivery, recordation, filing or performance
by any Loan Party of any Loan Document to which it is or is to be a party,
(ii) the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, (iii) the perfection of the Liens created under the
Collateral Documents (including the first priority nature thereof, subject to
Liens permitted by Section 5.02(a)) other than the filing of UCC financing
statements and filings with the United States Patent and Trademark Office or the
United States Copyright Office or (iv) the exercise by any Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (A) FCC approvals
that are required for a change in control of the Borrower or Subsidiaries
holding Spectrum issued by the FCC or for the transfer of such Spectrum to
another party and (B) the authorizations, approvals, actions, notices and
filings listed on Schedule 4.01(d) hereto, all of which (for purposes of clause
(B) only) have been duly obtained, taken, given or made and are in full force
and effect.

 

72



--------------------------------------------------------------------------------

(e) Enforceable Obligations. This Agreement has been, and each other Loan
Document when delivered hereunder will have been, duly executed and delivered by
each Loan Party party thereto. This Agreement is, and each other Loan Document
when delivered hereunder will be, the legal, valid and binding obligation of
each Loan Party party thereto, enforceable against such Loan Party in accordance
with its terms.

(f) Litigation. There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries, including any
Environmental Action, pending or, to the knowledge of the Borrower, threatened
before any Governmental Authority or arbitrator that (i) could reasonably be
expected to have a Material Adverse Effect or (ii) purports to affect the
legality, validity or enforceability of any Loan Document.

(g) Financial Condition; No Change. (i) The Consolidated balance sheets of the
Parent and its Subsidiaries as at December 31, 2012, and the related
Consolidated statements of income and Consolidated statement of cash flows of
the Parent and its Subsidiaries for the Fiscal Year then ended, accompanied by
an unqualified opinion of KPMG LLP, independent public accountants, and the
Consolidated balance sheets of the Parent and its Subsidiaries as at
September 30, 2013, and the related Consolidated statements of income and
Consolidated statement of cash flows of the Parent and its Subsidiaries for the
nine months then ended, duly certified by the Chief Financial Officer of the
Parent, copies of which have been furnished to each Lender, fairly present in
all material respects, subject, in the case of said balance sheet as at such
dates, and said statements of income and cash flows for the year and six month
period then ended, respectively to year-end audit adjustments, the Consolidated
financial condition of the Parent and its Subsidiaries as at such dates and the
Consolidated results of operations of the Parent and its Subsidiaries for the
periods ended on such dates, all in accordance with generally accepted
accounting principles applied on a consistent basis, and since December 31,
2012, there has been no Material Adverse Change.

(ii) The Consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Parent and its Subsidiaries delivered to the
Lenders pursuant to Section 5.03 are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.

(h) Accuracy of Information. Neither the Information Memorandum nor any
information, exhibit or report (other than projections and forecasted financial
statement) furnished by or on behalf of any Loan Party to any Agent or any
Lender in connection with the negotiation and syndication of the Loan Documents
or pursuant to the terms of the Loan Documents, taken as a whole collectively
with all information previously furnished, contained when furnished (or, in the
case of the Information Memorandum, as of the date of the Restatement Effective
Date) any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein in light of the circumstances
under which they were made not misleading.

 

73



--------------------------------------------------------------------------------

(i) Federal Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Advance will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock in violation of Regulation U of the Federal Reserve Board. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

(j) Investment Company Act; Other Regulations. Neither any Loan Party nor any of
its Subsidiaries is an “investment company”, or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended. Neither the
making of any Advances, nor the issuance of any Letters of Credit, nor the
application of the proceeds or repayment thereof by the Borrower, nor the
consummation of the other transactions contemplated by the Loan Documents, will
violate any provision of any such act or any rule, regulation or order of the
Securities and Exchange Commission thereunder.

(k) No Contractual Bar. Neither any Loan Party nor any of its Subsidiaries is a
party to any indenture, loan or credit agreement or any lease or other agreement
or instrument or subject to any charter or corporate restriction that could be
reasonably expected to have a Material Adverse Effect.

(l) Perfected Security. All filings and other actions necessary or desirable to
perfect and protect the security interest in the Collateral created under the
Collateral Documents have been duly made or taken and are in full force and
effect, except where the parties have mutually determined that the value of such
Collateral is not worth the cost and/or effort required to perfect such
Collateral, and the Collateral Documents create in favor of the Collateral Agent
for the benefit of the Secured Parties a valid and, together with such filings
and other actions, perfected first priority (except for liens in respect of
Permitted Pari Passu Refinancing Debt and any Permitted Refinancing in respect
thereof and, in the case of Collateral constituting Equity Interests, Permitted
Liens which arise by operation of law and are not consensual in nature and, in
the case of any other Collateral, Permitted Liens) security interest in the
Collateral, securing the payment of the Secured Obligations, and upon taking all
actions that are specifically contemplated by the Collateral Documents all
filings and other actions necessary or desirable to perfect and protect such
security interest will have been duly taken. The Loan Parties are the legal and
beneficial owners of the Collateral free and clear of any Lien, except for Liens
permitted by Section 5.02(a).

(m) Solvency. As of the Second Restatement Effective Date (both before and after
giving effect to the transactions to occur on the Second Restatement Effective
Date, including the funding of the Additional Term B Advances and the
application of the proceeds thereof), the Borrower and its Subsidiaries, taken
as a whole, are Solvent.

(n) ERISA. (i) Set forth on Schedule 4.01(n)(i) hereto is a complete and
accurate list of all Plans and Multiemployer Plans as of the Restatement
Effective Date.

 

74



--------------------------------------------------------------------------------

(ii) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan subject to Title IV of ERISA that could reasonably be expected to
have a Material Adverse Effect.

(iii) Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan subject to Title IV of ERISA, copies of which
have been filed with the Internal Revenue Service and made available to the
Lenders, is complete and accurate in all material respects and fairly presents
in all material respects the funding status of such Plan.

(iv) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.

(v) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

(vi) No Loan Party sponsors, maintains or contributes to an employee welfare
benefit plan (as defined in Section 3(1) of ERISA) to provide welfare benefits
to current or former employees beyond their retirement or other termination of
service (other than coverage mandated by Section 4908B of the Code, Part 6 of
Subtitle B of Title I of ERISA or similar law, the cost of which is paid by the
current or former employee or his or her dependents), that may not be terminated
by such Loan Party in its sole discretion at any time without any liability for
benefits accrued as of the date of termination with a present value in excess of
$15,000,000.

(o) Environmental Matters. (i) Except as otherwise would not reasonably be
expected to have a Material Adverse Effect, the operations and properties of
each Loan Party and each of its Subsidiaries comply in all material respects
with all applicable Environmental Laws and Environmental Permits, all past
non-compliance with such Environmental Laws and Environmental Permits has been
resolved without ongoing obligations or costs, and no circumstances exist that
could be reasonably expected to (A) form the basis of an Environmental Action
against any Loan Party or any of its Subsidiaries or any of their properties or
(B) cause any such property to be subject to any restrictions on ownership,
occupancy, use or transferability under any Environmental Law.

(ii) Except as otherwise set forth on Schedule 4.01(o)(ii) hereto, none of the
properties currently or formerly owned or operated by any Loan Party or any of
its Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS
or any analogous foreign, state or local list or is adjacent to any such
property; there are no and never have been any underground or aboveground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the best of its knowledge, on any property formerly owned or
operated by any Loan Party or any of its Subsidiaries that

 

75



--------------------------------------------------------------------------------

could reasonably be expected to have a Material Adverse Effect; there is no
asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or any of its Subsidiaries that could reasonably be
expected to have a Material Adverse Effect; and neither any Loan Party nor any
of its Subsidiaries has released, discharged or disposed of Hazardous Materials
on any property currently or formerly owned or operated by any Loan Party or any
of its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.

(iii) Except as otherwise set forth on Schedule 4.01(o)(iii) hereto, neither any
Loan Party nor any of its Subsidiaries is undertaking, and has not completed,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result in material liability to any Loan Party or any of
its Subsidiaries.

(p) Taxes. (i) Neither any Loan Party nor any of its Subsidiaries is party to
any tax sharing agreement other than (A) a tax sharing agreement approved by the
Required Lenders, (B) the Tax Matters Agreement, dated as of October 31, 2011,
by and between Parent and Lumos Networks Corp. or (C) any lease or similar
agreement (including indefeasible rights to use agreements) entered into in the
ordinary course of business that allocates the payment of taxes (as defined in
such agreements) related to the leased property between the lesser and lessee.

(ii) Each Loan Party and each of its Subsidiaries, in a timely manner, has
filed, has caused to be filed or has been included in all federal income tax
returns and other material tax returns (Federal, state, local and foreign)
required to be filed, which tax returns are accurate and complete in all
material respects, and has paid all Taxes shown thereon to be due, together with
applicable interest and penalties.

(iii) There is no unpaid amount, as of the Second Restatement Effective Date, of
any adjustment to the Federal income tax liability of any of the Loan Parties or
any of their Subsidiaries proposed by the Internal Revenue Service with respect
to the Open Years. No issues have been raised by the Internal Revenue Service in
respect of Open Years that, in the aggregate, could be reasonably expected to
have a Material Adverse Effect.

(iv) The aggregate unpaid amount, as of the Second Restatement Effective Date,
of adjustments to the state, local and foreign tax liability of each Loan Party
and its Subsidiaries proposed by all state, local and foreign taxing authorities
(other than amounts arising from adjustments to Federal income tax returns) does
not exceed $4,000,000. Set forth on Schedule 4.01(p) hereto is a complete and
accurate description, as of the Restatement Effective Date, of each state and
local examination that is either currently ongoing or of which the Borrower has
been notified may occur. No issues have been raised by such taxing authorities
that, in the aggregate, could be reasonably expected to have a Material Adverse
Effect.

 

76



--------------------------------------------------------------------------------

(q) Labor Matters. Except as, in the aggregate, could not reasonably be expected
to have a Material Adverse Effect: (a) there are no strikes or other labor
disputes against the Borrower or any of its Subsidiaries pending or, to the
knowledge of the Borrower, threatened; (b) hours worked by and payment made to
employees of each Loan Party have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Loan Party on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Loan Party.

(r) Surviving Debt. Set forth on Schedule 4.01(r) hereto is a complete and
accurate list of all Surviving Debt (other than Existing Debt not exceeding
$1,000,000 in the aggregate as of the Restatement Effective Date), showing as of
the Restatement Effective Date the obligor, the obligee and the principal amount
outstanding thereunder, the maturity date thereof and the amortization schedule
therefor.

(s) Existing Liens. Set forth on Schedule 4.01(s) hereto is a complete and
accurate list as of the Restatement Effective Date of all Liens (other than
Liens permitted by Section 5.02(a) hereof and Liens being terminated on the
Restatement Effective Date) on the property or assets of any Loan Party or any
of its Subsidiaries, showing the lienholder thereof, the principal amount of the
obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary subject thereto.

(t) Real Property. (i) Set forth on Schedule 4.01(t)(i) hereto is a complete and
accurate list of all real property having a capitalized cost on the books of the
Borrower or the Guarantors in excess of $3,000,000 which is owned by any Loan
Party as of the Restatement Effective Date (each property so listed, a
“Restatement Effective Date Mortgaged Property” and together with any other real
property in respect of which a Mortgage is required to be delivered hereunder,
the “Mortgaged Properties”), showing as of the Restatement Effective Date the
street address, county or other relevant jurisdiction, state, record owner and
the capitalized cost thereof. Each Loan Party or such Subsidiary has good,
marketable and insurable fee simple title to such real property, free and clear
of all Liens, other than Liens permitted by Section 5.02(a). No Mortgaged
Property is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards and in
which flood insurance has been made available under the National Flood Insurance
Act of 1968.

(ii) Set forth on Schedule 4.01(t)(ii) hereto is a complete and accurate list as
of the Restatement Effective Date of all leases of real property under which any
Loan Party or any of its Subsidiaries is the lessee and under which the lessee
is obligated to pay annual rent in excess of $300,000 per year, showing as of
the Restatement Effective Date the street address, county or other relevant
jurisdiction, state, lessor, lessee, expiration date and annual rental cost
thereof. Each such lease is in full force and effect and neither the Loan Party
nor any of its Subsidiaries has any knowledge of any default that has occurred
and is continuing thereunder, and each such lease constitutes the legally valid
and binding

 

77



--------------------------------------------------------------------------------

obligation the legal, valid and binding obligation of the lessor thereof,
enforceable in accordance with its terms, except to the extent that any of the
foregoing, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

(iii) Set forth on Schedule 4.01(t)(iii) hereto is a complete and accurate list
as of the Restatement Effective Date of all leases of real property under which
any Loan Party is the lessor and under which the lessor is entitled to receive
annual rent in excess of $300,000 per year, showing as of the Restatement
Effective Date the street address, county or other relevant jurisdiction, state,
lessor, lessee, expiration date and annual rental cost thereof. Each such lease
is in full force and effect and neither the Loan Party nor any of its
subsidiaries has any knowledge of any default that has occurred and is
continuing thereunder, and each such lease constitutes the legal, valid and
binding obligation of the lessee thereof, enforceable in accordance with its
terms, except to the extent that any of the foregoing, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(u) Existing Investments. Set forth on Schedule 4.01(u) hereto is a complete and
accurate list of all Investments held by any Loan Party or any of its
Subsidiaries on the Restatement Effective Date and having a value of $500,000 or
more (other than Investments in Subsidiaries and the Permitted CoBank
Investment), showing the amount, obligor or issuer and maturity, if any,
thereof.

(v) Intellectual Property. Set forth on Schedule 4.01(v) hereto is a complete
and accurate list of all patents, trademarks, trade names, service marks and
copyrights, and all applications therefor and licenses thereof (collectively,
“Intellectual Property”), of each Loan Party or any of its Subsidiaries which
have been registered with any Governmental Authority as of the Restatement
Effective Date, showing as of the Restatement Effective Date the jurisdiction in
which registered, the registration number, the date of registration and the
expiration date. Each Loan Party owns, or is licensed to use, all Intellectual
Property, and software, databases, works of authorship, inventions, and
technology that embody or are covered by Intellectual Property (collectively,
“Technology”), necessary for the conduct of its business as currently conducted.
No material claim has been asserted and is pending by any Person challenging or
questioning the use of any Intellectual Property or Technology by any Loan Party
or its Subsidiaries or the validity or enforceability of any Intellectual
Property owned by any Loan Party or its Subsidiaries, nor does the Borrower know
of any valid basis for any such claim. The conduct of the businesses of each
Loan Party as currently conducted, including without limitation the use of
Intellectual Property and Technology by each Loan Party, does not infringe,
misappropriate or otherwise violate the rights of any Person in a manner which
would reasonably be expected to have a Material Adverse Effect. No Loan Party
has any knowledge that any Person is infringing, misappropriating or otherwise
violating any Intellectual Property of such Loan Party in a manner which would
reasonably be expected to have a Material Adverse Effect.

(w) Sanctioned Persons. None of the Borrower or any of its Subsidiaries nor, to
the knowledge of the Borrower, any director, officer, agent, employee or
Affiliate of the Borrower or any of its Subsidiaries is currently subject to any
U.S. sanctions administered

 

78



--------------------------------------------------------------------------------

by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”); and the Borrower will not knowingly directly or indirectly use the
proceeds of the Loans or the Letters of Credit or otherwise make available such
proceeds to any Person for the purpose of financing the activities of any Person
subject to any U.S. sanctions administered by OFAC.

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01. Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender shall have any Commitment hereunder, the Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, with all applicable laws, rules, regulations and orders except where the
failure to do so, either individually or in the aggregate, could not be
reasonably expected to have a Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all material
Taxes and (ii) all lawful claims that, if unpaid, might by law become a Lien
(other than a Permitted Lien) upon its property; provided, however, that neither
the Borrower nor any of its Subsidiaries shall be required to pay or discharge
any such Taxes that are being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained in accordance with
GAAP, unless and until any Lien (other than a Permitted Lien) resulting
therefrom attaches to its property and becomes enforceable against its other
creditors.

(c) Compliance with Environmental Laws. (i) Comply, and cause each of its
Subsidiaries and all other Persons under the control of the Borrower or any of
its Subsidiaries operating or occupying its properties to comply, with all
applicable Environmental Laws and Environmental Permits except where the failure
to so comply would not reasonably be expected to have a Material Adverse Effect;
(ii) obtain and renew, and cause each of its Subsidiaries to obtain and renew,
all Environmental Permits necessary for its operations and properties except
where the failure to so obtain or renew would not reasonably be expected to have
a Material Adverse Effect; and (iii) conduct, and cause each of its Subsidiaries
to conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
investigation, study, sampling, testing, cleanup, removal, remedial or other
action to the extent that (a) the failure to undertake such investigation,
study, sampling, testing, cleanup, removal, remedial or other action would not
reasonably be expected to have a Material Adverse Effect or (b) its obligation
to do so is being contested in good faith and by proper proceedings and
appropriate reserves are being maintained with respect to such circumstances.

 

79



--------------------------------------------------------------------------------

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates.

(e) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its existence, legal
structure, legal name, rights (charter and statutory), permits, licenses,
approvals, privileges and franchises; provided, however, that (i) the Borrower
and its Subsidiaries may consummate any merger or consolidation permitted under
Section 5.02(d); (ii) that neither the Borrower nor any of its Subsidiaries
shall be required to maintain the existence of any Immaterial Subsidiary or to
preserve any right, permit, license, approval, privilege or franchise if the
Board of Directors (or equivalent body) of the Borrower or such Subsidiary shall
determine that the maintenance or preservation thereof is no longer desirable in
the conduct of the business of the Borrower or such Subsidiary, as the case may
be, and that the loss thereof, in light of the attendant circumstances, would
not reasonably be expected to have a Material Adverse Effect and (iii) the
Borrower and its Subsidiaries may consummate any name change or conversion in
accordance with Section 11(a) of the Security Agreement (to the extent such name
change or conversion is otherwise permitted under this Agreement).

(f) Visitation Rights. Upon reasonable notice and at any reasonable time, permit
any of the Agents or any of the Lenders, or any agents or representatives
thereof, at their expense (so long as no Event of Default exists), to examine
and make copies of and abstracts from the records and books of account of, and
visit the properties of, the Borrower and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their officers or directors and with their independent
certified public accountants.

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Borrower and each
such Subsidiary in accordance with generally accepted accounting principles in
effect from time to time.

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are necessary
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and from time to time make or cause to be made all
appropriate repairs, renewals and replacements thereof except where failure to
do so would not materially and adversely affect the use of the related property.

(i) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates on terms that are fair and reasonable and no less favorable
to the Borrower or

 

80



--------------------------------------------------------------------------------

such Subsidiary than it would obtain in a comparable arm’s-length transaction
with a Person not an Affiliate; provided, however, that this Section 5.01(i)
shall not apply to (A) transactions permitted under Section 5.02(g)(iii),
(B) transactions otherwise permitted under this Agreement the consideration for
which paid by the Borrower is solely the Equity Interests of the Borrower,
(C) the issuance or sale of any Equity Interests by the Borrower and the
granting of registration and other customary stockholder agreement rights and
obligations in connection therewith, (D) transactions by the Borrower or any of
its Subsidiaries with any Person that is an Affiliate thereof by reason of the
ownership by the Borrower or such Subsidiary, as applicable, of Equity Interests
of such Person, to the extent otherwise permitted under this Agreement and
(E) transactions between the Borrower and any Subsidiary Guarantor or between
Subsidiary Guarantors, to the extent otherwise permitted under this Agreement.

(j) Covenant to Guarantee Obligations and Give Security. Upon (x) the formation
or acquisition of any new direct or indirect Subsidiary (other than an Excluded
Subsidiary) by any Loan Party, (y) any Excluded Subsidiary no longer being an
Excluded Subsidiary or (z) the acquisition of any property by any Loan Party
having a value in excess of any threshold set forth in this clause (j) with
respect to such property, which property is not already subject to a perfected
first priority security interest (subject to Liens permitted by Section 5.02(a))
in favor of the Collateral Agent for the benefit of the Secured Parties
demonstrated to the Collateral Agent’s reasonable satisfaction, then in each
case at the Borrower’s expense:

(i) in connection with the formation or acquisition of any such Subsidiary that
is not an Excluded Subsidiary or upon any Excluded Subsidiary no longer being an
Excluded Subsidiary, within 60 days after such formation or acquisition or
redesignation, cause each such Subsidiary, and cause each direct and indirect
parent of such Subsidiary (if it has not already done so), to duly execute and
deliver to the Collateral Agent a guaranty or guaranty supplement, in form and
substance satisfactory to the Collateral Agent, guaranteeing the other Loan
Parties’ obligations under the Loan Documents,

(ii) within 60 days after such formation or acquisition or redesignation of any
Excluded Subsidiary, furnish to the Collateral Agent a description of the real
and personal properties of such Subsidiary or the real and personal properties
so acquired, in each case in detail reasonably satisfactory to the Collateral
Agent,

(iii) within 60 days after (A) such acquisition of property by any Loan Party,
duly execute and deliver, and cause each Loan Party to duly execute and deliver,
to the Collateral Agent such additional Mortgages and other Real Property
Documents, pledges, assignments, security agreement supplements, Intellectual
Property security agreement supplements and other security agreements as
specified by, and in form and substance reasonably satisfactory to, the
Collateral Agent, securing payment of all the Obligations of such Loan Party
under the Loan Documents and constituting Liens on all such properties and
(B) such formation or acquisition of any such new Subsidiary or redesignation of
any Excluded Subsidiary, duly execute and deliver and cause each such Subsidiary
to duly

 

81



--------------------------------------------------------------------------------

execute and deliver to the Collateral Agent Mortgages and other Real Property
Documents, pledges, assignments, security agreement supplements, Intellectual
Property security agreement supplements and other security agreements as
specified by, and in form and substance reasonably satisfactory to, the
Collateral Agent, securing payment of all of the obligations of such Subsidiary
under the Loan Documents; provided that (x) the stock of any Subsidiary held,
directly or indirectly, by a CFC shall not be pledged, (y) if such new property
is Equity Interests in a CFC, no more than 66% of the total Voting Interests and
100% of the total Equity Interests other than Voting Interests of the CFC shall
be required to be pledged in favor of the Secured Parties and (z) any real
property having a book value of less than $3,000,000 shall not be required to be
mortgaged,

(iv) within 60 days after such formation or acquisition or redesignation of any
Excluded Subsidiary, take, and cause each Loan Party and each such newly
acquired or newly formed Subsidiary (other than an Excluded Subsidiary), or any
Excluded Subsidiary that is no longer an Excluded Subsidiary, to take, whatever
action (including, without limitation, the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and subsisting
Liens on the properties purported to be subject to the Mortgages and other Real
Property Documents, pledges, assignments, security agreement supplements,
Intellectual Property security agreement supplements and security agreements
delivered pursuant to this Section 5.01(j) (including, without limitation,
clause (iii) hereof), enforceable against all third parties in accordance with
their terms,

(v) within 60 days after such formation or acquisition or redesignation of an
Excluded Subsidiary, deliver to the Collateral Agent, upon the request of the
Collateral Agent in its sole discretion, a signed copy of a favorable opinion,
addressed to the Collateral Agent and the other Secured Parties, of counsel for
the Loan Parties reasonably acceptable to the Collateral Agent (provided that
Troutman Sanders LLP is acceptable) as to (1) the matters contained in
clauses (i), (iii) and (iv) above, (2) such guaranties, guaranty supplements,
Mortgages and other Real Property Documents, pledges, assignments, security
agreement supplements, Intellectual Property security agreement supplements and
security agreements being legal, valid and binding obligations of each Loan
Party party thereto enforceable in accordance with their terms, as to the
matters contained in clause (iv) above, (3) such recordings, filings, notices,
endorsements and other actions being sufficient to create valid perfected Liens
on such properties, (4) matters of corporate formalities as the Collateral Agent
may reasonably require and (5) such other matters as the Collateral Agent may
reasonably request,

(vi) as promptly as practicable after such formation or acquisition or
redesignation of an Excluded Subsidiary, upon the request of the Collateral
Agent in its reasonable discretion, deliver to the Collateral Agent with respect
to each parcel of real property having a book value in excess of $3,000,000
owned or held

 

82



--------------------------------------------------------------------------------

by each Loan Party and each such newly acquired or newly formed Subsidiary
(other than an Excluded Subsidiary) title insurance, land surveys and
engineering, soils and other reports, and environmental assessment reports, each
in scope, form and substance reasonably satisfactory to the Collateral Agent in
its reasonable judgment, provided, however, that to the extent that any Loan
Party or any of its Subsidiaries shall have otherwise received any of the
foregoing items with respect to such real property, such items shall, promptly
after the receipt thereof, be delivered to the Collateral Agent, and

(vii) within 60 days after (A) the opening of any deposit account or securities
account (other than a Permitted Unblocked Account), or (B) the formation or
acquisition of a new Subsidiary (other than an Excluded Subsidiary) with deposit
accounts or securities accounts (other than any Permitted Unblocked Account), or
(C) the redesignation of any Excluded Subsidiary with deposit accounts or
securities accounts as no longer being an Excluded Subsidiary, deliver to the
Collateral Agent a fully executed deposit account control agreement and/or
securities account control agreement for each such account that is not a
Permitted Unblocked Account, in each case to the extent required by the Security
Agreement.

(k) Further Assurances. (i) Promptly upon request by any Agent, or any Lender
through the Administrative Agent, correct, and cause each of its Subsidiaries
promptly to correct, any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and

(ii) Promptly upon request by any Agent, or any Lender through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, security agreements, control agreements,
Mortgages and other Real Property Documents, deeds of trust, trust deeds,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (A) carry out more effectively
the purposes of the Loan Documents, (B) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of such Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (C) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (D) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
such Subsidiaries is or is to be a party, and cause each of such Subsidiaries
(other than an Excluded Subsidiary) to do each of the foregoing.

(l) Preparation of Environmental Reports. At the request of the Administrative
Agent or the Collateral Agent at any time during the continuance of an Event of
Default or after a notice of violation or alleged violation of any applicable
Environmental Law has

 

83



--------------------------------------------------------------------------------

been received by a Loan Party from a Governmental Authority and not finally
resolved pursuant to which the Loan Party is reasonably likely to incur
liability in excess of $2,000,000, provide to the Lenders within 60 days after
such request, at the expense of the Borrower, an environmental site assessment
report for any of its or its Subsidiaries’ properties described in such notice,
prepared by an environmental consulting firm reasonably acceptable to the
Administrative Agent or the Collateral Agent, indicating the presence or absence
of Hazardous Materials and the estimated cost of any compliance, removal or
remedial action in connection with any Hazardous Materials on such properties;
without limiting the generality of the foregoing, if the Administrative Agent or
the Collateral Agent determines at any time that a material risk exists that any
such report will not be provided within the time referred to above, the
Administrative Agent or the Collateral Agent may retain an environmental
consulting firm to prepare such report at the expense of the Borrower, and the
Borrower hereby grants and agrees to cause any Subsidiary that owns any property
described in such request to grant at the time of such request to the Agents,
the Lenders, such firm and any agents or representatives thereof an irrevocable
non-exclusive license, subject to the rights of tenants, to enter onto their
respective properties to undertake such an assessment.

(m) Within 60 days after the Second Restatement Effective Date (or such later
date as the Collateral Agent may agree in its sole discretion), the Collateral
Agent shall have received in respect of each Mortgaged Property and each
existing Mortgage: (i) a fully executed and notarized modification of each
existing Mortgage in proper form for recording in all appropriate places in all
applicable jurisdictions, (ii) an opinion of counsel (which counsel shall be
reasonably satisfactory to the Collateral Agent) in each state in which each
existing Mortgaged Property is located with respect to the enforceability of
each such Mortgage modification and such other matters as the Collateral Agent
may request, in each case in form and substance reasonably satisfactory to the
Collateral Agent and (iii) any other Real Property Documents as specified by,
and in form and substance reasonably satisfactory to, the Collateral Agent.

SECTION 5.02. Negative Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid or any Lender
shall have any Commitment hereunder, the Borrower will not, at any time:

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names the Borrower or any of its Subsidiaries as debtor, or sign
or suffer to exist, or permit any of its Subsidiaries to sign or suffer to
exist, any security agreement authorizing any secured party thereunder to file
such financing statement, or assign, or permit any of its Subsidiaries to
assign, any accounts or other right to receive income, except:

(i) Liens created under the Loan Documents (including, but not limited to, Liens
securing the New Term Facilities and the New Revolving Facility);

 

84



--------------------------------------------------------------------------------

(ii) Permitted Liens;

(iii) Liens existing on the Restatement Effective Date and described on
Schedule 4.01(s) hereto;

(iv) Liens arising in connection with Capitalized Leases and purchase money
Liens upon or in real property or equipment acquired or held by the Borrower or
any of its Subsidiaries in the ordinary course of business to secure the
purchase price of such property or equipment or to secure Debt incurred solely
for the purpose of financing the acquisition, construction or improvement of any
such property or equipment to be subject to such Liens, or extensions, renewals
or replacements of any of the foregoing for the same or a lesser amount,
provided, however, that such Liens are granted not later than 270 days after the
date such property is acquired, no such Lien shall extend to or cover any
property other than the property or equipment being acquired, constructed or
improved (or, in the case of a Capitalized Lease, the assets subject to such
Capitalized Lease), and no such extension, renewal or replacement shall extend
to or cover any property not theretofore subject to the Lien being extended,
renewed or replaced; and provided further that the aggregate principal amount of
the Debt secured by Liens permitted by this clause (iv) shall not exceed the
amount permitted under Section 5.02(b)(ii) at any time outstanding;

(v) other Liens securing Debt and other obligations in an amount not to exceed
at any time outstanding the greater of (x) $12,500,000 and (y) 1.00% of the
Consolidated Total Assets of the Parent as of the end of the most recent Fiscal
Quarter for which financial statements have been delivered pursuant to
Section 5.03(b)(iii) or (c)(ii);

(vi) so long as no Default has occurred and is continuing or would result from
such replacement, extension or renewal, the replacement, extension or renewal of
any Lien permitted by clauses (iii) through (v) above upon or in the same
property theretofore subject thereto or the replacement, extension or renewal
(without increase in the amount or change in any direct or contingent obligor)
of the Debt secured thereby, in each case subject to any restrictions specified
in such clauses;

(vii) CoBank, ACB’s statutory Lien on the Permitted CoBank Investment;

(viii) Liens on cash collateral securing any obligations in respect of letters
of credit permitted by Section 5.02(b)(xii) or (xiv);

(ix) Liens securing Additional Secured Debt permitted by Section 5.02(b)(viii)
and permitted guarantees by the Loan Parties thereof, which shall, in the case
of any such Debt that is secured by the Collateral on a pari passu basis with
the Obligations under the Loan Documents, be subject to the Pari Passu
Intercreditor Agreement and, in the case of any Debt that is secured by the
Collateral on a second lien basis with the Obligations under the Loan Documents,
be subject to the Second Lien Intercreditor Agreement;

 

85



--------------------------------------------------------------------------------

(x) Liens in favor of RUS pursuant to the Wireless RUS Grant and Security
Agreement;

(xi) Liens in favor of a Government Grant Authority pursuant to an Other
Governmental Grant and Security Agreement to secure performance obligations of
the Borrower or any of its Subsidiaries thereunder on (1) certain fixed assets
acquired or constructed by the Borrower or any of its Subsidiaries pursuant to
and using funds received from a Government Grant Program and securing the
Borrower’s or such Subsidiary’s performance obligations thereunder,
(2) Government Deposit Accounts and the funds permitted to be deposited therein
pursuant to the definition thereof and/or (3) other assets that are acquired or
constructed by the Borrower or such Subsidiary in connection with, and as part
of the project being developed with funds received under, such Government Grant
Program; provided that the assets described in sub-clause (3) for all Government
Grant Programs taken together shall not have a fair value, when taken together
with the amount of all Matching Funds on deposit in all Government Deposit
Accounts, of more than $25,000,000;

(xii) Liens on assets that may be deemed to exist by reason of contractual
provisions that restrict the ability of the Borrower or any of its Subsidiaries
from granting or permitting to exist Liens on such assets to the extent such
restrictions are permitted by Section 5.02(k) and (m);

(xiii) Liens in favor of the trustee under any indenture (as provided for
therein) or administrative agent under any credit agreement (as provided for
therein) on money or property held or collected by the trustee or administrative
agent thereunder in its capacity as such in connection with the defeasance or
discharge of Debt thereunder, so long as the payment of such money or property
to such trustee or administrative agent would be permitted by the Loan
Documents; and

(xiv) Liens on Collateral securing Credit Agreement Refinancing Debt which
constitutes Permitted Pari Passu Refinancing Debt or Permitted Second Lien
Refinancing Debt and any Permitted Refinancing in respect thereof, which shall,
in the case of Permitted Pari Passu Refinancing Debt and any Permitted
Refinancing in respect thereof, be subject to the Pari Passu Intercreditor
Agreement, and, in the case of Permitted Second Lien Refinancing Debt and any
Permitted Refinancing in respect thereof, be subject to the Second Lien
Intercreditor Agreement.

(b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

(i) Debt under the Loan Documents;

 

86



--------------------------------------------------------------------------------

(ii) purchase money Debt and Capital Leases secured by Liens permitted by
Section 5.02(a)(iv) in a principal amount not to exceed at any time outstanding
5.00% of the Consolidated Total Assets of the Parent as of the end of the most
recent Fiscal Quarter for which financial statements of the Borrower have been
delivered pursuant to Section 5.03(b)(iii) or (c)(ii);

(iii) Contribution Indebtedness of the Borrower and any Permitted Refinancing
Debt in respect thereof;

(iv) the Surviving Debt (other than intercompany Debt permitted by
Section 5.02(b)(v)) and any Debt extending the maturity of, or refunding or
refinancing, in whole or in part, any Surviving Debt (other than intercompany
Debt permitted by Section 5.02(b)(v)), in aggregate amount for all such Debt not
to exceed $7,000,000; provided that the terms of any such extending, refunding
or refinancing Debt, and of any agreement entered into and of any instrument
issued in connection therewith, are otherwise permitted by the Loan Documents,
provided further that the principal amount of such Surviving Debt (other than
intercompany Debt permitted by Section 5.02(b)(v)) shall not be increased above
the principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing, plus the amount of fees and expenses directly relating
to such extension, refunding or refinancing, and the direct and contingent
obligors therefor shall not be changed as a result of or in connection with such
extension, refunding or refinancing;

(v) Debt owed to the Borrower or a Subsidiary of the Borrower, which Debt shall
(1) in the case of Debt owed to a Loan Party, constitute Pledged Debt, (2) be
subordinated to the Obligations pursuant to Section 8.06 or otherwise on terms
acceptable to the Administrative Agent and (3) be otherwise permitted under the
provisions of Section 5.02(f);

(vi) Contingent Obligations of any Loan Party in respect of any Debt of (1) any
other Loan Party or (2) any Subsidiary of any Loan Party, in the case of each of
clauses (1) and (2) that is permitted under this Agreement, and, in the case of
clause (2) that would constitute an Investment and that is permitted pursuant to
Section 5.02(f)(i)(D);

(vii) (1) Unsecured Debt of the Borrower; provided that immediately after giving
effect to the incurrence of such Debt, (A) the pro forma Leverage Ratio at the
time of such incurrence shall be no greater than 4.50 to 1.00 as calculated by
taking into account (x) EBITDA for the four Fiscal Quarter period most recently
then ended for which financial statements have been delivered pursuant to
Section 5.03(b)(iii) or (c)(ii) and (y) Consolidated Debt for Borrowed Money as
of the date of the incurrence of such unsecured Debt after giving effect to the
incurrence thereof, and (B) no Default or Event of Default shall have occurred
or be continuing or would occur after giving effect to such incurrence and any
purchase or acquisition for which the proceeds of such Debt may be used and
(2) Permitted Refinancing Debt in respect of any Debt incurred pursuant to the
foregoing clause (1);

 

87



--------------------------------------------------------------------------------

(viii) (1) Additional Secured Debt of the Borrower; provided that immediately
before and after giving effect to the incurrence thereof, (A) the pro forma
Secured Leverage Ratio at the time of such incurrence shall be no greater than
3.00 to 1.00 as calculated by taking into account (x) EBITDA for the four Fiscal
Quarter period most recently then ended for which financial statements have been
delivered pursuant to Section 5.03(b)(iii) or (c)(ii) and (y) Consolidated
Secured Debt for Borrowed Money as of the date of the incurrence of such
Additional Secured Debt after giving effect to the incurrence thereof, and
(B) no Default or Event of Default shall have occurred or be continuing or would
occur after giving effect to such incurrence and (2) Permitted Refinancing Debt
in respect of any Debt incurred pursuant to the foregoing clause (1);

(ix) Debt constituting Credit Agreement Refinancing Debt and any Permitted
Refinancing in respect thereof;

(x) Debt arising from agreements providing for indemnification, adjustment of
purchase price or similar obligations, or Guarantees or letters of credit,
surety bonds or performance bonds securing any obligations of Borrower or any of
its Subsidiaries pursuant to such agreements, in any case incurred in connection
with the disposition of any business, assets or Subsidiary (other than
Guarantees of Debt incurred by any Person acquiring all or any portion of such
business, assets or Subsidiary for the purpose of financing such acquisition),
so long as the amount does not exceed the gross proceeds actually received by
the Borrower or any Subsidiary thereof in connection with such disposition;

(xi) Debt arising from the honoring by a bank or other financial institution of
a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, provided, however, that such Debt is extinguished
promptly after its incurrence;

(xii) Debt constituting reimbursement obligations with respect to trade letters
of credit issued in the ordinary course of business in an aggregate amount not
to exceed $5,000,000 at any time outstanding; provided that, upon the drawing of
such letters of credit or the incurrence of such Debt, such obligations are
reimbursed within 30 days following such drawing or incurrence;

(xiii) Debt of a Person existing at the time such Person becomes a Subsidiary or
merges with or into the Borrower or any of its Subsidiaries or which is assumed
by the Borrower or any of its Subsidiaries in connection with an asset
acquisition whether or not incurred in connection with, or in anticipation of,
such Person becoming a Subsidiary or such asset acquisition in an aggregate
principal amount at any time outstanding, including all Permitted Refinancing
Debt incurred to refund, refinance or replace any Debt incurred pursuant to this
clause (xiii), not to exceed $50,000,000 at any time outstanding;

 

88



--------------------------------------------------------------------------------

(xiv) Debt of the Borrower in respect of a letter of credit issued pursuant to
any letter of credit facility in a principal amount not in excess of the stated
amount of such letter of credit and not to exceed $10,000,000 in the aggregate
for all such Debt; and

(xv) additional Debt of the Borrower or its Subsidiaries in an aggregate amount
at any time outstanding, including all Permitted Refinancing Debt with respect
thereto, not to exceed $10,000,000.

For purposes of determining compliance with this Section 5.02(b), in the event
that any proposed Debt meets the criteria of more than one of the categories of
permitted Debt described in clauses (i) through (xiv) of Section 5.02(b), the
Borrower shall be permitted to divide and classify such item of Debt at the time
of its incurrence in any manner that complies with this Section 5.02(b) and may
later redivide and/or reclassify all or a portion of such item of Debt in any
manner that complies with this Section 5.02(b).

(c) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on at the
Restatement Effective Date other than a Related Business.

(d) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so, except that:

(i) any Subsidiary of the Borrower may merge into or consolidate with any other
Subsidiary of the Borrower; provided that (x) in the case of any such merger or
consolidation to which a wholly-owned Subsidiary is a party, the Person formed
by such merger or consolidation shall be a wholly-owned Subsidiary of the
Borrower, (y) in the case of any such merger or consolidation to which a
non-wholly owned Subsidiary is a party, the direct owner of such non-wholly
owned Subsidiary shall not have a lesser percentage of ownership in the Person
formed by such merger or consolidation than such direct owner had in the
non-wholly owned Subsidiary prior to the merger or consolidation, and (z) in the
case of any such merger or consolidation to which a Subsidiary Guarantor is a
party, the Person formed by or surviving such merger or consolidation shall be a
Subsidiary Guarantor;

(ii) in connection with any acquisition permitted under Section 5.02(f), (x) any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with such Subsidiary of
the Borrower; provided that the Person surviving such merger shall be a
Subsidiary of the Borrower; provided further that, in the case of any merger or
consolidation to which a Subsidiary Guarantor is a party, the Person formed by
or surviving such merger or consolidation shall be a Subsidiary Guarantor and
(y) the Borrower may merge with any other Person provided that the Borrower is
the Person surviving such merger;

 

89



--------------------------------------------------------------------------------

(iii) any Subsidiary of the Borrower may merge into or consolidate with the
Borrower; provided that the Borrower is the surviving corporation; and

(iv) in connection with any sale or other disposition permitted under
Section 5.02(e) (other than clause (ii) thereof), any Subsidiary of the Borrower
may merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with such Subsidiary of the Borrower;

provided, however, that in each case, immediately before and after giving effect
thereto, no Default shall have occurred and be continuing.

(e) Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
any assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, except:

(i) sales and leases in the ordinary course of its business and the granting of
any option or other right to purchase, lease or otherwise acquire assets in the
ordinary course of its business, sales of used or obsolete equipment, trade-ins
or exchanges of used or obsolete equipment for upgraded like equipment to be
received within six months of such trade-in or exchange, and exchanges or
dispositions of or indefeasible rights to use fiber or Spectrum;

(ii) in a transaction authorized by Section 5.02(d) (other than subsection (iv)
thereof);

(iii) sales, transfers or other dispositions of assets among the Borrower and
its Subsidiaries; provided that in no event shall the Borrower or any Guarantor
sell, transfer or otherwise dispose of assets to an Excluded Subsidiary unless
such transaction is permitted under Section 5.02(f)(i);

(iv) sales, transfers or other dispositions of assets for an aggregate purchase
price which, exclusive of the aggregate purchase price of assets sold pursuant
to Section 5.02(e)(vi), shall not exceed $50,000,000, so long as (A) the
purchase price paid to the Borrower or such Subsidiary for any such asset and
related assets shall be no less than the fair market value of such asset and
related assets at the time of such sale, transfer or disposition, (B) at least
75% of the purchase price for any such asset and related assets shall be paid to
the Borrower or such Subsidiary in cash and/or Cash Equivalents and (C) no
Default shall have occurred and be continuing or would result from any such
sale, transfer or other disposition; provided further that the Net Cash Proceeds
of any such sale, transfer or other disposition are applied in accordance with
Section 2.06(b)(ii);

(v) sales, transfers or other dispositions of assets, so long as (A) the
purchase price paid to the Borrower or such Subsidiary for any such asset and
related assets shall be no less than the fair market value of such asset and
related assets at the time of such sale, transfer or disposition, (B) the
purchase price for any such asset and related assets shall be paid to the
Borrower or such Subsidiary solely in cash, (C) no Default shall have occurred
and be continuing or would result from

 

90



--------------------------------------------------------------------------------

any such sale, transfer or other disposition and (D) the aggregate purchase
price paid to the Borrower and all of its Subsidiaries for such assets during
the same Fiscal Year pursuant to this clause (v) shall not exceed $10,000,000;
and

(vi) sales of the assets of one or more business segments, divisions or series
of related assets that generate more than $50,000,000 in any transaction, so
long as (A) the purchase price paid to the Borrower or such Subsidiary for any
such business segment, division or series of related assets shall be no less
than the fair market value of such business segment, division or series of
related assets at the time of such sale, (B) at least 75% of the purchase price
for any such business segment, division or series of related assets shall be
paid to the Borrower or such Subsidiary in cash and/or Cash Equivalents, (C) no
Default shall have occurred and be continuing or would result from such any such
sale and (D) immediately after giving effect to such sale, the pro forma
Leverage Ratio at the time of such sale shall be no greater than 4.50 to 1.00 as
calculated by taking into account (x) EBITDA for the four Fiscal Quarter period
most recently then ended for which financial statements have been delivered
pursuant to Section 5.03(b)(iii) or (c)(ii) as if such sale had been consummated
as of the first day of the fiscal period covered thereby and (y) Consolidated
Debt for Borrowed Money as of the date of such sale; provided further that the
Net Cash Proceeds of any such sale are applied in accordance with
Section 2.06(b)(ii).

For purposes of Section 5.02(e)(iv), (v) and (vi), each of the following shall
be deemed to be cash:

(A) any liabilities, as shown on the Borrower’s or such Subsidiary’s most recent
balance sheet, of the Borrower or any Subsidiary (other than contingent
liabilities, Debt that is by its terms subordinated to the Obligations or
unsecured and liabilities to the extent owed to the Borrower or any Affiliate of
the Borrower) that are assumed by the transferee of any such assets or Equity
Interests pursuant to a written novation agreement that releases the Borrower or
such Subsidiary from further liability therefor; provided that such liabilities
were secured by such asset or Equity Interest and were required to be prepaid
upon the sale of such asset or Equity Interest, and

(B) any securities, notes or other obligations received by the Borrower or any
such Subsidiary from such transferee that are (within 90 days of receipt and
subject to ordinary settlement periods) converted by the Borrower or such
Subsidiary into cash (to the extent of the cash received in that conversion).

(f) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:

(i) (A) Investments by the Borrower and its Subsidiaries in their Subsidiaries
outstanding on the Restatement Effective Date, (B) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, (C) additional Investments by
Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties and (D) so long as no Default has occurred

 

91



--------------------------------------------------------------------------------

and is continuing or would result from such Investment, additional Investments
by the Loan Parties in the Excluded Subsidiaries in an aggregate amount invested
from and after the Restatement Effective Date not to exceed $10,000,000;

(ii) loans and advances to employees in the ordinary course of the business of
the Borrower and its Subsidiaries as presently conducted in an aggregate
principal amount not to exceed $1,000,000 at any time outstanding;

(iii) Investments by the Borrower and its Subsidiaries in Cash Equivalents;

(iv) Investments existing on the Restatement Effective Date and described on
Schedule 4.01(u) hereto;

(v) Investments in Hedge Agreements permitted by Section 5.02(l);

(vi) the purchase or other acquisition of all of the Equity Interests in, or the
assets comprising a division or business unit or a substantial part or all of
the property and assets of, any Person that, in the case of the acquisition of
all of the Equity Interests in or all of the assets of such Person (including,
without limitation, as a result of a merger or consolidation), upon the
consummation thereof, will be wholly owned directly by the Borrower or one or
more of its wholly owned Subsidiaries; provided that, with respect to each
purchase or other acquisition made pursuant to this clause (vi):

(A) any such newly created or acquired Subsidiary shall comply with the
requirements of Section 5.01(j);

(B) the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be substantially the
same lines of business as one or more of the principal businesses of the
Borrower and its Subsidiaries in the ordinary course or a Related Business;

(C) immediately after giving effect to such purchase or other acquisition, the
pro forma Leverage Ratio at the time of such purchase or other acquisition shall
be no greater than 4.50 to 1.00, calculated by taking into account (x) EBITDA
for the four Fiscal Quarter period most recently then ended for which financial
statements have been delivered pursuant to Section 5.03(b)(iii) or (c)(ii) on a
pro forma basis as though such purchase or other acquisition had been
consummated as of the first day of the fiscal period covered thereby and
(y) Consolidated Debt for Borrowed Money as of the date of such purchase or
acquisition;

(D) immediately before and immediately after giving effect to any such purchase
or other acquisition, no Default shall have occurred and be continuing; and

 

92



--------------------------------------------------------------------------------

(E) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, at least three Business Days prior to the date on which any such
purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (vi) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(vii) Investments made after the Restatement Effective Date in Subsidiaries (or
Persons that will become Subsidiaries following such Investment) that are not
wholly owned directly by the Borrower or one or more of its wholly owned
Subsidiaries, but which otherwise comply with the requirements of clause (vi) of
this Section 5.02(f), in an aggregate amount not to exceed the sum of
(a) $20,000,000 in the aggregate and (b) the then current Distributable Amount.

(viii) Investments received in the settlement of amounts owing to the Borrower
and its Subsidiaries in the ordinary course of business;

(ix) Investments received as consideration for a sale of assets permitted under
this Agreement;

(x) the Permitted CoBank Investment;

(xi) commission, payroll, travel and similar advances to officers and employees
of the Parent or any of its Subsidiaries that are expected at the time of such
advance ultimately to be recorded as an expense in conformity with GAAP;

(xii) the purchase or other acquisition of minority Equity Interests in any
Person, the total cash and noncash consideration (excluding Equity Interests of
the Parent issued or transferred to the sellers thereof, but including all
indemnities, earnouts and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under noncompete, consulting and other
affiliated agreements with, the sellers thereof (other than customary employment
agreements on market terms) and all assumptions of debt, liabilities and other
obligations in connection therewith) paid by or on behalf of the Borrower and
its Subsidiaries for any such purchase or other acquisition, when aggregated
with the total cash and noncash consideration paid by or on behalf of the
Borrower and its Subsidiaries for all other purchases and other acquisitions
made by the Borrower and its Subsidiaries pursuant to this clause (xi), shall
not exceed the sum of (a) $10,000,000 in the aggregate and (b) the then current
Distributable Amount; and

(xiii) Investments by the Borrower and its Subsidiaries not otherwise permitted
under this Section 5.02(f) in an aggregate amount not to exceed $15,000,000.

(g) Restricted Payments. Declare or pay any dividends, purchase, redeem, retire,
defease or otherwise acquire for value any of its Equity Interests or
Convertible

 

93



--------------------------------------------------------------------------------

Securities now or hereafter outstanding, return any capital to its stockholders,
partners or members (or the equivalent Persons thereof) as such, make any
distribution of assets, Equity Interests, Convertible Securities, obligations or
securities to its stockholders, partners or members (or the equivalent Persons
thereof) as such, or permit any of its Subsidiaries to do any of the foregoing,
or permit any of its Subsidiaries to issue or sell any Equity Interests or
Convertible Securities, or permit any of its Subsidiaries to purchase, redeem,
retire, defease or otherwise acquire for value any Equity Interests or
Convertible Securities in the Borrower (each of the foregoing, a “Restricted
Payment”), except that, so long as no Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:

(i) the Borrower may (A) declare and pay dividends and distributions payable
only in common stock of the Borrower, and (B) purchase, redeem, retire, defease
or otherwise acquire shares of its capital stock with the proceeds received
contemporaneously from the issue of new shares of its capital stock with equal
or inferior voting powers, designations, preferences and rights;

(ii) any Subsidiary of the Borrower (other than Virginia PCS Alliance, L.C.) may
declare and pay any dividend (or, in the case of any partnership or limited
liability company, any similar distribution) to the holders of its Equity
Interests on a pro rata basis;

(iii) the Borrower may dividend to the Parent an amount in any Fiscal Year not
greater than the lesser of (x) the expenses of the Parent that are reasonably
allocable to the business and operations of the Borrower and its Subsidiaries
and (y) $2,000,000;

(iv) the Borrower may make any purchase, repurchase, redemption, retirement or
other acquisition for value of shares of, or options to purchase shares of,
common stock of Parent, the Borrower or any of its Subsidiaries from employees,
former employees, directors or former directors of the Borrower or any of its
Subsidiaries (or permitted transferees of such employees, former employees,
directors or former directors), or may make any dividend or distribution for the
purpose of funding the foregoing, pursuant to the terms of agreements (including
employment agreements) or plans (or amendments thereto) approved by the Board of
Directors of Parent, the Borrower or such Subsidiary of the Borrower under which
such individuals purchase or sell, or are granted the option to purchase or
sell, shares of such common stock; provided, however, that the aggregate amount
of such purchases, repurchases, redemptions, retirements and other acquisitions
for value will not exceed $10,000,000 in the aggregate;

(v) the Borrower and any Subsidiary of the Borrower may make the payments of
earnouts or other forms of deferred consideration to former stockholders or
owners of an acquired entity, business unit or all or substantial part of the
assets of a Person in respect of an acquisition transaction permitted by
Section 5.02(f)(vi);

 

94



--------------------------------------------------------------------------------

(vi) the Borrower and any Subsidiary of the Borrower may make repayments of
obligations in respect of Convertible Securities that constitute Debt incurred
in accordance with the provisions of Section 5.02(b);

(vii) the repurchase of Equity Interests deemed to occur upon the exercise of
options or warrants to the extent that such Equity Interests represents all or a
portion of the exercise price thereof;

(viii) Virginia PCS Alliance, L.C. may make Virginia PCS Payments in an
aggregate amount not to exceed $2,000,000, which amount shall increase by an
additional $2,000,000 on January 1 of each year, commencing January 1, 2013;

(ix) except during any Dividend Suspension Period, the Borrower may make
Restricted Payments in an amount not to exceed the Distributable Amount;
provided that at the time of any proposed Restricted Payment pursuant to this
clause (viii), (A) the Borrower’s Leverage Ratio shall be no greater than 4.25
to 1.00 as of such date, calculated based on (1) Consolidated Debt for Borrowed
Money as of such date and (2) EBITDA for the four Fiscal Quarter period most
recently then ended for which financial statements have been delivered pursuant
to Section 5.03(b)(iii) or (c)(ii), and (B) if the Borrower has incurred any
Debt for Borrowed Money (other than in respect of Capitalized Leases for
vehicles in aggregate amount less than $2,000,000) since the last day of the
Fiscal Quarter most recently then ended for which financial statements have been
delivered pursuant to Section 5.03(b)(iii) or (c)(ii), the Borrower shall, prior
to making such Restricted Payment, deliver a certificate with supporting
calculations from a Responsible Officer demonstrating compliance with the
Leverage Ratio requirement set forth above in clause (A); and

(x) so long as the Borrower and the Parent are members of the same consolidated
or combined group for federal, state, local or foreign income Tax purposes, the
Borrower may make Restricted Payments to the Parent to pay the relevant
consolidated or combined federal, state, local or foreign Taxes attributable to
the income of the Borrower and its Subsidiaries included in such group; provided
that the amount of any such payments shall not exceed the amount that would be
payable by the Borrower and such Subsidiaries if they were to pay such Taxes on
a stand-alone basis.

(h) Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, its certificate of incorporation or bylaws or other
constitutive documents other than amendments that could not be reasonably
expected to have a Material Adverse Effect.

(i) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles, or
(ii) Fiscal Year.

 

95



--------------------------------------------------------------------------------

(j) Prepayments, Etc., of Debt. (i) Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Debt that is
subordinated to the Advances hereunder, unsecured, or subject to any Lien that
is junior to the Liens securing the Advances, except (v) with the proceeds of a
Permitted Refinancing, (w) regularly scheduled payments of interest in respect
of any Credit Agreement Refinancing Debt and any Permitted Refinancing in
respect thereof in accordance with the terms of, and only to the extent required
by, and subject to any subordination provisions contained in, the indenture or
other agreement pursuant to which such Debt was issued, incurred or obtained,
(x) regularly scheduled or other required repayments or redemptions of Surviving
Debt in accordance with the terms thereof, (y) payments or prepayments of any
Debt payable to the Borrower and (z) in an amount not to exceed the then current
Distributable Amount, or (ii) amend, modify or change in any manner any term or
condition of any Surviving Debt, Credit Agreement Refinancing Debt, or any
Permitted Refinancing in respect thereof, or any Debt incurred under
Section 5.02(b)(vii) or (viii), in a manner materially adverse to the Lenders,
or permit any of its Subsidiaries to do any of the foregoing other than to repay
or prepay any Debt payable to the Borrower.

(k) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (i) the Loan Documents, (ii) in connection with (A) any purchase
money Debt permitted by Section 5.02(b)(ii) solely to the extent that the
agreement or instrument governing such Debt prohibits a Lien on the property
acquired with the proceeds of such Debt and (B) any Capitalized Lease permitted
by Sections 5.02(b)(ii) or (iv) solely to the extent that such Capitalized Lease
prohibits a Lien on the property subject thereto, (iii) as set forth in any Debt
incurred in accordance with Sections 5.02(b)(vii) and 5.02(b)(viii), which
provisions in any case shall be no more restrictive than those set forth herein
and shall in any event not restrict the ability of the Loan Parties to grant the
Liens on the Collateral contemplated by the Loan Documents, (iv) customary
limitations on the disposition or distribution of assets or property in joint
venture agreements, asset sale agreements, options, sale-leaseback agreements,
stock sale agreements, lease agreements, licenses and other similar agreements,
which limitation is applicable only to the assets that are the subject of such
agreements, (v) customary non-assignment provisions in contracts and licenses
entered into in the ordinary course of business, (vi) restrictions contained in
(1) the Wireless RUS Grant and Security Agreement and (2) any Other Governmental
Grant and Security Agreement which does not contain restrictions more onerous
than those contained in the Wireless RUS Grant and Security Agreement and
(vii) as set forth in any Credit Agreement Refinancing Debt and any Permitted
Refinancing in respect thereof, which provisions in any case shall not restrict
the ability of the Loan Parties to grant the Liens on the Collateral
contemplated by the Loan Documents.

(l) Hedge Transactions. Enter into, or permit any of its Subsidiaries to enter
into, any Hedge Agreement other than for legitimate business purposes in the
ordinary course of business to hedge against interest rate, commodity price or
foreign currency exchange rate risk present in the business of the Borrower and
its Subsidiaries (or to reverse or amend any such agreements previously made for
such purposes) and in a manner consistent with prudent business practice.

 

96



--------------------------------------------------------------------------------

(m) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or binding arrangement limiting the ability of
any of its Subsidiaries to declare or pay dividends or other distributions to
the Borrower in respect of any Subsidiary’s Equity Interests or repay or prepay
any Debt owed to, make loans or advances to, or otherwise transfer (other than
lease) assets to or invest in, the Borrower or any Subsidiary of the Borrower
(whether through a covenant restricting dividends, loans, asset transfers or
investments, a financial covenant or otherwise), except (i) the Loan Documents,
(ii) any agreement or instrument evidencing Surviving Debt as in effect on the
date hereof, (iii) any agreement in effect at the time such Subsidiary becomes a
Subsidiary of the Borrower, so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary of the Borrower,
(iv) customary limitations on the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, options,
sale-leaseback agreements, stock sale agreements, lease agreements, licenses and
other similar agreements, which limitation is applicable only to the assets that
are the subject of such agreements, (v) customary non-assignment provisions in
contracts and licenses entered into in the ordinary course of business,
(vi) restrictions contained in Capitalized Leases or agreements relating to
purchase money Debt, which restrictions are applicable only to the property so
purchased or leased, (vii) customary restrictions in agreements evidencing Debt
permitted under Sections 5.02(b)(vii) and 5.02(b)(viii) which restrict such
actions by Subsidiaries following an Event of Default thereunder,
(viii) restrictions imposed by law or by Governmental Authorities having
supervisory authority over any Subsidiary; (ix) restrictions contained in the
Wireless RUS Grant and Security Agreement, provided that any such restrictions
on the ability of any Subsidiary to declare or pay any dividends or other
distributions shall only be permitted hereby to the extent (A) the Wireless RUS
Grant and Security Agreement expressly permits West Virginia PCS Alliance, L.C.
and NTelos Licenses Inc., collectively, to distribute from time to time no less
than the following amounts in the aggregate during the 2012 and 2013 Fiscal
Years, respectively: $45,400,000 and $49,200,000, and (B) such restrictions
either (1) automatically expire no later than three (3) years following the date
of the Wireless RUS Grant and Security Agreement or (2) do not impair the
ability of the Loan Parties to pay the Obligations when the same shall become
due and (x) as set forth in any Credit Agreement Refinancing Debt and any
Permitted Refinancing in respect thereof; provided that such provisions are, in
the good faith determination of the Board of Directors of the Borrower, not
materially more restrictive than those set forth in the Loan Documents.

(n) Amendments of Applicable Governmental Grant and Security Agreements. Amend,
modify or waive, or permit any of its Subsidiaries to amend, modify or waive,
any Applicable Governmental Grant and Security Agreement, other than amendments,
modifications or waivers that do not adversely affect the Agents or the Lenders.

SECTION 5.03. Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender shall have any Commitment hereunder, the Borrower will furnish to the
Administrative Agent for

 

97



--------------------------------------------------------------------------------

delivery to each Lender (which delivery may be made by posting to an Intralinks
site (or such other electronic documentation distribution system selected by the
Administrative Agent with the approval of the Borrower, such approval not to be
unreasonably withheld or delayed) to which the Lenders have access (without
regard to any public/private distinction within such site)) and to the
Administrative Agent:

(a) Default Notice. Promptly after obtaining knowledge of any Default, or of any
other event, development or occurrence that could reasonably be expected to have
a Material Adverse Effect continuing on the date of such statement, a statement
of the chief financial officer of the Borrower setting forth details of such
Default, event, development or occurrence and the actions that the Borrower has
taken and proposes to take with respect thereto.

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, (i) a copy of the annual audit report for
such year for the Parent and its Subsidiaries, including therein Consolidated
balance sheets of the Parent and its Subsidiaries as of the end of such Fiscal
Year and Consolidated statements of income and Consolidated statements of cash
flows of the Parent and its Subsidiaries for such Fiscal Year, in each case
accompanied by an opinion as to such audit report of KPMG LLP or other
independent public accountants of nationally recognized standing or which are
reasonably acceptable to the Required Lenders (that is unqualified as to
(x) scope (except to the extent relating to any change in the Parent’s existing
independent public accountants), (y) going concern and that excludes any
explanatory paragraph or modifying wording with respect to going concern (other
than to the extent related to the impending maturity of the Obligations under
the Loan Documents), and (z) consistent application of accounting principles
(other than required or preferred modifications in accordance with GAAP),
together with for each Fiscal Year a certificate of the Chief Financial Officer
of the Borrower stating that no Default has occurred and is continuing or, if a
Default has occurred and is continuing, a statement as to the nature thereof and
the action that the Borrower has taken and proposes to take with respect
thereto, (ii) consolidating balance sheets and consolidating statements of
income, in each case, of the Parent and its Subsidiaries for such Fiscal Year,
all in reasonable detail and duly certified by the Chief Financial Officer of
the Parent as having been prepared in accordance with GAAP, (iii) Consolidated
balance sheets and Consolidated statements of income, in each case for this
clause (iii), of the Borrower and its Subsidiaries for such Fiscal Year, all in
reasonable detail and duly certified by the Chief Financial Officer of the
Borrower as having been prepared in accordance with GAAP and (iv) if
Section 5.04 is in effect as of the date of such financial statements, a
certificate in form reasonably satisfactory to the Administrative Agent and duly
certified by the Chief Financial Officer of the Borrower of the computations
used by the Borrower in determining, as of the end of such Fiscal Year,
compliance with the covenant contained in Section 5.04.

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
(i) Consolidated and consolidating balance sheets of the Parent and its
Subsidiaries as of the end of such quarter and Consolidated and consolidating
statements of income and Consolidated statements of cash flows of the Parent and
its Subsidiaries for such Fiscal Quarter and for the year-to-date

 

98



--------------------------------------------------------------------------------

period then ended, setting forth in each case in comparative form the
corresponding figures for the corresponding date or period of the preceding
Fiscal Year, all in reasonable detail and duly certified, in the case of such
consolidated financial statements (subject to normal year-end audit
adjustments), by the Chief Financial Officer of the Parent as having been
prepared in accordance with GAAP (except for the omission of footnotes) and
(ii) Consolidated balance sheets of the Borrower and its Subsidiaries as of the
end of such quarter and Consolidated statements of income of the Borrower and
its Subsidiaries for the period commencing at the end of the previous Fiscal
Quarter and ending with the end of such Fiscal Quarter, setting forth in each
case in comparative form the corresponding figures for the corresponding date or
period of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by the Chief Financial Officer of
the Borrower as having been prepared in accordance with GAAP, together with a
certificate of the Chief Financial Officer of the Borrower stating that no
Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto and if Section 5.04
is in effect as of the date of such financial statements, a schedule of the
computations used by the Borrower in determining, as of the end of such quarter,
compliance with the covenant contained in Section 5.04.

(d) Annual Forecasts. As soon as available and in any event no later than 45
days after the end of each Fiscal Year, forecasts prepared by management of the
Borrower, in form reasonably satisfactory to the Administrative Agent, of
balance sheets, income statements and cash flow statements on a quarterly basis
for the Fiscal Year following such Fiscal Year and on an annual basis for the
next three Fiscal Years thereafter.

(e) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings before any Governmental
Authority against any Loan Party or any of its Subsidiaries of the type
described in Section 4.01(f).

(f) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements and financial statements that any Loan Party or any of its
Subsidiaries sends to its stockholders, and copies of all regular, periodic and
special reports, and all registration statements, that any Loan Party or any of
its Subsidiaries files with the Securities and Exchange Commission or any
governmental authority that may be substituted therefor, or with any national
securities exchange.

(g) Creditor Reports. Promptly after the furnishing thereof, copies of any
statement or report furnished to (i) any holder of Debt of any Loan Party or of
any of its Subsidiaries pursuant to the terms of any indenture, loan or credit
or similar agreement and (ii) a Government Grant Authority in connection with
any Applicable Governmental Grant and Security Agreement, and, in each case, not
otherwise required to be furnished to the Lenders pursuant to any other clause
of this Section 5.03.

(h) ERISA. (i) ERISA Events and ERISA Reports. (A) Promptly and in any event
within five Business Days after any Loan Party or any ERISA Affiliate knows or
reasonably should know that any ERISA Event has occurred, a statement of the
Chief Financial Officer of the Borrower describing such ERISA Event and the
action, if any, that

 

99



--------------------------------------------------------------------------------

such Loan Party or such ERISA Affiliate has taken and proposes to take with
respect thereto and (B) on the date any records, documents or other information
must be furnished to the PBGC with respect to any Plan pursuant to Section 4010
of ERISA, a copy of such records, documents and information.

(ii) Plan Terminations. Promptly and in any event within two Business Days after
receipt thereof by any Loan Party or any ERISA Affiliate, copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan.

(iii) Multiemployer Plan Notices. Promptly and in any event within five Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Loan Party or any ERISA Affiliate in connection with any event
described in clause (A) or (B).

(i) Intellectual Property; New Subsidiaries. Concurrently with the delivery of
any financial statements pursuant to Section 5.03(c), to the extent not
previously disclosed to the Administrative Agent, (i) a description of any new
Subsidiary formed by any Loan Party or any of its Subsidiaries, (ii) a listing
of any material Intellectual Property registered by any Loan Party with any
Governmental Authority, and (iii) a description of any real property acquired
with a value in excess of $3,000,000, in each case since the date of the most
recent list delivered pursuant to this clause (or, in the case of the first such
list so delivered, since the Restatement Effective Date).

(j) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Loan Party or any of its Subsidiaries as any Agent, or any Lender through
the Administrative Agent, may from time to time reasonably request.

SECTION 5.04. Financial Covenant. So long as any Term A Advance shall remain
unpaid or any Lender shall have any Term A Commitment hereunder, the Borrower
will maintain at the end of each Fiscal Quarter a Leverage Ratio of not more
than 5.00 to 1.00. For the avoidance of doubt, this Section 5.04 shall be solely
for the benefit of the Term A Lenders except as set forth in Section 6.01(c).

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) (i) the Borrower shall fail to pay any principal of any Advance when the
same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any

 

100



--------------------------------------------------------------------------------

Advance, or any Loan Party shall fail to make any other payment under any Loan
Document, in each case under this clause (ii) within three Business Days after
the same shall become due and payable; or

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made; or

(c) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.14, 5.01(e), 5.01(m), 5.02, 5.03(a) or 5.04;
provided that any Event of Default under Section 5.04 shall not constitute an
Event of Default with respect to any Term Loan (other than Term A Advances)
until the earlier of (x) the date that is 180 days after the date of delivery of
a Compliance Certificate demonstrating that Section 5.04 has not been met unless
on such date (A) such Event of Default has been waived by the Required Covenant
Lenders or otherwise ceased to exist or (B) the Term A Advances and any other
Debt to which Section 5.04 is applicable, have been repaid in full and (y) the
date on which the Required Covenant Lenders accelerate their respective Advances
in accordance with this Section 6.01 as a result of such breach of Section 5.04;
provided, further, that any Event of Default under Section 5.04 and any
definition, term or provision used therein and relating thereto may be waived,
amended or otherwise modified from time to time by the Required Covenant Lenders
pursuant to Section 9.01; and provided, further that any breach by the Loan
Parties of any financial maintenance covenant (other than Section 5.04) required
in connection with a New Revolving Facility shall not constitute an Event of
Default with respect to any Term Loan so long as no loans are outstanding under
the New Revolving Facility and any and all letters of credit outstanding under
the New Revolving Facility have been cash collateralized to the satisfaction of
the applicable letter of credit issuer(s) or such breach has been waived by the
New Revolving Lenders); or

(d) any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in any Loan Document (other than those specified in clauses
(a), (b) or (c) of this Section 6.01) on its part to be performed or observed if
such failure shall remain unremedied for 30 days after the earlier of the date
on which (i) any Responsible Officer of a Loan Party becomes aware of such
failure or (ii) written notice thereof shall have been given to the Borrower by
any Agent or any Lender; or

(e) any Loan Party or any of its Subsidiaries shall fail to pay any principal
of, or any premium or interest on any Debt of such Loan Party or such Subsidiary
(as the case may be) that is outstanding in a principal amount (or, in the case
of any Hedge Agreement, an Agreement Value) of at least $20,000,000 either
individually or in the aggregate for all such Loan Parties and Subsidiaries (but
excluding Debt outstanding hereunder), when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to

 

101



--------------------------------------------------------------------------------

permit the acceleration of, the maturity of such Debt or otherwise to cause, or
to permit the holder thereof to cause, such Debt to mature; or any such Debt
shall be declared to be due and payable or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Debt shall be required to be made, in each case prior to the stated maturity
thereof; or

(f) any Loan Party or any of its Subsidiaries (other than the Immaterial
Subsidiaries) shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against any Loan Party or any of its Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it) that is being diligently
contested by it in good faith, either such proceeding shall remain undismissed
or unstayed for a period of 60 days or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or any substantial part of its property) shall occur; or any
Loan Party or any of its Subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this subsection (f); or

(g) any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $20,000,000 shall be rendered against any Loan
Party or any of its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; provided, however, that any such judgment or order shall not give
rise to an Event of Default under this Section 6.01(g) if and for so long as
(A) the amount of such judgment or order is covered by a valid and binding
policy of insurance between the defendant and the insurer, which shall be rated
at least “A” by A.M. Best Company, covering full payment thereof and (B) such
insurer has been notified, and has not disputed the claim made for payment, of
the amount of such judgment or order; or

(h) any material provision of any Loan Document after delivery thereof pursuant
to Section 3.01 or 5.01(j) shall for any reason cease to be valid and binding on
or enforceable against any Loan Party party to it, or any such Loan Party shall
so state in writing; or

(i) any Collateral Document after delivery thereof pursuant to the terms hereof
shall for any reason (other than pursuant to the terms thereof) cease to (x) be
in full force and effect or shall be declared null and void or (y) create a
valid and perfected first priority (subject to liens in respect of Permitted
Pari Passu Refinancing Debt and any Permitted

 

102



--------------------------------------------------------------------------------

Refinancing in respect thereof and, in the case of liens on Equity Interests,
Permitted Liens that are non-consensual in nature and arise by operation of law,
and in the case of liens on other Collateral, Permitted Liens) lien on and
security interest in the Collateral covered thereby (or any Loan Party shall so
assert in writing the invalidity or unenforceability thereof); or

(j) a Change of Control shall occur; or

(k) any ERISA Event shall have occurred with respect to a Plan and such ERISA
Event individually, or when aggregated with all other ERISA Events that have
occurred, has or might reasonably be expected to have a Material Adverse Effect;
or

(l) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $20,000,000 or requires payments exceeding $5,000,000 per
annum; or

(m) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $10,000,000; or

(n) an “Event of Default” (as defined in any Mortgage) shall have occurred and
be continuing;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender and the obligation of each Lender to make
Advances to be terminated, whereupon the same shall forthwith terminate, and
(ii) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower, declare the Advances, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Law, (x) the Commitments of each Lender and the obligation of each
Lender to make Advances shall automatically terminate and (y) the Advances, all
such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower. Nothing contained herein
shall restrict the Administrative Agent from pursuing any other rights and
remedies available to it under applicable law at the request, or with the
consent, of the Required Lenders.

 

103



--------------------------------------------------------------------------------

ARTICLE VII

THE AGENTS

SECTION 7.01. Authorization and Action. (a) Each Lender (in its capacity as a
Lender and on behalf of itself and its Affiliates as Hedge Banks or Cash
Management Counterparties) and each Agent (on behalf of its Affiliates as Hedge
Banks or Cash Management Counterparties) hereby appoints and authorizes each
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement and the other Loan Documents as are delegated to
such Agent by the terms hereof and thereof, together with such powers and
discretion as are reasonably incidental thereto (including the execution by the
Collateral Agent of the Pari Passu Intercreditor Agreement (if any) and the
Second Lien Intercreditor Agreement (if any)). As to any matters not expressly
provided for by the Loan Documents (including, without limitation, enforcement
or collection of the Advances), no Agent shall be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding upon all Lenders and all holders of Notes; provided, however, that no
Agent shall be required to take any action that exposes such Agent to personal
liability or that is contrary to this Agreement or applicable law or regulation.
Each Agent agrees to give to each Lender prompt notice of each notice given to
it by the Borrower pursuant to the terms of this Agreement. Each Lender agrees
that the Lead Arranger, the Joint Bookrunners, the Co-Documentation Agents and
the Syndication Agent shall have no duties or obligations under any Loan
Documents to any Lender or any Loan Party.

(a) In furtherance of the foregoing, each Lender (in its capacity as a Lender,
and on behalf of itself and its Affiliates as Hedge Banks or Cash Management
Counterparties) and each Agent (on behalf of its Affiliates as Hedge Banks or
Cash Management Counterparties) hereby appoints and authorizes the Collateral
Agent to act as the agent of such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto.

(b) Any Agent may execute any of its duties under this Agreement or any other
Loan Document (including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder at the direction of the Collateral
Agent) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Collateral Agent may also from time to
time, when the Collateral Agent deems it to be necessary or desirable, appoint
one or more trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Supplemental Collateral Agent”) with respect to all
or any part of the Collateral; provided, however, that no such Supplemental
Collateral Agent shall be authorized to take any action with respect to any
Collateral unless and except to the extent expressly authorized in writing by
the Collateral Agent. In this connection, any Supplemental Collateral Agent
shall be entitled to the benefits of this Article VII,

 

104



--------------------------------------------------------------------------------

as though such Supplemental Collateral Agent were an “Agent” under the Loan
Documents. Should any instrument in writing from the Borrower or any other Loan
Party be required by any Supplemental Collateral Agent so appointed by the
Collateral Agent to more fully or certainly vest in and confirm to such
Supplemental Collateral Agent such rights, powers, privileges and duties, the
Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Collateral
Agent. If any Supplemental Collateral Agent, or successor thereto, shall die,
become incapable of acting, resign or be removed, all rights, powers, privileges
and duties of such Supplemental Collateral Agent, to the extent permitted by
law, shall automatically vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent. No Agent shall be
responsible for the negligence or misconduct of any agent, attorney-in-fact or
Supplemental Collateral Agent that it selects in accordance with the foregoing
provisions of this Section 7.01(c) in the absence of such Agent’s gross
negligence or willful misconduct.

SECTION 7.02. Agents’ Reliance, Etc. Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, each Agent:
(a) may treat the payee of any Note as the holder thereof until, in the case of
the Administrative Agent, the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by the Lender that is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee, or, in the case of any
other Agent, such Agent has received notice from the Administrative Agent that
it has received and accepted such Assignment and Acceptance, in each case as
provided in Section 9.07; (b) may consult with legal counsel (including counsel
for any Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with the Loan Documents;
(d) shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of any
Loan Document on the part of any Loan Party or the existence at any time of any
Default under the Loan Documents or to inspect the property (including the books
and records) of any Loan Party; (e) shall not be responsible to any Lender for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with, any Loan
Document or any other instrument or document furnished pursuant thereto; and
(f) shall incur no liability under or in respect of any Loan Document by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telegram, telecopy, telex or other electronic transmission) believed by it
to be genuine and signed or sent by the proper party or parties.

SECTION 7.03. JPM and Affiliates. With respect to its Commitments, the Advances
made by it and the Notes issued to it, JPM shall have the same rights and powers
under the Loan Documents as any other Lender and may exercise the same as though
it were not an Agent; and the term “Lender” shall, unless otherwise expressly
indicated, include JPM in its individual capacity. JPM and its affiliates may
accept deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Loan Party, any of its Subsidiaries and any Person that may do
business

 

105



--------------------------------------------------------------------------------

with or own securities of any Loan Party or any such Subsidiary, all as if JPM
were not an Agent and without any duty to account therefor to the Lenders. No
Agent shall have any duty to disclose any information obtained or received by it
or any of its Affiliates relating to any Loan Party or any of its Subsidiaries
to the extent such information was obtained or received in any capacity other
than as such Agent.

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

SECTION 7.05. Indemnification. (a) Each Lender severally agrees to indemnify
each Agent (which for the purposes of this Section includes the Lead Arranger,
the Joint Bookrunners, the Co-Documentation Agents and the Syndication Agent)
(to the extent not promptly reimbursed by the Borrower) from and against such
Lender’s ratable share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against such Agent in any way relating to
or arising out of the Loan Documents or any action taken or omitted by such
Agent under the Loan Documents (collectively, the “Indemnified Costs”);
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. Without limitation of the foregoing, each Lender agrees
to reimburse each Agent promptly upon demand for its ratable share of any costs
and expenses (including, without limitation, fees and expenses of counsel)
payable by the Borrower under Section 9.04, to the extent that such Agent is not
promptly reimbursed for such costs and expenses by the Borrower. In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Costs, this Section 7.05 applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person.

(a) For purposes of this Section 7.05, the Lenders’ respective ratable shares of
any amount shall be determined, at any time, according to the sum of (i) the
aggregate principal amount of the Advances outstanding at such time and owing to
the respective Lenders and (ii) the aggregate unused portions of their
respective Term A Commitments, Term B Commitments, New Term Commitments and
commitments in respect of Replacement Term Loans, if any, at such time. The
failure of any Lender to reimburse any Agent promptly upon demand for its
ratable share of any amount required to be paid by the Lenders to such Agent as
provided herein shall not relieve any other Lender of its obligation hereunder
to reimburse such Agent for its ratable share of such amount, but no Lender
shall be responsible for the failure of any other Lender to reimburse such Agent
for such other Lender’s ratable share of such amount. Without prejudice to the
survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 7.05 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the other Loan Documents.

 

106



--------------------------------------------------------------------------------

SECTION 7.06. Successor Agents. Any Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and any Agent (or any
Affiliate thereof party to this Agreement) that becomes a Defaulting Lender
shall promptly resign at the request of the Required Lenders upon notice to the
Agents, the Borrower and the Lenders. Upon any such resignation or removal, the
Required Lenders shall have the right (subject to the Borrower’s approval at any
time when no Event of Default has occurred and is continuing) to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent’s giving of notice of resignation, then the retiring or
replaced Agent may (subject to the Borrower’s approval at any time when no Event
of Default has occurred and is continuing), on behalf of the Lenders, appoint a
successor Agent, which shall be a commercial bank or financial institution
organized under the laws of the United States or of any State thereof and having
a combined capital and surplus of at least $250,000,000. Upon the acceptance of
any appointment as Agent hereunder by a successor Agent and, in the case of a
successor Collateral Agent, upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor Agent shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under the
Loan Documents. Notwithstanding the foregoing, if (x) the Administrative Agent
resigns due to its determination, in its sole discretion, that being the
Administrative Agent poses a conflict of interest for it, then immediately after
written notice is given of the retiring Agent’s resignation under this
Section 7.06 or (y) otherwise, within 45 days after written notice is given of
the retiring Agent’s resignation under this Section 7.06 no successor Agent
shall have been appointed and shall have accepted such appointment, then on such
45th day without any consent by or any further notice to any Person (a) the
retiring Agent’s resignation shall become effective, (b) the retiring Agent
shall thereupon be discharged from its duties and obligations under the Loan
Documents and (c) the Required Lenders shall thereafter perform all duties of
the retiring Agent under the Loan Documents until such time, if any, as the
Required Lenders appoint a successor Agent as provided above. After any retiring
Agent’s resignation hereunder as Agent shall have become effective, the
provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

SECTION 7.07. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding tax ineffective or for any other reason, or the Administrative Agent
has paid over to the Internal Revenue Service applicable withholding tax
relating to a payment to a Lender but no deduction has been made from such
payment, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.

 

107



--------------------------------------------------------------------------------

ARTICLE VIII

GUARANTY

SECTION 8.01. Guaranty; Limitation of Liability. (a) Each Guarantor, jointly and
severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment and performance when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all Obligations of each other Loan Party now or hereafter existing under or in
respect of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such Obligations, other than any Excluded
Swap Obligations, being the “Guaranteed Obligations”), and agrees to pay any and
all expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by the Administrative Agent or any other Secured Party in
enforcing any rights under this Guaranty or any other Loan Document. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Loan Party to any Secured Party under or in respect
of the Loan Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party. This is a guaranty of payment and
performance and not of collection.

(a) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the Obligations of each Guarantor hereunder. To
effectuate the foregoing intention, the Administrative Agent, the other Secured
Parties and the Guarantors hereby irrevocably agree that the Obligations of each
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the Obligations of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance after giving full effect to the
liability under such Guaranty as set forth in this Article 8 and its related
contribution rights but before taking into account any liabilities under any
other guarantee by such Guarantor. For purposes of the foregoing, all guarantees
of such Guarantor other than the Guaranty under this Agreement and any guarantee
of Debt that is secured by Liens on the Collateral and is subject to the Pari
Passu Intercreditor Agreement will be deemed to be enforceable and payable after
the Guaranty hereunder and any such guarantee of Debt that is secured by Liens
on the Collateral and is subject to the Pari Passu Intercreditor Agreement shall
be deemed to be enforceable and payable simultaneously with the Guaranty
hereunder. To the fullest extent permitted by applicable law, this
Section 8.01(b) shall be for the benefit solely of creditors and representatives
of creditors of each Guarantor and not for the benefit of such Guarantor or the
holders of any Equity Interest of such Guarantor.

(b) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law and Section 8.01(b), such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Secured Parties under or in respect of the Loan Documents.

 

108



--------------------------------------------------------------------------------

SECTION 8.02. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c) the validity, perfection, non-perfection or lapse in perfection, priority or
avoidance of any security interest or Lien, the release of any or all collateral
securing, or purporting to secure, the Guaranteed Obligations or any other
impairment of such collateral, or any taking, release or amendment or waiver of,
or consent to departure from, any other guaranty, for all or any of the
Guaranteed Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Loan Documents or any other assets of any Loan Party or any of its Subsidiaries
whether or not such action constitutes an election of remedies and even if such
action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy that any Guarantor would otherwise have;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

 

109



--------------------------------------------------------------------------------

(g) the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

SECTION 8.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.

(a) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(b) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.

(c) Each Guarantor acknowledges that the Collateral Agent may, without notice to
or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
and each Guarantor hereby waives any defense to the recovery by the Collateral
Agent and the other Secured Parties against such Guarantor of any deficiency
after such nonjudicial sale and any defense or benefits that may be afforded by
applicable law.

(d) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

(e) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 8.02 and this Section 8.03
are knowingly made in contemplation of such benefits.

 

110



--------------------------------------------------------------------------------

SECTION 8.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Secured Hedge Agreements and
Cash Management Obligations shall have expired or been terminated (or other
arrangements satisfactory to the applicable Hedge Bank or Cash Management
Counterparty counterparty thereto shall have been made) and the Commitments
shall have expired or been terminated. If any amount shall be paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the latest of (a) the payment in full in cash of the Guaranteed Obligations
and all other amounts payable under this Guaranty, (b) the Termination Date and
(c) the latest date of expiration or termination of all Secured Hedge Agreements
and Cash Management Obligations (or the date on which other arrangements
satisfactory to the applicable Hedge Bank or Cash Management Counterparty
counterparty thereto have been made), such amount shall be received and held in
trust for the benefit of the Secured Parties, shall be segregated from other
property and funds of such Guarantor and shall forthwith be paid or delivered to
the Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Loan Documents, or to be held
as Collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (i) any Guarantor shall make payment to any
Secured Party of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash, (iii) the Termination Date shall have occurred
and (iv) all Secured Hedge Agreements and Cash Management Obligations shall have
expired or been terminated (or other arrangements satisfactory to the applicable
Hedge Bank or Cash Management Counterparty counterparty thereto shall have been
made), the Secured Parties will, at such Guarantor’s request and expense,
execute and deliver to such Guarantor appropriate documents, without recourse
and without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment made by such Guarantor pursuant to this Guaranty.

 

111



--------------------------------------------------------------------------------

SECTION 8.05. Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit G hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and (b) each reference herein to “ this Guaranty”,
“hereunder”, “hereof” or words of like import referring to this Guaranty, and
each reference in any other Loan Document to the “Guaranty”, “thereunder”,
“thereof” or words of like import referring to this Guaranty, shall mean and be
a reference to this Guaranty as supplemented by such Guaranty Supplement.

SECTION 8.06. Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 8.06:

(a) Prohibited Payments, Etc. Except following notice from the Administrative
Agent given during the continuance of a Default (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to any other
Loan Party), each Guarantor may receive payments from any other Loan Party on
account of the Subordinated Obligations. After notice from the Administrative
Agent given after the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), however, unless the Required
Lenders otherwise agree, no Guarantor shall demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and if such Guarantor fails to do so, to submit claims in respect of,
Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed

 

112



--------------------------------------------------------------------------------

Obligations (including any and all Post Petition Interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Administrative Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).

SECTION 8.07. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (ii) the Termination Date and (iii) the
latest date of expiration or termination of all Secured Hedge Agreements and
Cash Management Obligations, (b) be binding upon the Guarantor, its successors
and assigns and (c) inure to the benefit of and be enforceable by the Secured
Parties and their successors, transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, any Secured
Party may assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or any
portion of its Commitments, the Advances owing to it and the Note or Notes held
by it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Secured Party herein or
otherwise, in each case as and to the extent provided in Section 9.07. No
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Secured Parties (except in
connection with a transaction expressly permitted under Section 5.02(d) of this
Agreement) and any such attempted assignment without such consent shall be null
and void. If at any time payment of any of the Guaranteed Obligations or any
portion thereof is rescinded, disgorged or must otherwise be restored or
returned by any Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any other Guarantor, or upon or
as a result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any other Guarantor or any
substantial part of its property, or otherwise, or if any Secured Party repays,
restores, or returns, in whole or in part, any payment or property previously
paid or transferred to the Secured Party in full or partial satisfaction of any
Guaranteed Obligation, because the payment or transfer or the incurrence of the
obligation is so satisfied, is declared to be void, voidable, or otherwise
recoverable under any state or federal law (collectively a “Voidable Transfer”),
or because such Secured Party elects to do so on the reasonable advice of its
counsel in connection with an assertion that the payment, transfer, or
incurrence is a Voidable Transfer, then, as to any such Voidable Transfer, and
as to all reasonable costs, expenses and attorney’s fees of any Secured Party
related thereto, the liability of each Guarantor hereunder will automatically
and immediately be revived, reinstated, and restored and will exist as though
the Voidable Transfer had never been made.

SECTION 8.08. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 8.08 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 8.08, or
otherwise under this Guaranty, as it relates to such Loan Party, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until a Discharge of
Guaranteed Obligations. Each Qualified ECP Guarantor intends that this
Section 8.08

 

113



--------------------------------------------------------------------------------

constitute, and this Section 8.08 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes or any other Loan Document (other than the Agent Fee
Letter, the Engagement Letter, any Secured Hedge Agreement or any agreement in
respect of Cash Management Obligations), nor consent to any departure by any
Loan Party therefrom, shall in any event be effective unless the same shall be
in writing and signed (or, in the case of the Collateral Documents, consented
to) by the Required Lenders and, in the case of an amendment, by the Borrower,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, that any amendment,
modification, termination or waiver of the terms of Section 5.04 and the
definitions contained therein as it relates thereto shall be effective upon the
written consent of the Required Covenant Lenders only (or the Administrative
Agent with the prior written consent thereof) and shall not require the consent
of Lenders holding Term Loans (other than Term A Advances); provided, however,
that (a) no amendment, waiver or consent shall, unless in writing and signed by
all of the Lenders affected thereby, do any of the following at any time:

(i) change the definition of “Required Lenders”, “Required Covenant Lenders” or
any other number of Lenders or the percentage of (x) the Commitments or (y) the
aggregate unpaid principal amount of the Advances that, in each case, shall be
required for the Lenders or any of them to take any action hereunder,

(ii) other than in connection with a transaction specifically permitted hereby,
release one or more Guarantors (or otherwise limit such Guarantors’ liability
with respect to the Obligations owing to the Agents and the Lenders under the
Guaranties) if such release or limitation is in respect of all or substantially
all of the value of the Guaranties to the Lenders,

(iii) release all or substantially all of the Collateral in any transaction or
series of related transactions, or

(iv) amend this Section 9.01;

and (b) no amendment, waiver or consent shall, unless in writing and signed by
the Required Lenders and each Lender specified below for such amendment, waiver
or consent:

(v) increase the Commitments of a Lender without the consent of such Lender;

(vi) reduce or forgive the principal of, or stated rate of interest on
(except in connection with the waiver of applicability of any Default Interest,
which waiver shall be effective with the consent of holders of a majority of the
Commitments or Advances outstanding under each adversely affected Facility), the
Advances owed to a Lender or any fees or other amounts stated to be payable
hereunder or under the other Loan Documents to such Lender without the consent
of such Lender;

 

114



--------------------------------------------------------------------------------

(vii) postpone any date scheduled for any payment of principal (including any
Termination Date) of, or interest on, the Advances pursuant to Section 2.04 or
2.07 or any date fixed for any payment of fees hereunder to a Lender without the
consent of such Lender;

(viii) change the order of application of payments set forth in Section 2.11(f)
without the consent of holders of a majority of the Commitments or Advances
outstanding under each adversely affected Facility; or

(ix) change the order of application of any reduction in the Commitments or any
prepayment of Advances among the Facilities from the application thereof set
forth in the applicable provisions of Section 2.06(b), respectively, in any
manner that materially adversely affects the Lenders under one Facility without
the consent of holders of a majority of the Commitments or Advances outstanding
under such Facility;

provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by an Agent in addition to the Lenders required above to take
such action, affect the rights or duties of such Agent under this Agreement or
the other Loan Documents; (ii) no amendment, waiver or consent shall, unless in
writing and signed by each applicable Hedge Bank, in addition to the Lenders
required above to take such action, adversely affect the rights or obligations
of such Hedge Bank under this Agreement or any other Loan Document; (iii) no
amendment, waiver or consent shall, unless in writing and signed by each
applicable Cash Management Counterparty in respect of Cash Management
Obligations, in addition to the Lenders required above to take such action,
adversely affect the rights or obligations of such counterparty under this
Agreement or any other Loan Document; (iv) no amendment, waiver or consent shall
require the approval of any Lender which, at the time, is a Defaulting Lender,
unless such amendment, waiver or consent affects such Defaulting Lender
differently than other affected Lenders and (v) notwithstanding the foregoing,
this Agreement may be amended with the written consent of the Administrative
Agent, the Borrower and the Lenders providing any New Term Loans as contemplated
by the final sentence of Section 2.17.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term A Advances and/or Term B Advances (such
loans to be refinanced, the “Refinanced Term Loans”) with a replacement “B” term
loan tranche hereunder (“Replacement Term Loans”), provided that (a) the
aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such Refinanced Term Loans, (b) the Applicable
Margin for such Replacement Term Loans shall not be higher than the Applicable
Margin for such Refinanced Term Loans, (c) the Weighted Average Life to Maturity
of such Replacement Term Loans shall not be shorter than the Weighted Average
Life to Maturity of such Refinanced Term Loans at the time of such refinancing
and (d) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing.

 

115



--------------------------------------------------------------------------------

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders (or all Lenders under a single
Facility), the consent of the Required Lenders is obtained, but the consent of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained being referred to as a “Non-Consenting Lender”), then,
so long as the Administrative Agent is not a Non-Consenting Lender, the
Administrative Agent or a Person reasonably acceptable to the Administrative
Agent shall have the right to purchase from such Non-Consenting Lenders, and
such Non-Consenting Lenders agree that they shall, upon the Administrative
Agent’s request, sell and assign to the Administrative Agent or such Person, all
of the Term Loans of such Non-Consenting Lenders for an amount equal to the
principal balance of all such Term Loans held by such Non-Consenting Lenders and
all accrued interest and fees with respect thereto through the date of sale,
such purchase and sale to be consummated pursuant to an executed Assignment and
Acceptance. In connection with any such assignment, if the replaced Lender does
not execute and deliver to the Administrative Agent a duly completed Assignment
and Acceptance reflecting such replacement within one Business Day of the date
on which the replacement Lender executes and delivers such Assignment and
Acceptance to the replaced Lender, then such replaced Lender shall be deemed to
have executed and delivered such Assignment and Acceptance. In addition to the
foregoing, the Borrower may replace any Lender pursuant to Section 2.10(e).

Notwithstanding anything to the contrary contained herein, if following the
Second Restatement Effective Date, the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature, in each case, in any provision of this Agreement
or any other Loan Document, then the Administrative Agent and the Borrower shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to this Agreement or
any other Loan Document if the same is not objected to in writing by the
Required Lenders within five Business Days following receipt of notice thereof.
It is understood that posting such amendment electronically on
IntraLinks/IntraAgency or another relevant website with notice of such posting
by the Administrative Agent to the Required Lenders shall be deemed adequate
receipt of notice of such amendment.

SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be either (x) in writing (including telegraphic, telecopy or
e-mail communication) and mailed, telegraphed, telecopied, telexed or delivered,
or (y) as and to the extent set forth in Section 9.02(b) and in the proviso to
this Section 9.02(a), in an electronic medium and as delivered as set forth in
Section 9.02(b), if to the Borrower, at its address at 1154 Shenandoah Village
Drive, Waynesboro, Virginia 22980, Attention: Chief Financial Officer; if to any
Lender, at its Domestic Lending Office specified in the Master Assignment,
Assignment and Acceptance or Joinder Agreement pursuant to which it became a
Lender; if to the Collateral Agent, at its address at JPMorgan Chase Bank, N.A.,
383 Madison Avenue, 24th Floor, New York, New York 10179, Attention: Mijal
Warat, telecopy: (917) 464-6017, e-mail: mijal.x.warat@jpmorgan.com; and if to
the Administrative Agent, at its address at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road -3/Ops 2, Newark, Delaware
19713, Attention: Charles Wambua, telecopy: (302) 634-3301, e-mail:
charles.k.wambua@jpmchase.com, with a

 

116



--------------------------------------------------------------------------------

copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, 24th Floor, New York, New
York 10179, Attention: Mijal Warat, telecopy: (917) 464-6017, e-mail:
mijal.x.warat@jpmorgan.com; or, as to any party, at such other address or
telecopy number as shall be designated by such party in a written notice to the
other parties; provided, however, that materials and information described in
Section 9.02(b) shall be delivered to the Administrative Agent in accordance
with the provisions thereof or as otherwise specified to the Borrower by the
Administrative Agent. All such notices and other communications shall, when
mailed, telegraphed, telecopied, telexed or E-mailed, be effective when
deposited in the mails, delivered to the telegraph company, transmitted by
telecopier or confirmed by telex answerback, respectively, except that notices
and communications to any Agent pursuant to Article II, III or VII shall not be
effective until received by such Agent. Delivery by telecopier or other
electronic means of an executed counterpart of a signature page to any amendment
or waiver of any provision of this Agreement or the Notes or of any Exhibit
hereto to be executed and delivered hereunder shall be effective as delivery of
an original executed counterpart thereof.

(a) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any default or event of default under
this Agreement or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to an electronic address specified by the Administrative
Agent to the Borrower. In addition, the Borrower agrees to continue to provide
the Communications to the Administrative Agent in the manner specified in the
Loan Documents but only to the extent requested by the Administrative Agent. The
Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).

(b) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY,

 

117



--------------------------------------------------------------------------------

“AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR ANY
AGENT PARTY’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(c) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees (i) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address. Nothing herein shall
prejudice the right of the Administrative Agent or any Lender to give any notice
or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or any
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note or any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) The Borrower agrees to pay on demand
(i) all out-of-pocket costs and expenses of each Agent incurred in good faith in
connection with the preparation, execution, delivery, administration,
modification and amendment of, or any consent or waiver under, the Loan
Documents (including, without limitation, (A) all due diligence, collateral
review, syndication, transportation, computer, duplication, appraisal, audit,
insurance, consultant, search, filing and recording fees and expenses and
(B) the reasonable fees and expenses of counsel for each Agent with respect
thereto, with respect to advising such Agent as to its rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under the Loan Documents, with respect to negotiations with any Loan
Party or with other creditors of any Loan Party or any of its Subsidiaries
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto) and (ii) all
out-of-pocket costs and expenses of each Agent and each Lender in connection
with the enforcement of the Loan Documents or protection of its rights
thereunder, whether in any action, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent and each Lender with respect thereto), and including,
in each case, any out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Loans.

 

118



--------------------------------------------------------------------------------

(a) The Borrower agrees to indemnify, defend and save and hold harmless each
Agent, each Co-Documentation Agent, the Lead Arranger, each Joint Bookrunner,
the Syndication Agent, each Lender and each of their Affiliates and their
respective officers, directors, trustees, employees, agents and advisors (each,
an “Indemnified Party”) from and against, and shall pay on written demand, any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facilities, the actual or proposed use
of the proceeds of the Advances, the Loan Documents or any of the transactions
contemplated thereby (including by virtue of the execution or delivery of the
Loan Documents, the performance by the parties hereto and thereto of their
respective obligations hereunder or thereunder, or any other transactions
contemplated hereby) or (ii) the actual or alleged presence of Hazardous
Materials on any property of any Loan Party or any of its Subsidiaries or any
Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto. The Borrower also agrees not to
assert any claim against any Agent, any Lender or any of their Affiliates, or
any of their respective officers, directors, employees, agents and advisors, on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Facilities, the actual or
proposed use of the proceeds of the Advances, the Loan Documents or any of the
transactions contemplated by the Loan Documents. This Section 9.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(b) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.06, 2.09 or 2.10(d), acceleration of the
maturity of the Advances pursuant to Section 6.01 or for any other reason, or by
an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 9.07 as a result of a demand by the Borrower
pursuant to Section 9.07(b), or if the Borrower fails to make any payment or
prepayment of an Advance for which a notice of prepayment has been given or that
is otherwise required to be made, whether pursuant to Section 2.04, 2.06 or 6.01
or otherwise, the Borrower shall, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, costs or expenses that it may reasonably incur as a
result of such payment or Conversion or such failure to pay or prepay, as the
case may be, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

 

119



--------------------------------------------------------------------------------

(c) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender, in its sole discretion.

(d) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower contained in Sections 2.10 and 2.12 and this Section 9.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.

SECTION 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01 or the Advances automatically become due and payable
under Section 6.01, each Agent and each Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the Obligations of the Borrower now or hereafter existing under the Loan
Documents, irrespective of whether such Agent or such Lender shall have made any
demand under this Agreement or the other Loan Documents and although such
Obligations may be unmatured. Each Agent and each Lender agrees promptly to
notify the Borrower after any such set-off and application; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Agent and each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that such
Agent, such Lender and their respective Affiliates may have.

SECTION 9.06. Binding Effect. The amendment and restatement of this Agreement in
the form hereof shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and the conditions set forth in
Section 3.01 and 3.02 of this Agreement and the Second Amendment and Restatement
Agreement shall have been satisfied or waived in accordance with the terms
hereof or thereof, respectively, and thereafter shall be binding upon and inure
to the benefit of the Borrower, each Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of each Lender and any assignment without such consent shall be null and
void.

SECTION 9.07. Assignments and Participations. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender

 

120



--------------------------------------------------------------------------------

(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, participants (to the extent provided in paragraph (h) of this
Section) and, to the extent expressly contemplated hereby, the Affiliates of
each of the Administrative Agent, the Lenders and Indemnified Parties) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) Each Lender may assign and, so long as no Event of Default shall have
occurred and be continuing, if demanded by the Borrower (following a demand by
such Lender pursuant to Section 2.10 or 2.12, or if such Lender shall be a
Non-Consenting Lender pursuant to the provisions of Section 9.01) upon at least
five Business Days’ notice to such Lender and the Administrative Agent, will
assign, to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment or Commitments, the Advances owing to it and the Note
or Notes held by it); provided, however, that (i) each such assignment shall be
of a uniform, and not a varying, percentage of all rights and obligations under
and in respect of any or all Facilities, (ii) except in the case of an
assignment to a Person that, immediately prior to such assignment, was a Lender,
an Affiliate of any Lender or an Approved Fund of any Lender or an assignment of
all of a Lender’s rights and obligations under this Agreement, the aggregate
amount of the Commitments being assigned to such Eligible Assignee pursuant to
such assignment (determined as of the effective date (or the trade date if so
selected by the assignor and assignee) of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $1,000,000 (or such
lesser amount as shall be approved by the Administrative Agent and, so long as
no Default shall have occurred and be continuing at the time of effectiveness of
such assignment, the Borrower) (provided that concurrent assignments by or to
two or more entities that are Affiliates or Approved Funds of one another or
funds managed, advised or administered by such Affiliates or Approved Funds
shall be aggregated for the purpose of determining compliance with this clause
(ii)), (iii) each such assignment shall be to an Eligible Assignee, (iv) each
such assignment made as a result of a demand by the Borrower pursuant to this
Section 9.07(b) shall be arranged by the Borrower after consultation with the
Administrative Agent and shall be either an assignment of all of the rights and
obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under this Agreement, (v) no Lender shall be
obligated to make any such assignment as a result of a demand by the Borrower
pursuant to this Section 9.07(b) unless and until such Lender shall have
received one or more payments from either the Borrower or one or more Eligible
Assignees in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Advances owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts payable to such Lender under this Agreement, (vi) the parties to each
such assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with a processing and recordation fee of $3,500 (provided that no such
processing and recordation fee shall be required in connection with assignments
by the Lead Arranger or its Affiliates, and provided further that only one such
fee shall be payable in connection with concurrent assignments by or to two or
more entities that are Affiliates or Approved Funds of one another or funds

 

121



--------------------------------------------------------------------------------

managed, advised or administered by such Affiliates or Approved Funds) and any
Note or Notes (if any) subject to such assignment, and (vii) the assignee, if it
is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire in which the assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrower, the Loan Parties and their related parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including federal and state securities laws.

(a) Upon such execution, delivery, acceptance and recording and payment of the
processing and recordation fee, from and after the effective date specified in
such Assignment and Acceptance, (i) the assignee thereunder shall be a party to
this Agreement and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder and (ii) the assigning Lender thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.10, 2.12 and 9.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of an assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto).

(b) By executing and delivering an Assignment and Acceptance or the Master
Assignment, each assigning Lender thereunder and each assignee thereunder
confirm to and agree with each other and the other parties thereto and hereto as
follows: (i) other than as provided in such Assignment and Acceptance, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with any Loan Document or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant thereto; (ii) such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of any Loan Party or the performance or observance by
any Loan Party of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon any Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee (subject to the receipt of any consents required under the
definition thereof); (vi) such assignee appoints and authorizes each Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to such Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.

 

122



--------------------------------------------------------------------------------

(c) The Administrative Agent, acting for this purpose (but only for this
purpose) as the agent of the Borrower, shall maintain at its address referred to
in Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment under each Facility of, and principal amount of
the Advances owing under each Facility to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Agent or any Lender at any reasonable time
and from time to time upon reasonable prior notice. No assignment shall be
effective for purposes of this Agreement unless and until it has been recorded
in the Register.

(d) Upon the Administrative Agent’s receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee, and the assignee’s
Administrative Questionnaire, together with any Note or Notes (if any) subject
to such assignment and the processing and recordation fee, the Administrative
Agent shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C-1 hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower and each other Agent. Upon
request by the assignee, the Borrower, at its own expense, shall execute and
deliver to the Administrative Agent in exchange for the Note or Notes (if any)
surrendered for cancellation, a new Note payable to such assignee in an amount
equal to the Commitment assumed by such assignee under each Facility pursuant to
such Assignment and Acceptance. Upon request by the assigning Lender, if such
assigning Lender had a Note or Notes prior to such assignment and has retained a
Commitment hereunder, the Borrower, at its own expense, shall execute and
deliver to such assigning Lender, a new Note or Notes payable to such assigning
Lender in an amount equal to the Commitment retained by such assigning Lender
hereunder upon receipt by the Borrower of the old Note or Notes for
cancellation. Such Note or Notes shall be dated the effective date of such
Assignment and Acceptance and shall otherwise be in substantially the form of
Exhibit A-1 or A-2 hereto, as the case may be.

(e) [Reserved].

(f) Each Lender may sell participations to one or more Persons (other than any
natural Person or any Loan Party or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
the Note or Notes (if any) held by it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of any Loan Document, or any consent to any departure by
any Loan Party therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, in each case to the extent subject to

 

123



--------------------------------------------------------------------------------

such participation, postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or release all or
substantially all of the Collateral or the value of the Guaranties. Each Lender
that sells a participation or grants any rights to an SPC pursuant to
Section 9.07(l) shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
participant and SPC and the principal amounts (and stated interest) of each
participant’s and SPC’s interest in the Advances or other obligations under the
Loan Documents (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation or SPC interest for all purposes of this Agreement notwithstanding
any notice to the contrary. For the avoidance of doubt, the Administrative Agent
(in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

(g) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender.

(h) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and the Note or Notes (if any) held by it), including, without limitation, in
favor of any Federal Reserve Bank in accordance with Regulation A of the Board
of Governors of the Federal Reserve System.

(i) Notwithstanding anything to the contrary contained herein, any Lender that
is a fund that invests in bank loans may, without the consent of the Borrower or
the Administrative Agent, create a security interest in all or any portion of
the Advances owing to it and the Note or Notes held by it to the trustee for
holders of obligations owed, or securities issued, by such fund as security for
such obligations or securities, provided, that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 9.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Advance that such Granting Lender would

 

124



--------------------------------------------------------------------------------

otherwise be obligated to make pursuant to this Agreement, provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Advance,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Advance, the Granting Lender shall be obligated to make
such Advance pursuant to the terms hereof. The making of an Advance by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were made by such Granting Lender. Each party
hereto hereby agrees that (i) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, (ii) no SPC shall be entitled to the benefits of Sections 2.10 and 2.12
(or any other increased costs protection provision) and (iii) the Granting Bank
shall for all purposes, including, without limitation, the approval of any
amendment or waiver of any provision of any Loan Document, remain the Lender of
record hereunder. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior Debt of any SPC, it will not
institute against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained in this Agreement, any SPC may (i) with
notice to, but without prior consent of, the Borrower and the Administrative
Agent and without paying any processing fee therefor, assign all or any portion
of its interest in any Advance to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of
Advances to any rating agency, commercial paper dealer or provider of any surety
or guarantee or credit or liquidity enhancement to such SPC. This subsection
(l) may not be amended without the prior written consent of each Granting Lender
all or any part of whose Advances are being funded by an SPC at the time of such
amendment.

(k) Subject to the other provisions of this Section 9.07 (but notwithstanding
that the Borrower is not an Eligible Assignee for any other purpose of this
Agreement), the Borrower may purchase outstanding Term Loans, on a non-pro rata
basis among classes of Term Loans, on the following basis and subject to the
following terms and conditions:

(i) any such purchase of Term Loans shall be consummated as an assignment
otherwise in accordance with the provisions of this Section 9.07, other than any
requirement in this Section 9.07 that assignments be made only to Eligible
Assignees (it being understood and agreed that any such purchase of Term Loans
that does not comply with this Section 9.07 shall not be effective as an
assignment hereunder);

(ii) the Borrower must offer to purchase such Term Loans from all Lenders of the
applicable class on the same terms and conditions, and must make the purchase
from any Lenders that accept such offer, in each case on a pro rata basis among
such Lenders, pursuant to procedures reasonably acceptable to the Borrower and
the Administrative Agent;

(iii) any Loans purchased by the Borrower shall be automatically and permanently
cancelled upon the effectiveness of such assignment and will thereafter no
longer be outstanding for any purpose hereunder, and any cancellation of debt
income associated therewith shall be deducted from EBITDA;

 

125



--------------------------------------------------------------------------------

(iv) notwithstanding anything to the contrary in this Agreement, the purchase of
Term Loans made by the the Borrower under this Section 9.07 shall not constitute
a voluntary or mandatory prepayment of the Term Loans; and

(v) the assigning Lender and the Borrower shall execute and deliver to the
Administrative Agent a Borrower Assignment and Acceptance in lieu of an
Assignment and Acceptance.

SECTION 9.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery by
telecopier of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.

SECTION 9.09. Confidentiality. Neither any Agent nor any Lender shall disclose
any Confidential Information to any Person without the consent of the Borrower,
other than (a) to such Agent’s or such Lender’s Affiliates and their officers,
directors, employees, agents and advisors (including accountants, legal counsel
and other advisors) and to actual or prospective Eligible Assignees and
participants, and to actual or prospective counterparties (or their advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
and to any other parties to this Agreement, and then only on a confidential
basis, (b) as required by any law, rule or regulation or judicial process,
(c) as requested or required by any state, Federal or foreign authority or
examiner (including the National Association of Insurance Commissioners or any
similar organization or quasi-regulatory authority) regulating such Lender,
(d) to any rating agency when required by it, provided that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Confidential Information relating to the Loan Parties received by it from
such Lender, (e) in connection with any litigation or proceeding to which such
Agent or such Lender or any of its Affiliates may be a party or (f) in
connection with the exercise of any right or remedy under this Agreement or any
other Loan Document.

SECTION 9.10. Release of Collateral, Etc.. (a) Upon the sale, lease, transfer or
other disposition of any item of Collateral of any Loan Party (including,
without limitation, as a result of the sale, in accordance with the terms of the
Loan Documents, of the Loan Party that owns such Collateral) in accordance with
the terms of the Loan Documents, the Collateral Agent will, at the Borrower’s
expense, execute and deliver to such Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
in accordance with the terms of the Loan Documents. The Administrative Agent on
behalf of the Lenders will release any Guarantor from its obligations under the
Guaranty if such Guarantor ceases to be a Subsidiary of the Borrower as a result
of a transaction permitted under this Agreement and will, at the Borrower’s
expense, execute and deliver to such Guarantor such documents as such Guarantor
may reasonably request to evidence such release.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, when all Obligations have been paid in full, all Commitments have
terminated or expired and all Secured Hedge Agreements and Cash Management
Obligations secured under the

 

126



--------------------------------------------------------------------------------

Collateral Documents have terminated, expired or been cash collateralized (or
other arrangements satisfactory to the applicable Hedge Bank or Cash Management
Counterparty counterparty thereto shall have been made), upon request of the
Borrower, the Collateral Agent shall (without notice to, or vote or consent of,
any Lender) take such actions as shall be required to release its security
interest in all Collateral, and to release all Guaranties. Any such release of a
Guaranty shall be deemed subject to the provision that such Guaranty shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made.

SECTION 9.11. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.12. Patriot Act Notice. Each Lender and each Agent (for itself and not
on behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or such Agent, as applicable, to identify such Loan Party in accordance with the
Patriot Act. The Borrower shall, and shall cause each of its Subsidiaries to,
provide to the extent commercially reasonable, such information and take such
actions as are reasonably requested by any Agents or any Lender in order to
assist the Agents and the Lenders in maintaining compliance with the Patriot
Act.

SECTION 9.13. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in the Borough of Manhattan of New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any of the other Loan Documents to which
it is a party, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in any
such New York State court or, to the fullest extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(a) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

127



--------------------------------------------------------------------------------

SECTION 9.14. Governing Law. This Agreement and the Notes, including any claim
or controversy arising therefrom whether sounding in contract law, tort law or
otherwise, shall be governed by, and construed in accordance with, the laws of
the State of New York, without giving effect to any conflicts of laws principles
thereof that would result in the application of any law other than the laws of
the State of New York.

SECTION 9.15. Waiver of Jury Trial. Each of the Borrower, the Agents and the
Lenders irrevocably waives all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to any of the Loan Documents, the Advances or the actions of any Agent
or any Lender in the negotiation, administration, performance or enforcement
thereof.

SECTION 9.16. Effect of Amendment and Restatement of the Amended and Restated
Credit Agreement.

(a) On the Second Restatement Effective Date, the Amended and Restated Credit
Agreement shall be amended and restated in its entirety by this Agreement, and
the Amended and Restated Credit Agreement shall thereafter be of no further
force and effect and shall be deemed replaced and superseded in all respects by
this Agreement, except to evidence (i) the incurrence by the Borrower of the
“Obligations” under and as defined in the Amended and Restated Credit Agreement
(whether or not such “Obligations” are contingent as of the Second Restatement
Effective Date), (ii) the representations and warranties made by the Borrower
and the other Loan Parties prior to the Second Restatement Effective Date (which
representations and warranties made prior to the Second Restatement Effective
Date shall not be superseded or rendered ineffective by this Agreement as they
pertain to the period prior to the Second Restatement Effective Date) and
(iii) any action or omission performed or required to be performed pursuant to
the Amended and Restated Credit Agreement prior to the Second Restatement
Effective Date (including any failure, prior to the Second Restatement Effective
Date, to comply with the covenants contained in the Amended and Restated Credit
Agreement). The Borrower and the other Loan Parties acknowledge and agree that
(a) this Agreement and the other Loan Documents, whether executed and delivered
in connection herewith or otherwise, do not constitute a novation or termination
of the “Obligations” under the Amended and Restated Credit Agreement or the
other Loan Documents as in effect prior to the Second Restatement Effective Date
and which remain outstanding as of the Second Restatement Effective Date,
(b) the “Obligations” under the Amended and Restated Credit Agreement and the
other Loan Documents are in all respects continuing (as amended and restated
hereby) and are in all respects hereafter subject to the terms herein and
(c) the Liens and security interests as granted under the applicable Loan
Documents securing payment of such “Obligations” are in all respects continuing
and in full force and effect and are reaffirmed hereby. The Borrower and the
other Loan Parties acknowledge and agree that Section 9.04 of the Amended and
Restated Credit Agreement shall, to the extent applicable immediately prior to
the Second Restatement Effective Date, survive for the intended beneficiaries of
such provision to the extent such provision applies with respect to any
indemnified liabilities (under Section 9.04 of the Amended and Restated Credit
Agreement) relating to events and circumstances occurring prior to the Second
Restatement Effective Date.

 

128



--------------------------------------------------------------------------------

(b) On and after the Second Restatement Effective Date, (i) all references to
the Original Credit Agreement, the Credit Agreement or the Amended and Restated
Credit Agreement in the Loan Documents (other than this Agreement) shall be
deemed to refer to this Agreement, (ii) all references to any section (or
subsection) of the Original Credit Agreement, the Credit Agreement or the
Amended and Restated Credit Agreement in any Loan Document (but not herein)
shall be amended to become, mutatis mutandis, references to the corresponding
provisions of this Agreement and (iii) except as the context otherwise provides,
on or after the Second Restatement Effective Date, all references to this
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be to the this Second Amended and Restated Credit Agreement.

(c) This amendment and restatement is limited as written and is not a consent to
any other amendment, restatement or waiver or other modification, whether or not
similar and, except as expressly provided herein or in any other Loan Document,
all terms and conditions of the Loan Documents remain in full force and effect
unless otherwise specifically amended hereby or by any other Loan Document.

(d) Each Loan Party hereby (i) expressly acknowledges the terms of this
Agreement, (ii) ratifies and affirms its obligations under the Loan Documents
(including guarantees and security agreements) executed by such Loan Party and
(iii) acknowledges, renews and extends its continued liability under all such
Loan Documents and agrees such Loan Documents remain in full force and effect,
including with respect to the obligations of the Borrower as modified by this
Agreement. Each Loan Party further acknowledges and agrees to each Agent and
each of the Lenders that after giving effect to this Agreement, neither the
modification of the Amended and Restated Credit Agreement effected pursuant to
this Agreement nor the execution, delivery, performance or effectiveness of this
Agreement (a) impairs the validity, effectiveness or priority of the Liens
granted pursuant to any Loan Document (as such term is defined in the Amended
and Restated Credit Agreement), and such Liens continue unimpaired with the same
priority to secure repayment of all Obligations, whether heretofore or hereafter
incurred or (b) requires that any new filings be made or other action taken to
perfect or to maintain the perfection of such Liens.

(e) From and after the Second Restatement Effective Date, each Agent and Lender
under the Amended and Restated Credit Agreement on the Second Restatement
Effective Date after giving effect to any assignments of the Loans thereunder
effectuated in accordance with the Second Amendment and Restatement Agreement
shall be deemed to continue to be a party to this Agreement in such respective
capacity until such Person ceases to be a party hereto in accordance with the
terms of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

129



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

NTELOS INC., as Borrower By  

 

  Name:   Stebbins B. Chandor   Title:   Executive Vice President, Chief
Financial Officer, Secretary and Treasurer

 

NTELOS CABLE INC. NTELOS CABLE OF VIRGINIA INC. NTELOS COMMUNICATIONS INC.
NTELOS LICENSES INC. NTELOS PAYROLL CORP. NTELOS PCS HOLDINGS LLC R&B CABLE,
INC. R&B COMMUNICATIONS LLC RICHMOND 20MHZ, LLC THE BEEPER COMPANY VIRGINIA RSA
6 LLC VIRGINIA PCS ALLIANCE, L.C. WEST VIRGINIA PCS ALLIANCE, L.C.,
as Guarantors By  

 

Name:   Stebbins B. Chandor Title:   Executive Vice President, Chief Financial
Officer, Secretary and Treasurer

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent, and Lender
By  

 

Name:   Title:  

 

130



--------------------------------------------------------------------------------

ATTACHMENT I

[Master Assignment and Acceptance Agreement (Option A)]

 

131



--------------------------------------------------------------------------------

ATTACHMENT II

[Master Assignment and Acceptance Agreement (Option B)]

 

132